Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 1 of 248




            EXHIBIT A
8/10/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms18-4     Filed
                                                             of Service       08/31/20
                                                                        | Eventbrite Support Page 2 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     DEC JAN FEB                     👤     ⍰❎
                                                                                                           29                             f 🐦
   159 captures
   29 Jan 2016 - 8 Aug 2020
                                                                                                2015      2016 2017            ▾ About this capture


                             Support                                 How can we help?                                              
                                                                                                                        United States 




 Eventbrite Terms of Service
              Updated by Antwonne D. on 11/18/2015


  Category: Legal Policies




              Here's an overview:
              1. Who We Are.

              2. Our Terms Of Service.

              3. Your Acceptance.

              4. Term; Termination.

              5. Special Terms For International Use.

              6. Important Legal Terms Governing All Use Of The Services (AKA, The Legal “Stuff”).




 This is Eventbrite's Terms of Service Policy.

     NOTE: To learn more about Eventbrite's legal policies, take a look here.




 1. Who We Are.
 1.1 Eventbrite.

 Welcome to Eventbrite! We are a ticketing and registration platform dedicated to bringing the
 world together through live experiences. Through our platform, mobile apps and services, we
 enable people all over the world to create, discover, share and register for events.

https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    1/16
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms18-4     Filed
                                                           of Service       08/31/20
                                                                      | Eventbrite Support Page 3 of 248

 1.2https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
      The Services.                                                                          Go     DEC JAN FEB
                                                                                                                                    👤    ⍰❎
   159 captures                                                                                            29                            f 🐦
 Eventbrite’s
   29 Jan 2016 - 8 Aug websites
                       2020     and domains, including www.eventbrite.com,2015
                                                                           and 2016
                                                                               all of2017
                                                                                      the webpages,
                                                                                             ▾ About this capture
 subdomains, country level domain variants and subparts of those websites (collectively, our
 “Site”), all of the services available on or through the Site or otherwise provided by us (including
 our application programming interfaces), and all of our free mobile applications, including without
 limitation, Eventbrite Neon and the Eventbrite app (collectively, the “Applications”) are offered,
 maintained and provided by Eventbrite. We refer to all of these as our “Services.”

 1.3 Users.

 Through the Services, Eventbrite provides a simple and quick means for registered users who are
 event organizers, planners and charitable organizations (“Organizers”) to create event
 registration, speaker profile, organizer profile, fundraising and other webpages related to their
 events, to promote those pages and events to visitors or browsers on the Services and to sell
 tickets and registrations (or issue free registrations), solicit donations and sell merchandise
 related to those events to users who wish to make purchases, registrations or donations from or to
 such events (including to free events) (“Attendees”). We refer to Organizers, Attendees and other
 visitors and browsers of the Services collectively as “Users” or “you.”

 1.4 Contracting Party.

 If you are a User located in Argentina, the Services are being provided to you by, and you are
 entering into these Terms of Service with, South Interactive S.A. with head offices at Cnel. Adolfo
 Calle Nº 1853, Oficina 2, Dorrego, Guaymallén, city of Mendoza, Argentina, and registered under
 CUIT: 30-71038876-4 (“Eventbrite Argentina”).

 If you are a User located in Brazil, the Services are being provided to you by, and you are entering
 into these Terms of Service with, Eventioz Gestão de Eventos Online Ltda., a limited liability
 company, with head offices in the city of São Paulo, State of São Paulo, Alameda Jaú, 48, 13º
 andar, Jardim Paulista, CEP 01420-000, enrolled with the Taxpayer Registration CNPJ/MF under
 No. 15.913.672/0001-65 and with its Articles of Association registered with the Board of
 Commerce of the State of São Paulo under NIRE 35.226.513.555 (“Eventbrite Brazil”).

 If you are a User located in any other jurisdiction, the Services are being provided to you by, and
 you are entering into these Terms of Service with, Eventbrite, Inc., a Delaware corporation, with its
 principal place of business at 155 5th Street, Floor 7, San Francisco, CA 94103, Reg. No. 4742147
 (“Eventbrite US”).

 For purposes of these Terms of Service, Eventbrite US, Eventbrite Argentina and Eventbrite Brazil,
 as applicable, shall be referred to as “Eventbrite,” “us,” “we” or “our.”



 2. Our Terms Of Service.
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   2/16
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms18-4     Filed
                                                           of Service       08/31/20
                                                                      | Eventbrite Support Page 4 of 248

 2.1https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
      Terms of Service Agreement.                                                           Go    DEC JAN FEB
                                                                                                                                  👤    ⍰❎
   159 captures                                                                                          29                            f 🐦
 The    following
   29 Jan                pages contain our Terms of Service Agreement (“Terms
          2016 - 8 Aug 2020                                                2015 of Service”).
                                                                                 2016 2017    These
                                                                                               ▾ AboutTerms       of
                                                                                                       this capture

 Service govern all of our Services, all of which are offered subject to your acceptance without
 modification of these Terms of Service. In addition to the Sections below, these Terms of Service
 include and incorporate by reference the following agreements, terms, policies, requirements and
 guidelines:

 • our Terms of Use available here;

 • our Privacy Policy available here;

 • our Cookie Policy here;

 • for Organizers who post events with paid tickets, our Merchant Agreement available here;

 • the Attendee Refund Policy Requirements available here;

 • the Trademark & Copyright Policy available here;

 • for users of our Application Programing Interfaces, the API Terms of Use available here;

 • additional terms and conditions that are displayed along with additional Services that you may
 use or purchase from time to time.



 3. Your Acceptance.
 3.1 Binding Agreement.

 You agree to these Terms of Service and you enter into a binding contract with Eventbrite either
 when you sign up for a registered account by clicking “Sign Up,” “Register Now,” “Get Started” or
 similar buttons, or if you are an unregistered Attendee, when you purchase a ticket to or register
 for an event (including free events) or purchase merchandise, a service or make a donation related
 to an event, in each case by clicking “Pay Now,” “Register Now,” “Buy Now” or similar buttons, or in
 accordance with Section 3.2 below. If you are not a registered user or an unregistered Attendee,
 you agree to these Terms of Service and you enter into a binding contract with Eventbrite by
 downloading Applications or using, accessing or browsing any part of the Services. If you do not
 agree to any portion of these Terms of Service, do not use or access the Services. If you will be
 using the Services on behalf of an entity, you agree to these Terms of Service on behalf of that
 entity and its affiliates and you represent that you have the authority to do so. In such case, “you”
 and “your” will refer to that entity. If you do not have such authority, or if you do not agree to any
 portion of these Terms of Service, do not use or access the Services.

  THESE TERMS OF SERVICE INCLUDE (A) AN ARBITRATION PROVISION FOR USERS LOCATED IN
  THE UNITED STATES (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION AGAINST
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 3/16
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms18-4     Filed
                                                           of Service       08/31/20
                                                                      | Eventbrite Support Page 5 of 248
 THE    UNITED STATES; (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION AGAINST
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 EVENTBRITE FOR USERS LOCATED IN THE UNITED STATES; (C) CERTAIN DISCLAIMERS OF
                                                                                                           👤 ⍰                               ❎
  159 captures                                                                                             29     f 🐦
 WARRANTIES              ON BEHALF OF EVENTBRITE; (D) CERTAIN LIMITATIONS
  29 Jan 2016 - 8 Aug 2020                                                                  OF LIABILITY
                                                                                      2015 2016 2017    ▾FOR    THE
                                                                                                          About this capture
 BENEFIT OF EVENTBRITE; AND (E) A RELEASE BY YOU OF ALL CLAIMS FOR DAMAGE AGAINST
 EVENTBRITE ARISING OUT OF DISPUTES BETWEEN YOU AND THIRD PARTIES IN CONNECTION
 WITH YOUR USE OF THE SERVICES. BY USING ANY OF THE SERVICES, YOU AGREE TO THESE
 PROVISIONS.

 3.2 Modifications.

 Except to the extent set forth in Section 6.10 below, Eventbrite reserves the right, at its sole
 discretion, to modify or replace any of the terms or conditions of these Terms of Service (or any of
 the agreements that make up these Terms of Service) at any time (collectively, “Modifications”).
 Modifications to these Terms of Service will be posted to the Eventbrite website with a change to
 the "Updated” date at the top of these Terms of Service. In certain circumstances Eventbrite may
 provide you with additional notice of such Modifications, via email or with in-Service notifications.
 Modifications will be effective thirty (30) days following the "Updated” date or such other date as
 communicated in any other notice to you, except that changes addressing new functions of the
 Services or which do not impose any additional burdens or obligations on you will be effective
 immediately. It is your responsibility to check these Terms of Service periodically for
 Modifications. Your continued use of the Services following the effectiveness of any Modifications
 to these Terms of Service constitutes acceptance of those Modifications as well. If any
 Modification to these Terms of Service is not acceptable to you, you must cease accessing,
 browsing and otherwise using the Services. Other than as set forth in this paragraph, these Terms
 of Service may only be modified through a written Ticketing Services Agreement or written
 Addendum Agreement, signed by you and an authorized officer of Eventbrite.

 3.3 Language.

 We may translate these Terms of Service (or any of the agreements that make up these Terms of
 Service) into other languages for your convenience. The English language version of each of these
 documents is the version that governs your use of the Services and in the event of any conflict
 between the English language version and a translated version, the English language version will
 control.



 4. Term; Termination.
 4.1 Term.

 These Terms of Service are effective upon your Acceptance as set forth under Section 3.1 above
 and continue in effect until terminated.

 4.2 Termination by Eventbrite.

 Except to the extent we have agreed otherwise in a separate written Addendum Agreement or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/16
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms18-4     Filed
                                                           of Service       08/31/20
                                                                      | Eventbrite Support Page 6 of 248
 Except to the extent we have agreed otherwise in a separate written                    Addendum Agreement or
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, Eventbrite may
                                                                                                             👤 ⍰                             ❎
  159 captures
 terminate        your right to use the Services at any time for (a) your violation           or 2017
                                                                                                           29
                                                                                                 breach of thesef   Terms🐦
  29 Jan 2016 - 8 Aug 2020                                                            2015 2016          ▾ About this capture
 of Service; (b) your misuse or abuse of the Services; or (c) if allowing you to access and use the
 Services would violate any applicable local, state, provincial, national and other laws, rules and
 regulations or would expose Eventbrite to legal liability. We will use reasonable efforts to provide
 you notice of any such termination. Further, you agree that Eventbrite shall not be liable to you or
 any third-party for any such termination of your right to use or otherwise access the Services.

 4.3 Termination by You.

 Except to the extent you have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, you may
 terminate your access to the Services and these Terms of Service by deleting your account. If you
 need help deleting your account, please contact us. In the event there is a separate agreement
 between you and Eventbrite governing your use of the Services and that agreement terminates or
 expires, these Terms of Service (as unmodified by such agreement) shall govern your use of the
 Services unless and until you delete your account.

 4.4 Survival of Terms.

 All provisions of these Terms of Service that by their nature should survive termination of these
 Terms of Service shall survive (including, without limitation, all limitations on liability, releases,
 indemnification obligations, disclaimers of warranties, agreements to arbitrate, choices of law and
 judicial forum and intellectual property protections and licenses).



 5. Special Terms For International Use.
 5.1 US Export Laws.

 The Services are subject to United States export controls and economic sanctions laws. In
 accepting these Terms of Service you represent and warrant that:

 (a) you are not located in, and you are not a national or resident of, any country to which the
 United States, United Kingdom, European Union, Australia or Canada has embargoed goods
 and/or services of the same type as the Services (“Restricted Countries”), including without
 limitation, Cuba, Iran, North Korea, Sudan or Syria; and

 (b) you are not a person or entity, or owned by, under the control of, or affiliated with, a person or
 entity (i) that appears on the U.S. Office of Foreign Assets Control’s Specially Designated
 Nationals List, Foreign Sanctions Evaders List or Palestinian Legislative Council List; (ii) that
 appears on the U.S. Department of State’s Terrorist Exclusion List; (iii) that appears on the Bureau
 of Industry and Security’s Denied Persons, Entity or Unverified List; (iv) that appears on the
 Consolidated List of Targets published by the U.K. HM Treasury; (v) that appears on the
 Consolidated List published by the A U Department of Foreign Affairs and Trade; (vi) that is
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   5/16
8/10/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms18-4     Filed
                                                             of Service       08/31/20
                                                                        | Eventbrite Support Page 7 of 248
 Consolidated List published by the A.U. Department of Foreign Affairs and Trade; (vi) that is
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 subject to sanctions in any other country; or (vii) that is engaged in the design, development   👤 ⍰
                                                                                                     or                                        ❎
 production of nuclear, biological or chemical weapons, missiles or unmanned aerial vehicles. 🐦
  159  captures                                                                                     f      29
   29 Jan 2016 - 8 Aug 2020                                                                        2015 2016 2017               ▾ About this capture

 5.2 Australian Users.

 If you are a User located in Australia and constitute a Consumer under the Australian Consumer
 Law while using the Services, then the following Australian Consumer Amendments available here
 apply to you.

 5.3 EU Users.

 If you are a User located in the European Union who is an individual acting for purposes that are
 wholly or mainly outside of your trade, business, craft or profession while using the Services, then
 the following EU Consumer Amendments available here apply to you.

 5.4 Argentinian Users.

 If you are a User located in Argentina, then the following Argentinian Amendments available here
 apply to you.

 5.5 Brazilian Users.

 If you are a User located in Brazil, then the following Brazilian Amendments available here apply to
 you.



 6. Important Legal Terms Governing All Use Of The Services (AKA, The
 Legal “Stuff”).
 6.1 Indemnification.

 You agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of
 its and their respective officers, directors, agents, co-branders, licensors, payment processing
 partners, other partners and employees, harmless from any and all damage (whether direct,
 indirect, incidental, consequential or otherwise), loss, liability, cost and expense (including,
 without limitation, reasonable attorneys’ and accounting fees) resulting from any claim, demand,
 suit, proceeding (whether before an arbitrator, court, mediator or otherwise) or investigation made
 by any third party (each a “Claim”) due to or arising out of: (a) your breach of these Terms of
 Service, including, without limitation the Terms of Use, the Merchant Agreement and any other
 part of these Terms of Service; (b) your improper use of the Services; (c) your breach of any
 applicable local, state, provincial, national or other law, rule or regulation or the rights of any third
 party; or (d) in the case of Organizers, your events or the fact that Eventbrite was providing
 Services with respect to those events, provided that in the case of (d), this indemnification shall
 not apply to the extent that the Claim arises out of Eventbrite’s gross negligence or willful
 misconduct Eventbrite shall provide notice to you of any such Claim provided that the failure or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    6/16
8/10/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms18-4     Filed
                                                             of Service       08/31/20
                                                                        | Eventbrite Support Page 8 of 248
 misconduct. Eventbrite shall provide notice to you of any such Claim, provided that the failure or
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 delay by Eventbrite in providing such notice shall not limit your obligations hereunder except   👤 ⍰
                                                                                                     to                                        ❎
  159  captures
 the extent you are materially disadvantaged by such failure.                                       f  🐦   29
   29 Jan 2016 - 8 Aug 2020                                                                        2015 2016 2017               ▾ About this capture

 6.2 Disclaimer of Warranties.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE SERVICES ARE PROVIDED ON AN “AS
 IS” AND “AS AVAILABLE” BASIS. EVENTBRITE HEREBY EXPRESSLY DISCLAIMS ALL
 WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED
 WARRANTIES OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT AND FITNESS FOR A
 PARTICULAR PURPOSE. BY WAY OF EXAMPLE, EVENTBRITE MAKES NO WARRANTY THAT (A)
 THE SERVICES (OR ANY PORTION OF THE SERVICES) WILL MEET YOUR REQUIREMENTS OR
 EXPECTATIONS; (B) THE SERVICES WILL BE UNINTERRUPTED, TIMELY, SECURE, OR ERROR-
 FREE; OR (C) THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE SERVICES WILL BE
 ACCURATE OR RELIABLE. YOU ACKNOWLEDGE THAT EVENTBRITE HAS NO CONTROL OVER AND
 DOES NOT GUARANTEE THE QUALITY, SAFETY OR LEGALITY OF EVENTS ADVERTISED, THE
 TRUTH OR ACCURACY OF ANY USERS’ (INCLUDING ATTENDEES’, OTHER NON-ORGANIZERS’
 AND ORGANIZERS’) CONTENT OR LISTINGS OR THE ABILITY OF ANY USER (INCLUDING
 ATTENDEES AND ORGANIZERS) TO PERFORM OR ACTUALLY COMPLETE A TRANSACTION AND
 EVENTBRITE IS NOT AFFILIATED WITH, AND HAS NO AGENCY OR EMPLOYMENT RELATIONSHIP
 WITH, ANY THIRD PARTY SERVICE PROVIDER USED IN CONJUNCTION WITH THE SERVICES, AND
 EVENTBRITE HAS NO RESPONSIBILITY FOR, AND HEREBY DISCLAIMS ALL LIABILITY ARISING
 FROM, THE ACTS OR OMISSIONS OF ANY SUCH THIRD PARTIES.

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
 JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
 THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
 ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
 OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE LIABILITY AND OTHER
 LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 6.3 Limitation of Liability.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, EVENTBRITE, AND ITS AFFILIATES AND
 SUBSIDIARIES, AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, CO-
 BRANDERS, LICENSORS, PAYMENT PROCESSING PARTNERS, OTHER PARTNERS, EMPLOYEES
 AND ANY APPLICABLE CARD SCHEMES, SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES
 OR UNDER ANY LEGAL THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT
 TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF SERVICE, INCLUDING
 WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT AND ANY OTHER PART
 OF THESE TERMS OF SERVICE, FOR: (A) ANY INDIRECT, INCIDENTAL, SPECIAL,
 CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO,
 DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    7/16
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms18-4     Filed
                                                           of Service       08/31/20
                                                                      | Eventbrite Support Page 9 of 248

 IF https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
     EVENTBRITE HAS BEEN ADVISED OF THE POSSIBILITY OF Go                           SUCH DAMAGES),
                                                                                       DEC JAN FEB (B) THE  👤 COST⍰ OF                       ❎
 PROCUREMENT
   159 captures
                           OF SUBSTITUTE SERVICES, (C) ANY OF YOUR CONTENT (AS DEFINED IN THE              29      f 🐦
 TERMS
   29 Jan 2016OF   USE)
              - 8 Aug 2020 OR ANY CONTENT OF ANY OTHER USER OF THE 2015                SERVICES,  OR (D) ▾ANY
                                                                                           2016 2017       About this capture

 MATTERS BEYOND EVENTBRITE’S REASONABLE CONTROL. IN ADDITION, OTHER THAN THE
 OBLIGATION OF EVENTBRITE TO PAY OUT EVENT REGISTRATION FEES TO CERTAIN
 ORGANIZERS UNDER THE MERCHANT AGREEMENT, THE MAXIMUM AGGREGATE LIABILITY OF
 EVENTBRITE, ITS PAYMENT PROCESSING PARTNERS, LICENSORS AND ANY APPLICABLE CARD
 SCHEMES FOR ALL DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES UNDER ANY LEGAL
 THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT TO, ARISING OUT OF
 OR RELATED TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF
 SERVICE, INCLUDING WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT
 AND ANY OTHER PART OF THESE TERMS OF SERVICE, SHALL BE LIMITED TO (I) FOR
 ORGANIZERS OF EVENTS WITH PAID TICKETS OR REGISTRATIONS, AND SUBJECT TO THE
 TERMS OF THE MERCHANT AGREEMENT, THE FEES (NET OF EVENTBRITE PAYMENT
 PROCESSING FEES) THAT YOU PAID US IN THE THREE (3) MONTH PERIOD IMMEDIATELY
 PRECEDING THE CIRCUMSTANCES GIVING RISE TO YOUR CLAIM; AND (II) FOR ORGANIZERS OF
 EVENTS WITH FREE TICKETS ONLY, ATTENDEES AND OTHER USERS, EITHER (1) THE TOTAL
 AMOUNT OF ALL TICKETS OR REGISTRATIONS THAT YOU PURCHASED OR MADE THROUGH THE
 SERVICES IN THE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE CIRCUMSTANCES
 GIVING RISE TO YOUR CLAIM; OR (2) IF YOU MADE NO SUCH PURCHASES, ONE HUNDRED U.S.
 DOLLARS (US$100).

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
 JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
 THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
 ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
 OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE LIABILITY AND OTHER
 LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 6.4 Release.

 Eventbrite provides a marketplace in which Attendees and Organizers can transact. However,
 Eventbrite could not function if it were held responsible for the actions or inactions of different
 Attendees, Organizers and/or third parties both on and off the Services. Therefore, as an
 inducement to Eventbrite permitting you to access and use the Services, you hereby agree to
 release Eventbrite, and its affiliates and subsidiaries, and each of its and their respective officers,
 directors, agents, partners and employees from all damages (whether direct, indirect, incidental,
 consequential or otherwise), losses, liabilities, costs and expenses of every kind and nature, known
 and unknown, arising out of or in any way connected with disputes between you and third parties
 (including other Users) in connection with the Services or any event listed on the Services. In
 addition, you waive any applicable law or statute, which says, in substance:

 “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   8/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 10 of 248
  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 KNOW        OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,                            ⍰
                                                                                                         👤 WHICH                             ❎
 IF159
     KNOWN
        capturesBY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED                      29   f 🐦
   29 Jan 2016 - 8 Aug 2020                                                            2015 2016 2017 ▾ About this capture
 PARTY."

 6.5 Trademarks.

 The trademarks, service marks and logos of Eventbrite (the “Eventbrite Trademarks”) used and
 displayed in connection with the Services are registered and unregistered trademarks or service
 marks of Eventbrite. Other company, product and service names used in connection with the
 Services may be trademarks or service marks owned by third parties (the “Third Party
 Trademarks,” and, collectively with Eventbrite Trademarks, the “Trademarks”). The offering of the
 Services shall not be construed as granting, by implication, estoppel, or otherwise, any license or
 right to use any Trademark displayed in connection with the Services without the prior written
 consent of Eventbrite specific for each such use. The Trademarks may not be used to disparage
 Eventbrite, any third party or Eventbrite’s or such third party’s products or services, or in any
 manner that may damage any goodwill in the Trademarks. Use of any Trademarks as part of a link
 to or from any site is prohibited unless Eventbrite approves the establishment of such a link by
 prior written consent specific for each such link. All goodwill generated from the use of any
 Eventbrite Trademark shall inure to Eventbrite’s benefit.

 6.6 Patents; Copyrights.

 A number of issued patents and patents pending apply to the Services. The Content (as defined in
 the Terms of Use) of the Services is also protected by copyrights owned by Eventbrite and/or third
 parties. Please note that if you copy portions of the Services you are violating these patent rights
 and copyrights.

 6.7 Notices.

 Notices to you may be sent via either email or regular mail to the address in Eventbrite’s records.
 The Services may also provide notices of changes to these Terms of Service or other matters by
 displaying notices or links to notices to you generally on the Services. If you wish to contact
 Eventbrite or deliver any notice, you can do so as follows:

 Eventbrite, Inc., a Delaware corporation
 155 5th Street
 Floor 7
 San Francisco, CA 94103, USA
 Facsimile: 001-415-477-4085
 Email: legal@eventbrite.com
 Attn: Legal Department

 6.8 Entire Agreement.


https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   9/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 11 of 248

 These     Terms of Service, including the Terms of Use, Merchant Go               Agreement
                                                                                      DEC JANand    any other👤part of
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te               FEB
                                                                                                                   ⍰                             ❎
 these Terms of Service, constitute the entire agreement between you and Eventbrite and govern
  159 captures                                                                                             29       f 🐦
 your
  29 Januse
        2016 - of  the
               8 Aug 2020 Services, superseding any prior or contemporaneous          2015agreements,
                                                                                            2016 2017   proposals,
                                                                                                          ▾ About this capture
 discussions or communications between you and Eventbrite on the subject matter hereof, other
 than any written Ticketing Services Agreement, Eventbrite Equipment Lease Agreement or
 Addendum Agreement between you and an authorized officer of Eventbrite relating to a specified
 event or events.

 6.9 Choice of Law.

 Except as set forth in Section 6.10 below, these Terms of Service and the provision of the Services
 to you are governed by the laws of the state of California, U.S.A., without reference to principles of
 conflict of laws.

 6.10 BINDING ARBITRATION.

 ONLY FOR USERS LOCATED IN THE UNITED STATES:

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM
 UNDER THESE TERMS OF SERVICE OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY
 BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES)
 AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; CLASS, CONSOLIDATED OR
 REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED ONCE THIS
 SECTION IS EFFECTIVE.

 (a) Contact Us First.

 If you have a question or concern about the Services, please contact us first. Our customer
 support team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.

 In the unlikely event that our customer support team is unable to resolve your concerns, we each
 hereby agree to resolve any and all disputes or claims under these Terms of Service or with
 respect to the Services through binding arbitration or in small claims court (to the extent the
 claim qualifies) instead of in courts of general jurisdiction and only on an individual basis and not
 as part of any purported class, consolidated or representative proceeding. Arbitration, which is
 often cheaper, faster and less formal than a lawsuit in court, uses a neutral arbitrator instead of a
 judge or jury. Arbitrators can award the same damages and relief as a court. Binding arbitration is
 subject to very limited review. Only the arbitrator appointed pursuant to this Section, and not any
 federal, state or local court or agency, shall have the authority to resolve any dispute or claim
 relating to this Section, including, without limitation, the scope, enforceability and arbitrability of
 these Terms of Service. This arbitration provision shall survive termination of these Terms of
 Service. These Terms of Service evidence a transaction in interstate commerce and the
 interpretation and enforcement of this Section 6.10 is governed by the Federal Arbitration Act,
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 12 of 248
  te p etat o a d e o ce e t o t s Sect o 6 0 s gove ed by t e ede a                              b t at o                              ct,
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
 notwithstanding the choice of law set forth in Section 6.9 above.                 Go DEC JAN FEB
                                                                                                         👤                              ⍰❎
   159 captures                                                                                           29                            f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2015 2016 2017             ▾ About this capture
 (c) Scope of Agreement.

 This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not limited to:
 (i) all claims arising out of or relating to any aspect of the relationship between us, whether based
 in contract, tort, statute, fraud, misrepresentation or any other legal theory; (ii) all claims that
 arose before this or any prior agreement (including, but not limited to, claims relating to
 advertising); and (iii) all claims that may arise after termination of these Terms of Service and/or
 your use of the Services.

 (d) Exceptions.

 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual
 basis in small claims court (to the extent the applicable claim qualifies), (ii) bring issues to the
 attention of federal, state or local agencies, including, for example, the Federal Trade Commission
 and the California Division of Consumer Services, which agencies may be able to seek relief on a
 party’s behalf (the Complaint Assistance Unit of the Division of Consumer Services may be
 contacted in writing at 1625 North Market Blvd., Suite N 112, Sacramento, California 95834, or by
 telephone at (800) 952-5210), and (iii) bring suit in court to seek a preliminary injunction or other
 interim relief pending the outcome of arbitration. In addition, the portion of any dispute or
 complaint relating to our participation in the US-EU or US-Swiss Safe Harbor Frameworks is
 subject to the Dispute Resolution section of our Privacy Policy before being subject to this
 Section.

 (e) No Class Actions.

 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR MAY
 NOT CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS, MAY NOT PRESIDE OVER ANY FORM
 OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE RELIEF
 IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY
 TO PROVIDE RELIEF WARRANTED BY THAT PARTY’S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.

  A party who intends to seek arbitration must first send to the other a written Notice of Dispute
  (“Notice”). The Notice to Eventbrite must be addressed to the address in Section 6.7 above
  (“Notice Address”) and must be sent by certified mail. The Notice to you must be addressed to a
  mailing, home or payment address currently on record with Eventbrite and must be sent by
  certified mail. If Eventbrite has no records of such physical address, such notice may be delivered
  to your Eventbrite account email address. The Notice must (i) describe the nature and basis of the
  claim or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an
                  tt          l th l i             ithi i t (60) l d d                           ft th N ti i                      i d
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 13 of 248
 agreement      to resolve the claim within sixty (60) calendar days after the Notice is received, you or
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB
 Eventbrite may commence an arbitration proceeding.
                                                                                                  👤 ⍰                                            ❎
   159 captures                                                                                            29                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2015 2016 2017              ▾ About this capture
 (g) Arbitration Proceedings.

 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise
 to the dispute or claim relate to your personal or household use of the Services (rather than
 business use), the Consumer Arbitration Rules (in each case, the “AAA Rules”) of the American
 Arbitration Association (“AAA”), as modified by this Section 6.10, and will be administered by the
 AAA and settled by a single arbitrator. The AAA Rules are available online at adr.org or by calling
 the AAA at 1-800-778-7879. The arbitrator is bound by the terms of these Terms of Service. All
 issues are for the arbitrator to decide, including, but not limited to, issues relating to the scope,
 enforceability, and arbitrability of this Section 6.10. Unless Eventbrite and you agree otherwise,
 any arbitration hearings will take place in a reasonably convenient location in the United States for
 both parties with due consideration of their ability to travel and other pertinent circumstances. If
 the parties are unable to agree on a location, AAA shall determine the location. If your claim is for
 ten thousand dollars ($10,000) or less, we agree that you may choose whether the arbitration will
 be conducted solely on the basis of documents submitted to the arbitrator, through a telephonic
 hearing, or by an in-person hearing as established by the AAA Rules. If your claim exceeds ten
 thousand dollars ($10,000), the right to a hearing will be determined by the AAA Rules. Regardless
 of the manner in which the arbitration is conducted, the arbitrator shall issue a reasoned written
 decision sufficient to explain the essential findings and conclusions on which the award is based.
 All decisions by the arbitrator shall be final and binding and judgment on the award rendered may
 be entered in any court having jurisdiction.

 (h) Costs of Arbitration; Legal Fees.



 i. Payment of all filing, administration, and arbitrator costs and expenses imposed by AAA will be
 governed by the AAA rules, provided that if you are initiating an arbitration against Eventbrite and
 the value of the relief sought is ten thousand dollars ($10,000) or less, then Eventbrite will
 advance all filing, administrative and arbitration costs and expenses imposed by AAA (subject to
 reimbursement as set forth below). If the circumstances in the preceding sentence apply, but the
 value of relief sought is more than ten thousand dollars ($10,000) and you demonstrate to the
 arbitrator that such costs and expenses would be prohibitively more expensive than a court
 proceeding, then Eventbrite will pay the amount of any such costs and expenses that the arbitrator
 determines are necessary to prevent the arbitration from being prohibitively more expensive than
 a court proceeding (subject to reimbursement as set forth below). In the event that the arbitrator
 determines that all of the claims you assert in arbitration are frivolous according to Federal Rule of
 Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and expenses that
 Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Just as in any court proceeding, each party will initially bear its own attorneys’ fees and
 expenses in connection with any arbitration. Should either party be determined to have
 substantially prevailed in the arbitration, then upon such party’s request, the arbitrator shall
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    12/16
8/10/2020
                    yCase
                       p   3:20-cv-03698-WHO Document  Eventbrite Terms18-4  Filed
                                                                   p of Service      y08/31/20
                                                                               p| Eventbrite Support Page 14 of 248
                                                                                              q
 award     such prevailing party the reasonable attorneys’ fees andGoexpenses
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te            DEC   JAN FEB
                                                                                                      that it incurred👤in ⍰                  ❎
 connection
  159 captures with the arbitration, provided that to the extent that the dispute or claim relate to      29                 fyour 🐦
                                                                                             2015 2016 2017        ▾
 personal or household use of the Services (rather than business use) Eventbrite will not seek to
  29 Jan 2016 - 8 Aug 2020                                                                                           About this capture

 recover its attorneys’ fees and expenses in an arbitration initiated by you. The arbitrator may make
 rulings and resolve disputes as to the reimbursement of attorneys’ fees and expenses upon
 request from either party made within fourteen (14) days of the arbitrator’s ruling on the merits.

 (i) Future Changes.

 Notwithstanding any provision in these Terms of Service to the contrary, you and Eventbrite agree
 that if Eventbrite makes any future change to this arbitration provision (other than a change to the
 Notice Address) Eventbrite will provide you with notice of such change and you may reject any
 such change by sending us written notice within thirty (30) calendar days of the change to the
 Notice Address provided above. By rejecting any future change, you are agreeing that you will
 arbitrate any dispute between us in accordance with the language of this provision as unmodified
 by such rejected change.

 (j) Special Severability.

 In the event that the provisions of Section 6.10(e) above are found to be invalid or unenforceable
 for any dispute or claim, then, notwithstanding Section 6.11, the entirety of this Section 6.10 shall
 be null and void with respect to such dispute or claim and Section 6.12 shall apply in lieu of this
 Section 6.10.

 (k) Opt Out.

 We believe that on a whole this agreement to arbitrate will benefit our Users. However, if you are an
 existing registered User and you do not wish to accept this agreement to arbitrate with respect to
 some or all of your accounts registered prior to October 1, 2015 you may opt-out by sending us a
 written notice to the Notice Address which (i) states you do not agree to this agreement to
 arbitrate, (ii) includes your name and all email addresses associated with the accounts you wish to
 opt-out, and (iii) is signed by the individual who owns the account, or in the event the account is
 held by an entity, an authorized signer for such entity (the “Opt-Out Notice”). The Opt-Out Notice
 must be received by November 14, 2015 in order to be effective; otherwise this agreement to
 arbitrate will be effective as of October 1, 2015. For new registered users and existing registered
 users who register new accounts following October 1, 2015, there is no option to opt-out and this
 provision will be effective as to such new accounts upon account creation. For unregistered
 Attendees and other Users, this provision will apply to all future activities on the Services after
 October 1, 2015. In the event that you opt-out of this agreement to arbitrate as set forth above,
 Section 6.12 shall apply.

 6.11 Waiver; Invalid Provisions.

  The failure or delay of Eventbrite to exercise or enforce any right or provision of these Terms of
  Ser ice shall not constit te a ai er of s ch right or pro ision No oral ai er amendment or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 15 of 248
 Service shall not constitute a waiver of such right or provision. No DEC              oral waiver,   amendment or
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go       JAN FEB
 modification shall be effective under any circumstance whatsoever. If any provision of these Terms
                                                                                                                👤 ⍰                              ❎
   159 captures                                                                                            29          f 🐦
 of29Service       is found by an arbitrator or court of competent jurisdiction
      Jan 2016 - 8 Aug 2020                                                            2015 to be invalid,
                                                                                             2016  2017
                                                                                                           the parties
                                                                                                             ▾ About this capture
 nevertheless agree that the arbitrator or court should endeavor to give effect to the parties’
 intentions as reflected in the provision, and the other provisions of these Terms of Service shall
 remain in full force and effect.

 6.12 Judicial Forum.

 In the event that the Agreement to Arbitrate above is found not to apply to you or to a particular
 claim or dispute, either as a result of your decision to opt-out of the Agreement to Arbitrate or for
 any other reason, then any dispute or claim not subject to arbitration shall be resolved exclusively
 by a federal court located in San Francisco County, California, and to the extent there is no subject
 matter jurisdiction in such federal court, then a state court in San Francisco County, California.
 Both you and Eventbrite agree to submit to the personal jurisdiction and venue of such courts and
 agree that such forum is convenient.

 6.13 Titles.

 Any Section titles in these Terms of Service are for convenience only and have no legal or
 contractual effect.

 6.14 Violations.

 Please report any violations of these Terms of Service by email to support@eventbrite.com.

 6.15 Assignment.

 We may, without your consent or approval, freely assign these Terms of Service and our rights and
 obligations under these Terms of Service, whether to an affiliate or to another entity in connection
 with a corporate transaction or otherwise.

 6.16 Relationship.

 No independent contractor, agency, partnership, joint venture, employer-employee or franchiser-
 franchisee relationship is intended or created by these Terms of Service, except to the extent
 expressly set forth in Section 4 of the Terms of Use and the Merchant Agreement.




 Did this article answer your question?

   
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 16 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     DEC JAN FEB
                                                                                                                                    👤     ⍰❎
 Related
  159 capturesarticles                                                                                     29                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2015 2016 2017              ▾ About this capture
 Eventbrite Merchant Agreement
 Eventbrite Australian Consumer Amendments
 EU Consumer Amendments
 Eventbrite Terms of Use
 Eventbrite Trademark & Copyright Policy




                        Still have questions? Our customer experience team is
                                                    here to help. Talk to us.




              We can totally help you:
              Find your tickets
              Understand Eventbrite fees
              Check your payout status
              Request a refund

              More Resources:
              Developer Site
              Eventbrite Blog
              Download the Eventbrite App for Android
              Download the Eventbrite App for iOS
              Download Eventbrite Neon, our box office solution for iOS

              Get in Touch:
              Twitter
              Facebook
              YouTube
              Contact Support

              About Us
              About Support
              Careers
              Press




https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    15/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 17 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go DEC JAN FEB                                  👤     ⍰❎
   159 captures                                                                                            29
                            © 2015 Eventbrite. All Rights Reserved. Terms of Service. Privacy Policy. Cookies.
                                                                                                                                          f 🐦
   29 Jan 2016 - 8 Aug 2020                                                               2015 2016 2017                        ▾ About this capture



                                                                        




https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    16/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 18 of 248




                                                                                               

                           Support                                  How can we help?                                               
                                                                                                                        United States 




 Eventbrite Terms of Service
             Updated by Antwonne D. on 11/18/2015


  Category: Legal Policies




              Here's an overview:
              1. Who We Are.

              2. Our Terms Of Service.

              3. Your Acceptance.

              4. Term; Termination.

              5. Special Terms For International Use.

              6. Important Legal Terms Governing All Use Of The Services (AKA, The Legal “Stuff”).




 This is Eventbrite's Terms of Service Policy.

     NOTE: To learn more about Eventbrite's legal policies, take a look here.




 1. Who We Are.
 1.1 Eventbrite.

 Welcome to Eventbrite! We are a ticketing and registration platform dedicated to bringing the
 world together through live experiences. Through our platform, mobile apps and services, we
 enable people all over the world to create, discover, share and register for events.

https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   1/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 19 of 248

 1.2 The Services.

 Eventbrite’s websites and domains, including www.eventbrite.com, and all of the webpages,
 subdomains, country level domain variants and subparts of those websites (collectively, our
 “Site”), all of the services available on or through the Site or otherwise provided by us (including
 our application programming interfaces), and all of our free mobile applications, including without
 limitation, Eventbrite Neon and the Eventbrite app (collectively, the “Applications”) are offered,
 maintained and provided by Eventbrite. We refer to all of these as our “Services.”

 1.3 Users.

 Through the Services, Eventbrite provides a simple and quick means for registered users who are
 event organizers, planners and charitable organizations (“Organizers”) to create event
 registration, speaker profile, organizer profile, fundraising and other webpages related to their
 events, to promote those pages and events to visitors or browsers on the Services and to sell
 tickets and registrations (or issue free registrations), solicit donations and sell merchandise
 related to those events to users who wish to make purchases, registrations or donations from or to
 such events (including to free events) (“Attendees”). We refer to Organizers, Attendees and other
 visitors and browsers of the Services collectively as “Users” or “you.”

 1.4 Contracting Party.

 If you are a User located in Argentina, the Services are being provided to you by, and you are
 entering into these Terms of Service with, South Interactive S.A. with head offices at Cnel. Adolfo
 Calle Nº 1853, Oficina 2, Dorrego, Guaymallén, city of Mendoza, Argentina, and registered under
 CUIT: 30-71038876-4 (“Eventbrite Argentina”).

 If you are a User located in Brazil, the Services are being provided to you by, and you are entering
 into these Terms of Service with, Eventioz Gestão de Eventos Online Ltda., a limited liability
 company, with head offices in the city of São Paulo, State of São Paulo, Alameda Jaú, 48, 13º
 andar, Jardim Paulista, CEP 01420-000, enrolled with the Taxpayer Registration CNPJ/MF under
 No. 15.913.672/0001-65 and with its Articles of Association registered with the Board of
 Commerce of the State of São Paulo under NIRE 35.226.513.555 (“Eventbrite Brazil”).

 If you are a User located in any other jurisdiction, the Services are being provided to you by, and
 you are entering into these Terms of Service with, Eventbrite, Inc., a Delaware corporation, with its
 principal place of business at 155 5th Street, Floor 7, San Francisco, CA 94103, Reg. No. 4742147
 (“Eventbrite US”).

 For purposes of these Terms of Service, Eventbrite US, Eventbrite Argentina and Eventbrite Brazil,
 as applicable, shall be referred to as “Eventbrite,” “us,” “we” or “our.”



 2. Our Terms Of Service.
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   2/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 20 of 248

 2.1 Terms of Service Agreement.

 The following pages contain our Terms of Service Agreement (“Terms of Service”). These Terms of
 Service govern all of our Services, all of which are offered subject to your acceptance without
 modification of these Terms of Service. In addition to the Sections below, these Terms of Service
 include and incorporate by reference the following agreements, terms, policies, requirements and
 guidelines:

 • our Terms of Use available here;

 • our Privacy Policy available here;

 • our Cookie Policy here;

 • for Organizers who post events with paid tickets, our Merchant Agreement available here;

 • the Attendee Refund Policy Requirements available here;

 • the Trademark & Copyright Policy available here;

 • for users of our Application Programing Interfaces, the API Terms of Use available here;

 • additional terms and conditions that are displayed along with additional Services that you may
 use or purchase from time to time.



 3. Your Acceptance.
 3.1 Binding Agreement.

 You agree to these Terms of Service and you enter into a binding contract with Eventbrite either
 when you sign up for a registered account by clicking “Sign Up,” “Register Now,” “Get Started” or
 similar buttons, or if you are an unregistered Attendee, when you purchase a ticket to or register
 for an event (including free events) or purchase merchandise, a service or make a donation related
 to an event, in each case by clicking “Pay Now,” “Register Now,” “Buy Now” or similar buttons, or in
 accordance with Section 3.2 below. If you are not a registered user or an unregistered Attendee,
 you agree to these Terms of Service and you enter into a binding contract with Eventbrite by
 downloading Applications or using, accessing or browsing any part of the Services. If you do not
 agree to any portion of these Terms of Service, do not use or access the Services. If you will be
 using the Services on behalf of an entity, you agree to these Terms of Service on behalf of that
 entity and its affiliates and you represent that you have the authority to do so. In such case, “you”
 and “your” will refer to that entity. If you do not have such authority, or if you do not agree to any
 portion of these Terms of Service, do not use or access the Services.

  THESE TERMS OF SERVICE INCLUDE (A) AN ARBITRATION PROVISION FOR USERS LOCATED IN
  THE UNITED STATES (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION AGAINST
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 3/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 21 of 248
 THE UNITED STATES; (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION AGAINST
 EVENTBRITE FOR USERS LOCATED IN THE UNITED STATES; (C) CERTAIN DISCLAIMERS OF
 WARRANTIES ON BEHALF OF EVENTBRITE; (D) CERTAIN LIMITATIONS OF LIABILITY FOR THE
 BENEFIT OF EVENTBRITE; AND (E) A RELEASE BY YOU OF ALL CLAIMS FOR DAMAGE AGAINST
 EVENTBRITE ARISING OUT OF DISPUTES BETWEEN YOU AND THIRD PARTIES IN CONNECTION
 WITH YOUR USE OF THE SERVICES. BY USING ANY OF THE SERVICES, YOU AGREE TO THESE
 PROVISIONS.

 3.2 Modifications.

 Except to the extent set forth in Section 6.10 below, Eventbrite reserves the right, at its sole
 discretion, to modify or replace any of the terms or conditions of these Terms of Service (or any of
 the agreements that make up these Terms of Service) at any time (collectively, “Modifications”).
 Modifications to these Terms of Service will be posted to the Eventbrite website with a change to
 the "Updated” date at the top of these Terms of Service. In certain circumstances Eventbrite may
 provide you with additional notice of such Modifications, via email or with in-Service notifications.
 Modifications will be effective thirty (30) days following the "Updated” date or such other date as
 communicated in any other notice to you, except that changes addressing new functions of the
 Services or which do not impose any additional burdens or obligations on you will be effective
 immediately. It is your responsibility to check these Terms of Service periodically for
 Modifications. Your continued use of the Services following the effectiveness of any Modifications
 to these Terms of Service constitutes acceptance of those Modifications as well. If any
 Modification to these Terms of Service is not acceptable to you, you must cease accessing,
 browsing and otherwise using the Services. Other than as set forth in this paragraph, these Terms
 of Service may only be modified through a written Ticketing Services Agreement or written
 Addendum Agreement, signed by you and an authorized officer of Eventbrite.

 3.3 Language.

 We may translate these Terms of Service (or any of the agreements that make up these Terms of
 Service) into other languages for your convenience. The English language version of each of these
 documents is the version that governs your use of the Services and in the event of any conflict
 between the English language version and a translated version, the English language version will
 control.



 4. Term; Termination.
 4.1 Term.

 These Terms of Service are effective upon your Acceptance as set forth under Section 3.1 above
 and continue in effect until terminated.

 4.2 Termination by Eventbrite.

 Except to the extent we have agreed otherwise in a separate written Addendum Agreement or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 22 of 248
 Except to the extent we have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, Eventbrite may
 terminate your right to use the Services at any time for (a) your violation or breach of these Terms
 of Service; (b) your misuse or abuse of the Services; or (c) if allowing you to access and use the
 Services would violate any applicable local, state, provincial, national and other laws, rules and
 regulations or would expose Eventbrite to legal liability. We will use reasonable efforts to provide
 you notice of any such termination. Further, you agree that Eventbrite shall not be liable to you or
 any third-party for any such termination of your right to use or otherwise access the Services.

 4.3 Termination by You.

 Except to the extent you have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, you may
 terminate your access to the Services and these Terms of Service by deleting your account. If you
 need help deleting your account, please contact us. In the event there is a separate agreement
 between you and Eventbrite governing your use of the Services and that agreement terminates or
 expires, these Terms of Service (as unmodified by such agreement) shall govern your use of the
 Services unless and until you delete your account.

 4.4 Survival of Terms.

 All provisions of these Terms of Service that by their nature should survive termination of these
 Terms of Service shall survive (including, without limitation, all limitations on liability, releases,
 indemnification obligations, disclaimers of warranties, agreements to arbitrate, choices of law and
 judicial forum and intellectual property protections and licenses).



 5. Special Terms For International Use.
 5.1 US Export Laws.

 The Services are subject to United States export controls and economic sanctions laws. In
 accepting these Terms of Service you represent and warrant that:

 (a) you are not located in, and you are not a national or resident of, any country to which the
 United States, United Kingdom, European Union, Australia or Canada has embargoed goods
 and/or services of the same type as the Services (“Restricted Countries”), including without
 limitation, Cuba, Iran, North Korea, Sudan or Syria; and

 (b) you are not a person or entity, or owned by, under the control of, or affiliated with, a person or
 entity (i) that appears on the U.S. Office of Foreign Assets Control’s Specially Designated
 Nationals List, Foreign Sanctions Evaders List or Palestinian Legislative Council List; (ii) that
 appears on the U.S. Department of State’s Terrorist Exclusion List; (iii) that appears on the Bureau
 of Industry and Security’s Denied Persons, Entity or Unverified List; (iv) that appears on the
 Consolidated List of Targets published by the U.K. HM Treasury; (v) that appears on the
 Consolidated List published by the A U Department of Foreign Affairs and Trade; (vi) that is
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   5/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 23 of 248
 Consolidated List published by the A.U. Department of Foreign Affairs and Trade; (vi) that is
 subject to sanctions in any other country; or (vii) that is engaged in the design, development or
 production of nuclear, biological or chemical weapons, missiles or unmanned aerial vehicles.

 5.2 Australian Users.

 If you are a User located in Australia and constitute a Consumer under the Australian Consumer
 Law while using the Services, then the following Australian Consumer Amendments available here
 apply to you.

 5.3 EU Users.

 If you are a User located in the European Union who is an individual acting for purposes that are
 wholly or mainly outside of your trade, business, craft or profession while using the Services, then
 the following EU Consumer Amendments available here apply to you.

 5.4 Argentinian Users.

 If you are a User located in Argentina, then the following Argentinian Amendments available here
 apply to you.

 5.5 Brazilian Users.

 If you are a User located in Brazil, then the following Brazilian Amendments available here apply to
 you.



 6. Important Legal Terms Governing All Use Of The Services (AKA, The
 Legal “Stuff”).
 6.1 Indemnification.

 You agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of
 its and their respective officers, directors, agents, co-branders, licensors, payment processing
 partners, other partners and employees, harmless from any and all damage (whether direct,
 indirect, incidental, consequential or otherwise), loss, liability, cost and expense (including,
 without limitation, reasonable attorneys’ and accounting fees) resulting from any claim, demand,
 suit, proceeding (whether before an arbitrator, court, mediator or otherwise) or investigation made
 by any third party (each a “Claim”) due to or arising out of: (a) your breach of these Terms of
 Service, including, without limitation the Terms of Use, the Merchant Agreement and any other
 part of these Terms of Service; (b) your improper use of the Services; (c) your breach of any
 applicable local, state, provincial, national or other law, rule or regulation or the rights of any third
 party; or (d) in the case of Organizers, your events or the fact that Eventbrite was providing
 Services with respect to those events, provided that in the case of (d), this indemnification shall
 not apply to the extent that the Claim arises out of Eventbrite’s gross negligence or willful
 misconduct Eventbrite shall provide notice to you of any such Claim provided that the failure or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   6/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 24 of 248
 misconduct. Eventbrite shall provide notice to you of any such Claim, provided that the failure or
 delay by Eventbrite in providing such notice shall not limit your obligations hereunder except to
 the extent you are materially disadvantaged by such failure.

 6.2 Disclaimer of Warranties.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE SERVICES ARE PROVIDED ON AN “AS
 IS” AND “AS AVAILABLE” BASIS. EVENTBRITE HEREBY EXPRESSLY DISCLAIMS ALL
 WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED
 WARRANTIES OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT AND FITNESS FOR A
 PARTICULAR PURPOSE. BY WAY OF EXAMPLE, EVENTBRITE MAKES NO WARRANTY THAT (A)
 THE SERVICES (OR ANY PORTION OF THE SERVICES) WILL MEET YOUR REQUIREMENTS OR
 EXPECTATIONS; (B) THE SERVICES WILL BE UNINTERRUPTED, TIMELY, SECURE, OR ERROR-
 FREE; OR (C) THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE SERVICES WILL BE
 ACCURATE OR RELIABLE. YOU ACKNOWLEDGE THAT EVENTBRITE HAS NO CONTROL OVER AND
 DOES NOT GUARANTEE THE QUALITY, SAFETY OR LEGALITY OF EVENTS ADVERTISED, THE
 TRUTH OR ACCURACY OF ANY USERS’ (INCLUDING ATTENDEES’, OTHER NON-ORGANIZERS’
 AND ORGANIZERS’) CONTENT OR LISTINGS OR THE ABILITY OF ANY USER (INCLUDING
 ATTENDEES AND ORGANIZERS) TO PERFORM OR ACTUALLY COMPLETE A TRANSACTION AND
 EVENTBRITE IS NOT AFFILIATED WITH, AND HAS NO AGENCY OR EMPLOYMENT RELATIONSHIP
 WITH, ANY THIRD PARTY SERVICE PROVIDER USED IN CONJUNCTION WITH THE SERVICES, AND
 EVENTBRITE HAS NO RESPONSIBILITY FOR, AND HEREBY DISCLAIMS ALL LIABILITY ARISING
 FROM, THE ACTS OR OMISSIONS OF ANY SUCH THIRD PARTIES.

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
 JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
 THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
 ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
 OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE LIABILITY AND OTHER
 LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 6.3 Limitation of Liability.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, EVENTBRITE, AND ITS AFFILIATES AND
 SUBSIDIARIES, AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, CO-
 BRANDERS, LICENSORS, PAYMENT PROCESSING PARTNERS, OTHER PARTNERS, EMPLOYEES
 AND ANY APPLICABLE CARD SCHEMES, SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES
 OR UNDER ANY LEGAL THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT
 TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF SERVICE, INCLUDING
 WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT AND ANY OTHER PART
 OF THESE TERMS OF SERVICE, FOR: (A) ANY INDIRECT, INCIDENTAL, SPECIAL,
 CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO,
 DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   7/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 25 of 248

 IF EVENTBRITE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), (B) THE COST OF
 PROCUREMENT OF SUBSTITUTE SERVICES, (C) ANY OF YOUR CONTENT (AS DEFINED IN THE
 TERMS OF USE) OR ANY CONTENT OF ANY OTHER USER OF THE SERVICES, OR (D) ANY
 MATTERS BEYOND EVENTBRITE’S REASONABLE CONTROL. IN ADDITION, OTHER THAN THE
 OBLIGATION OF EVENTBRITE TO PAY OUT EVENT REGISTRATION FEES TO CERTAIN
 ORGANIZERS UNDER THE MERCHANT AGREEMENT, THE MAXIMUM AGGREGATE LIABILITY OF
 EVENTBRITE, ITS PAYMENT PROCESSING PARTNERS, LICENSORS AND ANY APPLICABLE CARD
 SCHEMES FOR ALL DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES UNDER ANY LEGAL
 THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT TO, ARISING OUT OF
 OR RELATED TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF
 SERVICE, INCLUDING WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT
 AND ANY OTHER PART OF THESE TERMS OF SERVICE, SHALL BE LIMITED TO (I) FOR
 ORGANIZERS OF EVENTS WITH PAID TICKETS OR REGISTRATIONS, AND SUBJECT TO THE
 TERMS OF THE MERCHANT AGREEMENT, THE FEES (NET OF EVENTBRITE PAYMENT
 PROCESSING FEES) THAT YOU PAID US IN THE THREE (3) MONTH PERIOD IMMEDIATELY
 PRECEDING THE CIRCUMSTANCES GIVING RISE TO YOUR CLAIM; AND (II) FOR ORGANIZERS OF
 EVENTS WITH FREE TICKETS ONLY, ATTENDEES AND OTHER USERS, EITHER (1) THE TOTAL
 AMOUNT OF ALL TICKETS OR REGISTRATIONS THAT YOU PURCHASED OR MADE THROUGH THE
 SERVICES IN THE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE CIRCUMSTANCES
 GIVING RISE TO YOUR CLAIM; OR (2) IF YOU MADE NO SUCH PURCHASES, ONE HUNDRED U.S.
 DOLLARS (US$100).

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
 JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
 THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
 ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
 OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE LIABILITY AND OTHER
 LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.

 6.4 Release.

 Eventbrite provides a marketplace in which Attendees and Organizers can transact. However,
 Eventbrite could not function if it were held responsible for the actions or inactions of different
 Attendees, Organizers and/or third parties both on and off the Services. Therefore, as an
 inducement to Eventbrite permitting you to access and use the Services, you hereby agree to
 release Eventbrite, and its affiliates and subsidiaries, and each of its and their respective officers,
 directors, agents, partners and employees from all damages (whether direct, indirect, incidental,
 consequential or otherwise), losses, liabilities, costs and expenses of every kind and nature, known
 and unknown, arising out of or in any way connected with disputes between you and third parties
 (including other Users) in connection with the Services or any event listed on the Services. In
 addition, you waive any applicable law or statute, which says, in substance:

 “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   8/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 26 of 248
  A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
 KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
 IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED
 PARTY."

 6.5 Trademarks.

 The trademarks, service marks and logos of Eventbrite (the “Eventbrite Trademarks”) used and
 displayed in connection with the Services are registered and unregistered trademarks or service
 marks of Eventbrite. Other company, product and service names used in connection with the
 Services may be trademarks or service marks owned by third parties (the “Third Party
 Trademarks,” and, collectively with Eventbrite Trademarks, the “Trademarks”). The offering of the
 Services shall not be construed as granting, by implication, estoppel, or otherwise, any license or
 right to use any Trademark displayed in connection with the Services without the prior written
 consent of Eventbrite specific for each such use. The Trademarks may not be used to disparage
 Eventbrite, any third party or Eventbrite’s or such third party’s products or services, or in any
 manner that may damage any goodwill in the Trademarks. Use of any Trademarks as part of a link
 to or from any site is prohibited unless Eventbrite approves the establishment of such a link by
 prior written consent specific for each such link. All goodwill generated from the use of any
 Eventbrite Trademark shall inure to Eventbrite’s benefit.

 6.6 Patents; Copyrights.

 A number of issued patents and patents pending apply to the Services. The Content (as defined in
 the Terms of Use) of the Services is also protected by copyrights owned by Eventbrite and/or third
 parties. Please note that if you copy portions of the Services you are violating these patent rights
 and copyrights.

 6.7 Notices.

 Notices to you may be sent via either email or regular mail to the address in Eventbrite’s records.
 The Services may also provide notices of changes to these Terms of Service or other matters by
 displaying notices or links to notices to you generally on the Services. If you wish to contact
 Eventbrite or deliver any notice, you can do so as follows:

 Eventbrite, Inc., a Delaware corporation
 155 5th Street
 Floor 7
 San Francisco, CA 94103, USA
 Facsimile: 001-415-477-4085
 Email: legal@eventbrite.com
 Attn: Legal Department

 6.8 Entire Agreement.


https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   9/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 27 of 248

 These Terms of Service, including the Terms of Use, Merchant Agreement and any other part of
 these Terms of Service, constitute the entire agreement between you and Eventbrite and govern
 your use of the Services, superseding any prior or contemporaneous agreements, proposals,
 discussions or communications between you and Eventbrite on the subject matter hereof, other
 than any written Ticketing Services Agreement, Eventbrite Equipment Lease Agreement or
 Addendum Agreement between you and an authorized officer of Eventbrite relating to a specified
 event or events.

 6.9 Choice of Law.

 Except as set forth in Section 6.10 below, these Terms of Service and the provision of the Services
 to you are governed by the laws of the state of California, U.S.A., without reference to principles of
 conflict of laws.

 6.10 BINDING ARBITRATION.

 ONLY FOR USERS LOCATED IN THE UNITED STATES:

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM
 UNDER THESE TERMS OF SERVICE OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY
 BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES)
 AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; CLASS, CONSOLIDATED OR
 REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED ONCE THIS
 SECTION IS EFFECTIVE.

 (a) Contact Us First.

 If you have a question or concern about the Services, please contact us first. Our customer
 support team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.

 In the unlikely event that our customer support team is unable to resolve your concerns, we each
 hereby agree to resolve any and all disputes or claims under these Terms of Service or with
 respect to the Services through binding arbitration or in small claims court (to the extent the
 claim qualifies) instead of in courts of general jurisdiction and only on an individual basis and not
 as part of any purported class, consolidated or representative proceeding. Arbitration, which is
 often cheaper, faster and less formal than a lawsuit in court, uses a neutral arbitrator instead of a
 judge or jury. Arbitrators can award the same damages and relief as a court. Binding arbitration is
 subject to very limited review. Only the arbitrator appointed pursuant to this Section, and not any
 federal, state or local court or agency, shall have the authority to resolve any dispute or claim
 relating to this Section, including, without limitation, the scope, enforceability and arbitrability of
 these Terms of Service. This arbitration provision shall survive termination of these Terms of
 Service. These Terms of Service evidence a transaction in interstate commerce and the
 interpretation and enforcement of this Section 6.10 is governed by the Federal Arbitration Act,
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 28 of 248
  te p etat o a d e o ce e t o t s Sect o 6 0 s gove ed by t e ede a                                                     b t at o       ct,
 notwithstanding the choice of law set forth in Section 6.9 above.

 (c) Scope of Agreement.

 This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not limited to:
 (i) all claims arising out of or relating to any aspect of the relationship between us, whether based
 in contract, tort, statute, fraud, misrepresentation or any other legal theory; (ii) all claims that
 arose before this or any prior agreement (including, but not limited to, claims relating to
 advertising); and (iii) all claims that may arise after termination of these Terms of Service and/or
 your use of the Services.

 (d) Exceptions.

 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual
 basis in small claims court (to the extent the applicable claim qualifies), (ii) bring issues to the
 attention of federal, state or local agencies, including, for example, the Federal Trade Commission
 and the California Division of Consumer Services, which agencies may be able to seek relief on a
 party’s behalf (the Complaint Assistance Unit of the Division of Consumer Services may be
 contacted in writing at 1625 North Market Blvd., Suite N 112, Sacramento, California 95834, or by
 telephone at (800) 952-5210), and (iii) bring suit in court to seek a preliminary injunction or other
 interim relief pending the outcome of arbitration. In addition, the portion of any dispute or
 complaint relating to our participation in the US-EU or US-Swiss Safe Harbor Frameworks is
 subject to the Dispute Resolution section of our Privacy Policy before being subject to this
 Section.

 (e) No Class Actions.

 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR MAY
 NOT CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS, MAY NOT PRESIDE OVER ANY FORM
 OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE RELIEF
 IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY
 TO PROVIDE RELIEF WARRANTED BY THAT PARTY’S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.

  A party who intends to seek arbitration must first send to the other a written Notice of Dispute
  (“Notice”). The Notice to Eventbrite must be addressed to the address in Section 6.7 above
  (“Notice Address”) and must be sent by certified mail. The Notice to you must be addressed to a
  mailing, home or payment address currently on record with Eventbrite and must be sent by
  certified mail. If Eventbrite has no records of such physical address, such notice may be delivered
  to your Eventbrite account email address. The Notice must (i) describe the nature and basis of the
  claim or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an
                  tt          l th l i             ithi i t (60) l d d                           ft th N ti i                      i d
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 29 of 248
 agreement to resolve the claim within sixty (60) calendar days after the Notice is received, you or
 Eventbrite may commence an arbitration proceeding.

 (g) Arbitration Proceedings.

 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise
 to the dispute or claim relate to your personal or household use of the Services (rather than
 business use), the Consumer Arbitration Rules (in each case, the “AAA Rules”) of the American
 Arbitration Association (“AAA”), as modified by this Section 6.10, and will be administered by the
 AAA and settled by a single arbitrator. The AAA Rules are available online at adr.org or by calling
 the AAA at 1-800-778-7879. The arbitrator is bound by the terms of these Terms of Service. All
 issues are for the arbitrator to decide, including, but not limited to, issues relating to the scope,
 enforceability, and arbitrability of this Section 6.10. Unless Eventbrite and you agree otherwise,
 any arbitration hearings will take place in a reasonably convenient location in the United States for
 both parties with due consideration of their ability to travel and other pertinent circumstances. If
 the parties are unable to agree on a location, AAA shall determine the location. If your claim is for
 ten thousand dollars ($10,000) or less, we agree that you may choose whether the arbitration will
 be conducted solely on the basis of documents submitted to the arbitrator, through a telephonic
 hearing, or by an in-person hearing as established by the AAA Rules. If your claim exceeds ten
 thousand dollars ($10,000), the right to a hearing will be determined by the AAA Rules. Regardless
 of the manner in which the arbitration is conducted, the arbitrator shall issue a reasoned written
 decision sufficient to explain the essential findings and conclusions on which the award is based.
 All decisions by the arbitrator shall be final and binding and judgment on the award rendered may
 be entered in any court having jurisdiction.

 (h) Costs of Arbitration; Legal Fees.



 i. Payment of all filing, administration, and arbitrator costs and expenses imposed by AAA will be
 governed by the AAA rules, provided that if you are initiating an arbitration against Eventbrite and
 the value of the relief sought is ten thousand dollars ($10,000) or less, then Eventbrite will
 advance all filing, administrative and arbitration costs and expenses imposed by AAA (subject to
 reimbursement as set forth below). If the circumstances in the preceding sentence apply, but the
 value of relief sought is more than ten thousand dollars ($10,000) and you demonstrate to the
 arbitrator that such costs and expenses would be prohibitively more expensive than a court
 proceeding, then Eventbrite will pay the amount of any such costs and expenses that the arbitrator
 determines are necessary to prevent the arbitration from being prohibitively more expensive than
 a court proceeding (subject to reimbursement as set forth below). In the event that the arbitrator
 determines that all of the claims you assert in arbitration are frivolous according to Federal Rule of
 Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and expenses that
 Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Just as in any court proceeding, each party will initially bear its own attorneys’ fees and
 expenses in connection with any arbitration. Should either party be determined to have
 substantially prevailed in the arbitration, then upon such party’s request, the arbitrator shall
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/16
8/10/2020
              yCase
                p   3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4  Filed
                                                      p of Service      y08/31/20
                                                                  p| Eventbrite Support Page 30 of 248
                                                                                 q
 award such prevailing party the reasonable attorneys’ fees and expenses that it incurred in
 connection with the arbitration, provided that to the extent that the dispute or claim relate to your
 personal or household use of the Services (rather than business use) Eventbrite will not seek to
 recover its attorneys’ fees and expenses in an arbitration initiated by you. The arbitrator may make
 rulings and resolve disputes as to the reimbursement of attorneys’ fees and expenses upon
 request from either party made within fourteen (14) days of the arbitrator’s ruling on the merits.

 (i) Future Changes.

 Notwithstanding any provision in these Terms of Service to the contrary, you and Eventbrite agree
 that if Eventbrite makes any future change to this arbitration provision (other than a change to the
 Notice Address) Eventbrite will provide you with notice of such change and you may reject any
 such change by sending us written notice within thirty (30) calendar days of the change to the
 Notice Address provided above. By rejecting any future change, you are agreeing that you will
 arbitrate any dispute between us in accordance with the language of this provision as unmodified
 by such rejected change.

 (j) Special Severability.

 In the event that the provisions of Section 6.10(e) above are found to be invalid or unenforceable
 for any dispute or claim, then, notwithstanding Section 6.11, the entirety of this Section 6.10 shall
 be null and void with respect to such dispute or claim and Section 6.12 shall apply in lieu of this
 Section 6.10.

 (k) Opt Out.

 We believe that on a whole this agreement to arbitrate will benefit our Users. However, if you are an
 existing registered User and you do not wish to accept this agreement to arbitrate with respect to
 some or all of your accounts registered prior to October 1, 2015 you may opt-out by sending us a
 written notice to the Notice Address which (i) states you do not agree to this agreement to
 arbitrate, (ii) includes your name and all email addresses associated with the accounts you wish to
 opt-out, and (iii) is signed by the individual who owns the account, or in the event the account is
 held by an entity, an authorized signer for such entity (the “Opt-Out Notice”). The Opt-Out Notice
 must be received by November 14, 2015 in order to be effective; otherwise this agreement to
 arbitrate will be effective as of October 1, 2015. For new registered users and existing registered
 users who register new accounts following October 1, 2015, there is no option to opt-out and this
 provision will be effective as to such new accounts upon account creation. For unregistered
 Attendees and other Users, this provision will apply to all future activities on the Services after
 October 1, 2015. In the event that you opt-out of this agreement to arbitrate as set forth above,
 Section 6.12 shall apply.

 6.11 Waiver; Invalid Provisions.

  The failure or delay of Eventbrite to exercise or enforce any right or provision of these Terms of
  Ser ice shall not constit te a ai er of s ch right or pro ision No oral ai er amendment or
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 31 of 248
 Service shall not constitute a waiver of such right or provision. No oral waiver, amendment or
 modification shall be effective under any circumstance whatsoever. If any provision of these Terms
 of Service is found by an arbitrator or court of competent jurisdiction to be invalid, the parties
 nevertheless agree that the arbitrator or court should endeavor to give effect to the parties’
 intentions as reflected in the provision, and the other provisions of these Terms of Service shall
 remain in full force and effect.

 6.12 Judicial Forum.

 In the event that the Agreement to Arbitrate above is found not to apply to you or to a particular
 claim or dispute, either as a result of your decision to opt-out of the Agreement to Arbitrate or for
 any other reason, then any dispute or claim not subject to arbitration shall be resolved exclusively
 by a federal court located in San Francisco County, California, and to the extent there is no subject
 matter jurisdiction in such federal court, then a state court in San Francisco County, California.
 Both you and Eventbrite agree to submit to the personal jurisdiction and venue of such courts and
 agree that such forum is convenient.

 6.13 Titles.

 Any Section titles in these Terms of Service are for convenience only and have no legal or
 contractual effect.

 6.14 Violations.

 Please report any violations of these Terms of Service by email to support@eventbrite.com.

 6.15 Assignment.

 We may, without your consent or approval, freely assign these Terms of Service and our rights and
 obligations under these Terms of Service, whether to an affiliate or to another entity in connection
 with a corporate transaction or otherwise.

 6.16 Relationship.

 No independent contractor, agency, partnership, joint venture, employer-employee or franchiser-
 franchisee relationship is intended or created by these Terms of Service, except to the extent
 expressly set forth in Section 4 of the Terms of Use and the Merchant Agreement.




 Did this article answer your question?

   
https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 32 of 248




 Related articles
 Eventbrite Merchant Agreement
 Eventbrite Australian Consumer Amendments
 EU Consumer Amendments
 Eventbrite Terms of Use
 Eventbrite Trademark & Copyright Policy




                      Still have questions? Our customer experience team is
                                                    here to help. Talk to us.




              We can totally help you:
              Find your tickets
              Understand Eventbrite fees
              Check your payout status
              Request a refund

              More Resources:
              Developer Site
              Eventbrite Blog
              Download the Eventbrite App for Android
              Download the Eventbrite App for iOS
              Download Eventbrite Neon, our box office solution for iOS

              Get in Touch:
              Twitter
              Facebook
              YouTube
              Contact Support

              About Us
              About Support
              Careers
              Press




https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   15/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 33 of 248



                          © 2015 Eventbrite. All Rights Reserved. Terms of Service. Privacy Policy. Cookies.




                                                                        




https://web.archive.org/web/20160129003351/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   16/16
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 34 of 248




            EXHIBIT B
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 35 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 36 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 37 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 38 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 39 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 40 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 41 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 42 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 43 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 44 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 45 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 46 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 47 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 48 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 49 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 50 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 51 of 248




            EXHIBIT C
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 52 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     MAR AUG SEP                     👤     ⍰❎
   159 captures
   29 Jan 2016 - 8 Aug 2020
                                                                                                          18
                                                                                                    2016 2017 2018
                                                                                                                                          f 🐦
                                                                                                                                ▾ About this capture


                             SUPPORT                                           How can we help?                          UNITED STATES 

                                                                                                                                 




 Eventbrite Terms of Service
              Updated by Antwonne D. on 03/29/2017


   Category: Legal Policies




                Here's an overview:
                1. Who We Are.

                2. Our Terms Of Service.

                3. Your Acceptance.

                4. Term; Termination.

                5. Special Terms For International Use.

                6. Important Legal Terms Governing All Use Of The Services (AKA, The Legal “Stuff”).




 This is Eventbrite's Terms of Service Policy.

   NOTE: To learn more about Eventbrite's legal policies, take a look here.




 1. Who We Are.
 1.1 Eventbrite.

 Welcome to Eventbrite! We are a ticketing and registration platform dedicated to bringing the
 world together through live experiences. Through our platform, mobile apps and services, we
 enable people all over the world to create, discover, share and register for events.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    1/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 53 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     MAR AUG SEP
                                                                                                                                    👤     ⍰❎
 1.2 The Services.
   159 captures                                                                                            18                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2016 2017 2018              ▾ About this capture
 Eventbrite’s websites and domains, including www.eventbrite.com, and all of the webpages,
 subdomains, country level domain variants and subparts of those websites (collectively, our
 “Site”), all of the services available on or through the Site or otherwise provided by us (including
 our application programming interfaces), and all of our free mobile applications, including without
 limitation, Eventbrite Organizer, the Eventbrite app and the Rally app (collectively, the
 “Applications”) are offered, maintained and provided by Eventbrite. We refer to all of these as our
 “Services.”

 1.3 Users.

 Through the Services, Eventbrite provides a simple and quick means for registered users who are
 event organizers, planners and charitable organizations (“Organizers”) to create event
 registration, speaker profile, organizer profile, fundraising and other webpages related to their
 events, to promote those pages and events to visitors or browsers on the Services and to sell
 tickets and registrations (or issue free registrations), solicit donations and sell merchandise
 related to those events to users who wish to make purchases, registrations or donations from or to
 such events (including to free events) (“Attendees”). We refer to Organizers, Attendees and other
 visitors and browsers of the Services collectively as “Users” or “you.”

 1.4 Contracting Party.

 If you are a User located in Argentina, the Services are being provided to you by, and you are
 entering into these Terms of Service with, Eventbrite Argentina S.A. with head offices at República
 del Líbano Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and registered under CUIT: 30-
 71038876-4 (“Eventbrite Argentina”).

 If you are a User located in Brazil, the Services are being provided to you by, and you are entering
 into these Terms of Service with, Eventbrite Brasil Gestao Online De Eventos Ltda., a limited
 liability company, with head offices in the city of São Paulo, State of São Paulo, Alameda Jaú, 48,
 13º andar, Jardim Paulista, CEP 01420-000, enrolled with the Taxpayer Registration CNPJ/MF
 under No. 15.913.672/0001-65 and with its Articles of Association registered with the Board of
 Commerce of the State of São Paulo under NIRE 35.226.513.555 (“Eventbrite Brazil”).

 If you are a User located in any other jurisdiction, the Services are being provided to you by, and
 you are entering into these Terms of Service with, Eventbrite, Inc., a Delaware corporation, with its
 principal place of business at 155 5th Street, Floor 7, San Francisco, CA 94103, Reg. No. 4742147
 (“Eventbrite US”).

 For purposes of these Terms of Service, Eventbrite US, Eventbrite Argentina and Eventbrite Brazil,
 as applicable, shall be referred to as “Eventbrite,” “us,” “we” or “our.”


https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    2/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 54 of 248


 2.https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
     Our Terms Of Service.                                                                   Go     MAR AUG SEP
                                                                                                                                    👤     ⍰❎
   159 captures                                                                                            18                             f 🐦
 2.1  Terms
  29 Jan 2016 - 8 of
                  Aug Service
                      2020    Agreement.                                                            2016 2017 2018              ▾ About this capture


 The following pages contain our Terms of Service Agreement (“Terms of Service”). These Terms of
 Service govern all of our Services, all of which are offered subject to your acceptance without
 modification of these Terms of Service. In addition to the Sections below, these Terms of Service
 include and incorporate by reference the following agreements, terms, policies, requirements and
 guidelines:

 • our Terms of Use available here;

 • our Privacy Policy available here;

 • our Cookie Policy here;

 • for Organizers who post events with paid tickets, our Merchant Agreement available here;

 • the Attendee Refund Policy Requirements available here;

 • the Trademark & Copyright Policy available here;

 • for users of our Application Programing Interfaces, the API Terms of Use available here;

 • additional terms and conditions that are displayed along with additional Services that you may
 use or purchase from time to time.



 3. Your Acceptance.
 3.1 Binding Agreement.

 You agree to these Terms of Service and you enter into a binding contract with Eventbrite either
 when you sign up for a registered account by clicking “Sign Up,” “Register Now,” “Get Started” or
 similar buttons, or if you are an unregistered Attendee, when you purchase a ticket to or register
 for an event (including free events) or purchase merchandise, a service or make a donation related
 to an event, in each case by clicking “Pay Now,” “Register Now,” “Buy Now” or similar buttons, or in
 accordance with Section 3.2 below. If you are not a registered user or an unregistered Attendee,
 you agree to these Terms of Service and you enter into a binding contract with Eventbrite by
 downloading Applications or using, accessing or browsing any part of the Services. If you do not
 agree to any portion of these Terms of Service, do not use or access the Services. If you will be
 using the Services on behalf of an entity, you agree to these Terms of Service on behalf of that
 entity and its affiliates and you represent that you have the authority to do so. In such case, “you”
 and “your” will refer to that entity. If you do not have such authority, or if you do not agree to any
 portion of these Terms of Service, do not use or access the Services.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    3/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 55 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     MAR AUG SEP
                                                                                                                                    👤    ⍰❎
 THESE     TERMS OF SERVICE INCLUDE (A) AN ARBITRATION PROVISION FOR USERS LOCATED
  159 captures                                                                                f IN  🐦      18
 THE
  29 JanUNITED
        2016 - 8 Aug 2020                                           2016 2017
                      STATES; (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION2018
                                                                              AGAINST
                                                                                    ▾ About this capture

 EVENTBRITE FOR USERS LOCATED IN THE UNITED STATES; (C) CERTAIN DISCLAIMERS OF
 WARRANTIES ON BEHALF OF EVENTBRITE; (D) CERTAIN LIMITATIONS OF LIABILITY FOR THE
 BENEFIT OF EVENTBRITE; AND (E) A RELEASE BY YOU OF ALL CLAIMS FOR DAMAGE AGAINST
 EVENTBRITE ARISING OUT OF DISPUTES BETWEEN YOU AND THIRD PARTIES IN CONNECTION
 WITH YOUR USE OF THE SERVICES. BY USING ANY OF THE SERVICES, YOU AGREE TO THESE
 PROVISIONS.

 3.2 Modifications.

 Except to the extent set forth in Section 6.10 below, Eventbrite reserves the right, at its sole
 discretion, to modify or replace any of the terms or conditions of these Terms of Service (or any of
 the agreements that make up these Terms of Service) at any time (collectively, “Modifications”).
 Modifications to these Terms of Service will be posted to the Eventbrite website with a change to
 the "Updated” date at the top of these Terms of Service. In certain circumstances Eventbrite may
 provide you with additional notice of such Modifications, via email or with in-Service notifications.
 Modifications will be effective thirty (30) days following the "Updated” date or such other date as
 communicated in any other notice to you, except that changes addressing new functions of the
 Services or which do not impose any additional burdens or obligations on you will be effective
 immediately. It is your responsibility to check these Terms of Service periodically for
 Modifications. Your continued use of the Services following the effectiveness of any Modifications
 to these Terms of Service constitutes acceptance of those Modifications as well. If any
 Modification to these Terms of Service is not acceptable to you, you must cease accessing,
 browsing and otherwise using the Services. Other than as set forth in this paragraph, these Terms
 of Service may only be modified through a written Ticketing Services Agreement or written
 Addendum Agreement, signed by you and an authorized officer of Eventbrite.

 3.3 Language.

 We may translate these Terms of Service (or any of the agreements that make up these Terms of
 Service) into other languages for your convenience. The English language version of each of these
 documents is the version that governs your use of the Services and in the event of any conflict
 between the English language version and a translated version, the English language version will
 control.



 4. Term; Termination.
 4.1 Term.

 These Terms of Service are effective upon your Acceptance as set forth under Section 3.1 above
 and continue in effect until terminated.

https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 56 of 248

 4.2  Termination by Eventbrite.
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te           Go     MAR AUG SEP                     👤    ⍰❎
   159 captures                                                                                            18                            f 🐦
                                                                       2016 2017 2018    ▾ About this
 Except     to the extent we have agreed otherwise in a separate written
  29 Jan 2016 - 8 Aug 2020
                                                                         Addendum Agreement        orcapture
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, Eventbrite may
 terminate your right to use the Services at any time for (a) your violation or breach of these Terms
 of Service; (b) your misuse or abuse of the Services; or (c) if allowing you to access and use the
 Services would violate any applicable local, state, provincial, national and other laws, rules and
 regulations or would expose Eventbrite to legal liability. We will use reasonable efforts to provide
 you notice of any such termination. Further, you agree that Eventbrite shall not be liable to you or
 any third-party for any such termination of your right to use or otherwise access the Services.

 4.3 Termination by You.

 Except to the extent you have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, you may
 terminate your access to the Services and these Terms of Service by deleting your account. If you
 need help deleting your account, please contact us. In the event there is a separate agreement
 between you and Eventbrite governing your use of the Services and that agreement terminates or
 expires, these Terms of Service (as unmodified by such agreement) shall govern your use of the
 Services unless and until you delete your account.

 4.4 Survival of Terms.

 All provisions of these Terms of Service that by their nature should survive termination of these
 Terms of Service shall survive (including, without limitation, all limitations on liability, releases,
 indemnification obligations, disclaimers of warranties, agreements to arbitrate, choices of law and
 judicial forum and intellectual property protections and licenses).



 5. Special Terms For International Use.
 5.1 US Export Laws.

 The Services are subject to United States export controls and economic sanctions laws. In
 accepting these Terms of Service you represent and warrant that:

 (a) you are not located in, and you are not a national or resident of, any country to which the
 United States, United Kingdom, European Union, Australia or Canada has embargoed goods
 and/or services of the same type as the Services (“Restricted Countries”), including without
 limitation, Cuba, Iran, North Korea, Sudan or Syria; and

 (b) you are not a person or entity, or owned by, under the control of, or affiliated with, a person or
 entity (i) that appears on the U.S. Office of Foreign Assets Control’s Specially Designated
 Nationals List, Foreign Sanctions Evaders List or Palestinian Legislative Council List; (ii) that
 appears on the U.S. Department of State’s Terrorist Exclusion List; (iii) that appears on the Bureau
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   5/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 57 of 248
 appea s o t e U S epa t e t o State s e o st c us o                                 st; ( ) t at appea s o t e u eau
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go   MAR AUG SEP
 of Industry and Security’s Denied Persons, Entity or Unverified List; (iv) that appears on👤                   the⍰                        ❎
 Consolidated
  159 captures          List of Targets published by the U.K. HM Treasury; (v) that appears on the       18          f 🐦
  29 Jan 2016 - 8 Aug 2020                                                              2016 2017 2018     ▾ About this capture
 Consolidated List published by the A.U. Department of Foreign Affairs and Trade; (vi) that is
 subject to sanctions in any other country; or (vii) that is engaged in the design, development or
 production of nuclear, biological or chemical weapons, missiles or unmanned aerial vehicles.

 5.2 Australian Users.

 If you are a User located in Australia and constitute a Consumer under the Australian Consumer
 Law while using the Services, then the following Australian Consumer Amendments available here
 apply to you.

 5.3 EU Users.

 If you are a User located in the European Union ("EU") who is an individual acting for purposes that
 are wholly or mainly outside of your trade, business, craft or profession while using the Services,
 then the following EU Consumer Amendments available here apply to you.

 If you are an Organizer located in the EU you are a data controller in respect of your Attendees’
 personal data and you agree to process such personal data in accordance with your obligations
 under applicable data protection law. For the most part, Eventbrite is a data processor in respect
 of your Attendees’ personal data which means that we process your Attendees’ personal data on
 your behalf and are not responsible for ensuring its compliance with the EU data protection
 principles. However, occasionally, in respect of some processing of Attendees’ personal data, we
 may act as a data controller; for example where Attendees have engaged with aspects of our
 Applications beyond those relating to your event.

 5.4 Argentinian Users.

 If you are a User located in Argentina, then the following Argentinian Amendments available here
 apply to you.

 5.5 Brazilian Users.

 If you are a User located in Brazil, then the following Brazilian Amendments available here apply to
 you.



 6. Important Legal Terms Governing All Use Of The Services (AKA, The
 Legal “Stuff”).
 6.1 Indemnification.

  You agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of
  it       d th i              ti     ffi         di    t               t         b      d       li                         t              i
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 6/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 58 of 248
 itshttps://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
      and their respective officers, directors, agents, co-branders,                  licensors, payment processing
                                                                                    Go MAR AUG SEP
 partners, other partners and employees, harmless from any and all damage (whether direct,
                                                                                                                👤 ⍰                          ❎
   159 captures                                                                                            18          f 🐦
 indirect,
   29 Jan 2016 - incidental,
                 8 Aug 2020  consequential or otherwise), loss, liability, cost2016       and2017
                                                                                              expense
                                                                                                   2018 (including,
                                                                                                             ▾ About this capture
 without limitation, reasonable attorneys’ and accounting fees) resulting from any claim, demand,
 suit, proceeding (whether before an arbitrator, court, mediator or otherwise) or investigation made
 by any third party (each a “Claim”) due to or arising out of: (a) your breach of these Terms of
 Service, including, without limitation the Terms of Use, the Merchant Agreement and any other
 part of these Terms of Service; (b) your improper use of the Services; (c) your breach of any
 applicable local, state, provincial, national or other law, rule or regulation or the rights of any third
 party; or (d) in the case of Organizers, your events or the fact that Eventbrite was providing
 Services with respect to those events, provided that in the case of (d), this indemnification shall
 not apply to the extent that the Claim arises out of Eventbrite’s gross negligence or willful
 misconduct. Eventbrite shall provide notice to you of any such Claim, provided that the failure or
 delay by Eventbrite in providing such notice shall not limit your obligations hereunder except to
 the extent you are materially disadvantaged by such failure.

 6.2 Disclaimer of Warranties.

 EVENTBRITE PROVIDES OUR SERVICES USING A COMMERCIALLY REASONABLE LEVEL OF SKILL
 AND CARE AND WE TRY TO KEEP EVENTBRITE UP, BUG-FREE AND SAFE. BUT THERE ARE
 CERTAIN THINGS THAT WE DON’T PROMISE ABOUT OUR SERVICES AND YOU USE THE
 SERVICES AT YOUR OWN RISK. TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE
 SERVICES ARE PROVIDED ON AN “AS IS” AND “AS AVAILABLE” BASIS. EVENTBRITE HEREBY
 EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, BUT
 NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE, NON-INFRINGEMENT
 AND FITNESS FOR A PARTICULAR PURPOSE. BY WAY OF EXAMPLE, EVENTBRITE MAKES NO
 WARRANTY THAT (A) THE SERVICES (OR ANY PORTION OF THE SERVICES) WILL MEET YOUR
 REQUIREMENTS OR EXPECTATIONS; (B) THE SERVICES WILL BE UNINTERRUPTED, TIMELY,
 SECURE, OR ERROR-FREE; OR (C) THE RESULTS THAT MAY BE OBTAINED FROM THE USE OF THE
 SERVICES WILL BE ACCURATE OR RELIABLE. YOU ACKNOWLEDGE THAT EVENTBRITE HAS NO
 CONTROL OVER AND DOES NOT GUARANTEE THE QUALITY, SAFETY OR LEGALITY OF EVENTS
 ADVERTISED, THE TRUTH OR ACCURACY OF ANY USERS’ (INCLUDING ATTENDEES’, OTHER
 NON-ORGANIZERS’ AND ORGANIZERS’) CONTENT OR LISTINGS OR THE ABILITY OF ANY USER
 (INCLUDING ATTENDEES AND ORGANIZERS) TO PERFORM OR ACTUALLY COMPLETE A
 TRANSACTION AND EVENTBRITE IS NOT AFFILIATED WITH, AND HAS NO AGENCY OR
 EMPLOYMENT RELATIONSHIP WITH, ANY THIRD PARTY SERVICE PROVIDER USED IN
 CONJUNCTION WITH THE SERVICES, AND EVENTBRITE HAS NO RESPONSIBILITY FOR, AND
 HEREBY DISCLAIMS ALL LIABILITY ARISING FROM, THE ACTS OR OMISSIONS OF ANY SUCH
 THIRD PARTIES.

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
 JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
 THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
 ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   7/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 59 of 248

 OR   CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSEGoLIABILITY
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te MAR AUG SEP
                                                                                           AND OTHER 👤 ⍰                                   ❎
 LIMITATIONS
  159 captures          WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND             18  f 🐦
                                                                                   2016 2017 2018  ▾
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.
  29 Jan 2016 - 8 Aug 2020                                                                           About this capture




 6.3 Limitation of Liability.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, EVENTBRITE, AND ITS AFFILIATES AND
 SUBSIDIARIES, AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS, CO-
 BRANDERS, LICENSORS, PAYMENT PROCESSING PARTNERS, OTHER PARTNERS, EMPLOYEES
 AND ANY APPLICABLE CARD SCHEMES, SHALL NOT BE LIABLE UNDER ANY CIRCUMSTANCES
 OR UNDER ANY LEGAL THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT
 TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF SERVICE, INCLUDING
 WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT AND ANY OTHER PART
 OF THESE TERMS OF SERVICE, FOR: (A) ANY INDIRECT, INCIDENTAL, SPECIAL,
 CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING, BUT NOT LIMITED TO,
 DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER INTANGIBLE LOSSES (EVEN
 IF EVENTBRITE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES), (B) THE COST OF
 PROCUREMENT OF SUBSTITUTE SERVICES, (C) ANY OF YOUR CONTENT (AS DEFINED IN THE
 TERMS OF USE) OR ANY CONTENT OF ANY OTHER USER OF THE SERVICES, OR (D) ANY
 MATTERS BEYOND EVENTBRITE’S REASONABLE CONTROL. IN ADDITION, OTHER THAN THE
 OBLIGATION OF EVENTBRITE TO PAY OUT EVENT REGISTRATION FEES TO CERTAIN
 ORGANIZERS UNDER THE MERCHANT AGREEMENT, THE MAXIMUM AGGREGATE LIABILITY OF
 EVENTBRITE, ITS PAYMENT PROCESSING PARTNERS, LICENSORS AND ANY APPLICABLE CARD
 SCHEMES FOR ALL DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES UNDER ANY LEGAL
 THEORY, WHETHER IN TORT, CONTRACT, OR OTHERWISE, WITH RESPECT TO, ARISING OUT OF
 OR RELATED TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE TERMS OF
 SERVICE, INCLUDING WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT AGREEMENT
 AND ANY OTHER PART OF THESE TERMS OF SERVICE, SHALL BE LIMITED TO (I) FOR
 ORGANIZERS OF EVENTS WITH PAID TICKETS OR REGISTRATIONS, AND SUBJECT TO THE
 TERMS OF THE MERCHANT AGREEMENT, THE FEES (NET OF EVENTBRITE PAYMENT
 PROCESSING FEES) THAT YOU PAID US IN THE THREE (3) MONTH PERIOD IMMEDIATELY
 PRECEDING THE CIRCUMSTANCES GIVING RISE TO YOUR CLAIM; AND (II) FOR ORGANIZERS OF
 EVENTS WITH FREE TICKETS ONLY, ATTENDEES AND OTHER USERS, EITHER (1) THE TOTAL
 AMOUNT OF ALL TICKETS OR REGISTRATIONS THAT YOU PURCHASED OR MADE THROUGH THE
 SERVICES IN THE THREE (3) MONTH PERIOD IMMEDIATELY PRECEDING THE CIRCUMSTANCES
 GIVING RISE TO YOUR CLAIM; OR (2) IF YOU MADE NO SUCH PURCHASES, ONE HUNDRED U.S.
 DOLLARS (US$100).

  NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
  WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED. SOME
  JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR CONDITIONS OR
  THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE CAUSED BY WILLFUL
  ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED TERMS, OR INCIDENTAL
  OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE LIABILITY AND OTHER
  LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY) WILL APPLY TO YOU AND
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 8/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 60 of 248
 LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY)                              WILL APPLY TO YOU AND
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go MAR AUG SEP
 OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY LAW.
                                                                                                         👤 ⍰                                   ❎
   159 captures                                                                                            18                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2016 2017 2018              ▾ About this capture
 6.4 Release.

 Eventbrite provides a marketplace in which Attendees and Organizers can transact. However,
 Eventbrite could not function if it were held responsible for the actions or inactions of different
 Attendees, Organizers and/or third parties both on and off the Services. Therefore, as an
 inducement to Eventbrite permitting you to access and use the Services, you hereby agree to
 release Eventbrite, and its affiliates and subsidiaries, and each of its and their respective officers,
 directors, agents, partners and employees from all damages (whether direct, indirect, incidental,
 consequential or otherwise), losses, liabilities, costs and expenses of every kind and nature, known
 and unknown, arising out of or in any way connected with disputes between you and third parties
 (including other Users) in connection with the Services or any event listed on the Services. In
 addition, you waive any applicable law or statute, which says, in substance:

 “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT
 KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
 IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED
 PARTY."

 6.5 Trademarks.

 The trademarks, service marks and logos of Eventbrite (the “Eventbrite Trademarks”) used and
 displayed in connection with the Services are registered and unregistered trademarks or service
 marks of Eventbrite. Other company, product and service names used in connection with the
 Services may be trademarks or service marks owned by third parties (the “Third Party
 Trademarks,” and, collectively with Eventbrite Trademarks, the “Trademarks”). The offering of the
 Services shall not be construed as granting, by implication, estoppel, or otherwise, any license or
 right to use any Trademark displayed in connection with the Services without the prior written
 consent of Eventbrite specific for each such use. The Trademarks may not be used to disparage
 Eventbrite, any third party or Eventbrite’s or such third party’s products or services, or in any
 manner that may damage any goodwill in the Trademarks. Use of any Trademarks as part of a link
 to or from any site is prohibited unless Eventbrite approves the establishment of such a link by
 prior written consent specific for each such link. All goodwill generated from the use of any
 Eventbrite Trademark shall inure to Eventbrite’s benefit.

 6.6 Patents; Copyrights.

 A number of issued patents and patents pending apply to the Services. The Content (as defined in
 the Terms of Use) of the Services is also protected by copyrights owned by Eventbrite and/or third
 parties. Please note that if you copy portions of the Services you are violating these patent rights
 and copyrights.

 6.7 Notices.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    9/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 61 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     MAR AUG SEP                     👤    ⍰❎
 Notices     to you may be sent via either email or regular mail to the address in Eventbrite’s records.
  159 captures                                                                                          f 🐦18
 The   Services
  29 Jan 2016 - 8 Aug 2020                                                2016
                       may also provide notices of changes to these Terms of   2017 2018
                                                                             Service or other matters       by
                                                                                              ▾ About this capture

 displaying notices or links to notices to you generally on the Services. If you wish to contact
 Eventbrite or deliver any notice, you can do so as follows:

 Eventbrite, Inc., a Delaware corporation
 155 5th Street
 Floor 7
 San Francisco, CA 94103, USA
 Facsimile: 001-415-477-4085
 Email: legal@eventbrite.com
 Attn: Legal Department

 6.8 Entire Agreement.

 These Terms of Service, including the Terms of Use, Merchant Agreement and any other part of
 these Terms of Service, constitute the entire agreement between you and Eventbrite and govern
 your use of the Services, superseding any prior or contemporaneous agreements, proposals,
 discussions or communications between you and Eventbrite on the subject matter hereof, other
 than any written Ticketing Services Agreement, Eventbrite Equipment Lease Agreement or
 Addendum Agreement between you and an authorized officer of Eventbrite relating to a specified
 event or events.

 6.9 Choice of Law.

 Except as set forth in Section 6.10 below, these Terms of Service and the provision of the Services
 to you are governed by the laws of the state of California, U.S.A., without reference to principles of
 conflict of laws.

 6.10 BINDING ARBITRATION.

 ONLY FOR USERS LOCATED IN THE UNITED STATES:

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM
 UNDER THESE TERMS OF SERVICE OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY
 BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES)
 AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; CLASS, CONSOLIDATED OR
 REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED ONCE THIS
 SECTION IS EFFECTIVE.

 (a) Contact Us First.

 If you have a question or concern about the Services, please contact us first. Our customer
 support team will try to answer your question or resolve your concern
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 62 of 248
 support team will try to answer your question or resolve your concern.
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go MAR AUG SEP                                  👤    ⍰❎
  159 captures
 (b) Agreement to Arbitrate.
                                                                                                          18                            f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2016 2017 2018             ▾ About this capture

 In the unlikely event that our customer support team is unable to resolve your concerns, we each
 hereby agree to resolve any and all disputes or claims under these Terms of Service or with
 respect to the Services through binding arbitration or in small claims court (to the extent the
 claim qualifies) instead of in courts of general jurisdiction and only on an individual basis and not
 as part of any purported class, consolidated or representative proceeding. Arbitration, which is
 often cheaper, faster and less formal than a lawsuit in court, uses a neutral arbitrator instead of a
 judge or jury. Arbitrators can award the same damages and relief as a court. Binding arbitration is
 subject to very limited review. Only the arbitrator appointed pursuant to this Section, and not any
 federal, state or local court or agency, shall have the authority to resolve any dispute or claim
 relating to this Section, including, without limitation, the scope, enforceability and arbitrability of
 these Terms of Service. This arbitration provision shall survive termination of these Terms of
 Service. These Terms of Service evidence a transaction in interstate commerce and the
 interpretation and enforcement of this Section 6.10 is governed by the Federal Arbitration Act,
 notwithstanding the choice of law set forth in Section 6.9 above.

 (c) Scope of Agreement.

 This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not limited to:
 (i) all claims arising out of or relating to any aspect of the relationship between us, whether based
 in contract, tort, statute, fraud, misrepresentation or any other legal theory; (ii) all claims that
 arose before this or any prior agreement (including, but not limited to, claims relating to
 advertising); and (iii) all claims that may arise after termination of these Terms of Service and/or
 your use of the Services.

 (d) Exceptions.

 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual
 basis in small claims court (to the extent the applicable claim qualifies), (ii) bring issues to the
 attention of federal, state or local agencies, including, for example, the Federal Trade Commission
 and the California Division of Consumer Services, which agencies may be able to seek relief on a
 party’s behalf (the Complaint Assistance Unit of the Division of Consumer Services may be
 contacted in writing at 1625 North Market Blvd., Suite N 112, Sacramento, California 95834, or by
 telephone at (800) 952-5210), and (iii) bring suit in court to seek a preliminary injunction or other
 interim relief pending the outcome of arbitration. In addition, the portion of any dispute or
 complaint relating to our participation in the US-EU or US-Swiss Safe Harbor Frameworks is
 subject to the Dispute Resolution section of our Privacy Policy before being subject to this
 Section.

 (e) No Class Actions.

 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 63 of 248

 YOUR     OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te  Go OR CLASS
                                                                                        MAR  AUG MEMBER
                                                                                                  SEP      IN 👤
                                                                                                              ANY  ⍰                             ❎
 PURPORTED
  159 captures        CLASS, CONSOLIDATED           OR   REPRESENTATIVE            PROCEEDING.    THE      18
                                                                                                       ARBITRATOR   f MAY 🐦
 NOT
  29 JanCONSOLIDATE
        2016 - 8 Aug 2020   MORE THAN ONE PERSON’S CLAIMS, MAY NOT PRESIDE              2016 2017    OVER ANY
                                                                                                  2018    ▾ AboutFORM
                                                                                                                  this capture

 OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE RELIEF
 IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY
 TO PROVIDE RELIEF WARRANTED BY THAT PARTY’S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.

 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 (“Notice”). The Notice to Eventbrite must be addressed to the address in Section 6.7 above
 (“Notice Address”) and must be sent by certified mail. The Notice to you must be addressed to a
 mailing, home or payment address currently on record with Eventbrite and must be sent by
 certified mail. If Eventbrite has no records of such physical address, such notice may be delivered
 to your Eventbrite account email address. The Notice must (i) describe the nature and basis of the
 claim or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an
 agreement to resolve the claim within sixty (60) calendar days after the Notice is received, you or
 Eventbrite may commence an arbitration proceeding.

 (g) Arbitration Proceedings.

 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise
 to the dispute or claim relate to your personal or household use of the Services (rather than
 business use), the Consumer Arbitration Rules (in each case, the “AAA Rules”) of the American
 Arbitration Association (“AAA”), as modified by this Section 6.10, and will be administered by the
 AAA and settled by a single arbitrator. The AAA Rules are available online at adr.org or by calling
 the AAA at 1-800-778-7879. The arbitrator is bound by the terms of these Terms of Service. All
 issues are for the arbitrator to decide, including, but not limited to, issues relating to the scope,
 enforceability, and arbitrability of this Section 6.10. Unless Eventbrite and you agree otherwise,
 any arbitration hearings will take place in a reasonably convenient location in the United States for
 both parties with due consideration of their ability to travel and other pertinent circumstances. If
 the parties are unable to agree on a location, AAA shall determine the location. If your claim is for
 ten thousand dollars ($10,000) or less, we agree that you may choose whether the arbitration will
 be conducted solely on the basis of documents submitted to the arbitrator, through a telephonic
 hearing, or by an in-person hearing as established by the AAA Rules. If your claim exceeds ten
 thousand dollars ($10,000), the right to a hearing will be determined by the AAA Rules. Regardless
 of the manner in which the arbitration is conducted, the arbitrator shall issue a reasoned written
 decision sufficient to explain the essential findings and conclusions on which the award is based.
 All decisions by the arbitrator shall be final and binding and judgment on the award rendered may
 be entered in any court having jurisdiction.

 (h) Costs of Arbitration; Legal Fees.

 i. Payment of all filing, administration, and arbitrator costs and expenses imposed by AAA will be
 governed by the AAA rules provided that if you are initiating an arbitration against Eventbrite and
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 64 of 248
 governed by the AAA rules, provided that if you are initiating an arbitration against Eventbrite and
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go MAR AUG SEP
 the value of the relief sought is ten thousand dollars ($10,000) or less, then Eventbrite will         👤 ⍰                                      ❎
  159 captures
 advance       all filing, administrative and arbitration costs and expenses imposed by AAA (subject
                                                                                                           18  f to  🐦
  29 Jan 2016 - 8 Aug 2020                                                            2016 2017 2018 ▾ About this capture
 reimbursement as set forth below). If the circumstances in the preceding sentence apply, but the
 value of relief sought is more than ten thousand dollars ($10,000) and you demonstrate to the
 arbitrator that such costs and expenses would be prohibitively more expensive than a court
 proceeding, then Eventbrite will pay the amount of any such costs and expenses that the arbitrator
 determines are necessary to prevent the arbitration from being prohibitively more expensive than
 a court proceeding (subject to reimbursement as set forth below). In the event that the arbitrator
 determines that all of the claims you assert in arbitration are frivolous according to Federal Rule of
 Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and expenses that
 Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Just as in any court proceeding, each party will initially bear its own attorneys’ fees and
 expenses in connection with any arbitration. Should either party be determined to have
 substantially prevailed in the arbitration, then upon such party’s request, the arbitrator shall
 award such prevailing party the reasonable attorneys’ fees and expenses that it incurred in
 connection with the arbitration, provided that to the extent that the dispute or claim relate to your
 personal or household use of the Services (rather than business use) Eventbrite will not seek to
 recover its attorneys’ fees and expenses in an arbitration initiated by you. The arbitrator may make
 rulings and resolve disputes as to the reimbursement of attorneys’ fees and expenses upon
 request from either party made within fourteen (14) days of the arbitrator’s ruling on the merits.

 (i) Future Changes.

 Notwithstanding any provision in these Terms of Service to the contrary, you and Eventbrite agree
 that if Eventbrite makes any future change to this arbitration provision (other than a change to the
 Notice Address) Eventbrite will provide you with notice of such change and you may reject any
 such change by sending us written notice within thirty (30) calendar days of the change to the
 Notice Address provided above. By rejecting any future change, you are agreeing that you will
 arbitrate any dispute between us in accordance with the language of this provision as unmodified
 by such rejected change.

 (j) Special Severability.

 In the event that the provisions of Section 6.10(e) above are found to be invalid or unenforceable
 for any dispute or claim, then, notwithstanding Section 6.11, the entirety of this Section 6.10 shall
 be null and void with respect to such dispute or claim and Section 6.12 shall apply in lieu of this
 Section 6.10.

 (k) Opt Out.

 We believe that on a whole this agreement to arbitrate will benefit our Users. However, if you are an
 existing registered User and you do not wish to accept this agreement to arbitrate with respect to
 some or all of your accounts registered prior to October 1, 2015 you may opt-out by sending us a
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 65 of 248

 written    notice to the Notice Address which (i) states you do not
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Goagree
                                                                                       MAR to  thisSEP
                                                                                             AUG    agreement👤to ⍰
                                                                                                                                                 ❎
 arbitrate,
  159 captures
                (ii) includes your name and all email addresses associated with the accounts you wish to   18        f 🐦
 opt-out,
  29 Jan 2016 -and   (iii) is signed by the individual who owns the account,2016
               8 Aug 2020                                                               or in2017
                                                                                              the event
                                                                                                   2018 the▾account       is
                                                                                                             About this capture

 held by an entity, an authorized signer for such entity (the “Opt-Out Notice”). The Opt-Out Notice
 must be received by November 14, 2015 in order to be effective; otherwise this agreement to
 arbitrate will be effective as of October 1, 2015. For new registered users and existing registered
 users who register new accounts following October 1, 2015, there is no option to opt-out and this
 provision will be effective as to such new accounts upon account creation. For unregistered
 Attendees and other Users, this provision will apply to all future activities on the Services after
 October 1, 2015. In the event that you opt-out of this agreement to arbitrate as set forth above,
 Section 6.12 shall apply.

 6.11 Waiver; Invalid Provisions.

 The failure or delay of Eventbrite to exercise or enforce any right or provision of these Terms of
 Service shall not constitute a waiver of such right or provision. No oral waiver, amendment or
 modification shall be effective under any circumstance whatsoever. If any provision of these Terms
 of Service is found by an arbitrator or court of competent jurisdiction to be invalid, the parties
 nevertheless agree that the arbitrator or court should endeavor to give effect to the parties’
 intentions as reflected in the provision, and the other provisions of these Terms of Service shall
 remain in full force and effect.

 6.12 Judicial Forum.

 In the event that the Agreement to Arbitrate above is found not to apply to you or to a particular
 claim or dispute, either as a result of your decision to opt-out of the Agreement to Arbitrate or for
 any other reason, then any dispute or claim not subject to arbitration shall be resolved exclusively
 by a federal court located in San Francisco County, California, and to the extent there is no subject
 matter jurisdiction in such federal court, then a state court in San Francisco County, California.
 Both you and Eventbrite agree to submit to the personal jurisdiction and venue of such courts and
 agree that such forum is convenient.

 6.13 Titles.

 Any Section titles in these Terms of Service are for convenience only and have no legal or
 contractual effect.

 6.14 Violations.

 Please report any violations of these Terms of Service by email.

 6.15 Assignment.

 We may, without your consent or approval, freely assign these Terms of Service and our rights and
 obligations under these Terms of Service whether to an affiliate or to another entity in connection
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 66 of 248
 obligations under these Terms of Service, whether to an affiliate or to another entity in connection
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go MAR AUG SEP
 with  a corporate transaction or otherwise.                                                      👤 ⍰                                            ❎
   159 captures                                                                                            18                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2016 2017 2018              ▾ About this capture
 6.16 Relationship.

 No independent contractor, agency, partnership, joint venture, employer-employee or franchiser-
 franchisee relationship is intended or created by these Terms of Service, except to the extent
 expressly set forth in Section 4 of the Terms of Use and the Merchant Agreement.




 Did this article answer your question?


     


 Related articles
 Eventbrite's Organizer Refund Policy Requirements
 Cookie Statement
 Eventbrite Merchant Agreement
 Eventbrite Promoted Listings Terms and Conditions
 Eventbrite Privacy Policy




                          Still have questions? Our team can help. Contact us.




https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    15/16
8/10/2020            Case 3:20-cv-03698-WHO Document
                                            Eventbrite Terms18-4     Filed
                                                             of Service      08/31/20
                                                                        | Eventbrite Support Page 67 of 248

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     MAR AUG SEP
                                                                                                                                    👤     ⍰❎
   159 captures                                                                                            18                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2016 2017 2018              ▾ About this capture
              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press




               © 2017 Eventbrite. All Rights Reserved. Terms of Service. Privacy Policy. Cookies.




                                                                        




https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    16/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 68 of 248



                                                                                            
                           SUPPORT                                         How can we help?                             UNITED STATES 

                                                                                                                                




 Eventbrite Terms of Service
             Updated by Antwonne D. on 03/29/2017


   Category: Legal Policies




               Here's an overview:
               1. Who We Are.

               2. Our Terms Of Service.

               3. Your Acceptance.

               4. Term; Termination.

               5. Special Terms For International Use.

               6. Important Legal Terms Governing All Use Of The Services (AKA, The Legal “Stuff”).




 This is Eventbrite's Terms of Service Policy.

   NOTE: To learn more about Eventbrite's legal policies, take a look here.




 1. Who We Are.
 1.1 Eventbrite.

 Welcome to Eventbrite! We are a ticketing and registration platform dedicated to bringing the world
 together through live experiences. Through our platform, mobile apps and services, we enable people
 all over the world to create, discover, share and register for events.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   1/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 69 of 248



 1.2 The Services.

 Eventbrite’s websites and domains, including www.eventbrite.com, and all of the webpages,
 subdomains, country level domain variants and subparts of those websites (collectively, our “Site”), all
 of the services available on or through the Site or otherwise provided by us (including our application
 programming interfaces), and all of our free mobile applications, including without limitation,
 Eventbrite Organizer, the Eventbrite app and the Rally app (collectively, the “Applications”) are
 offered, maintained and provided by Eventbrite. We refer to all of these as our “Services.”

 1.3 Users.

 Through the Services, Eventbrite provides a simple and quick means for registered users who are
 event organizers, planners and charitable organizations (“Organizers”) to create event registration,
 speaker profile, organizer profile, fundraising and other webpages related to their events, to promote
 those pages and events to visitors or browsers on the Services and to sell tickets and registrations (or
 issue free registrations), solicit donations and sell merchandise related to those events to users who
 wish to make purchases, registrations or donations from or to such events (including to free events)
 (“Attendees”). We refer to Organizers, Attendees and other visitors and browsers of the Services
 collectively as “Users” or “you.”

 1.4 Contracting Party.

 If you are a User located in Argentina, the Services are being provided to you by, and you are entering
 into these Terms of Service with, Eventbrite Argentina S.A. with head offices at República del Líbano
 Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and registered under CUIT: 30-71038876-4
 (“Eventbrite Argentina”).

 If you are a User located in Brazil, the Services are being provided to you by, and you are entering
 into these Terms of Service with, Eventbrite Brasil Gestao Online De Eventos Ltda., a limited liability
 company, with head offices in the city of São Paulo, State of São Paulo, Alameda Jaú, 48, 13º andar,
 Jardim Paulista, CEP 01420-000, enrolled with the Taxpayer Registration CNPJ/MF under No.
 15.913.672/0001-65 and with its Articles of Association registered with the Board of Commerce of the
 State of São Paulo under NIRE 35.226.513.555 (“Eventbrite Brazil”).

 If you are a User located in any other jurisdiction, the Services are being provided to you by, and you
 are entering into these Terms of Service with, Eventbrite, Inc., a Delaware corporation, with its
 principal place of business at 155 5th Street, Floor 7, San Francisco, CA 94103, Reg. No. 4742147
 (“Eventbrite US”).

 For purposes of these Terms of Service, Eventbrite US, Eventbrite Argentina and Eventbrite Brazil, as
 applicable, shall be referred to as “Eventbrite,” “us,” “we” or “our.”



 2 Our Terms Of Service
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   2/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 70 of 248
 2. Our Terms Of Service.
 2.1 Terms of Service Agreement.

 The following pages contain our Terms of Service Agreement (“Terms of Service”). These Terms of
 Service govern all of our Services, all of which are offered subject to your acceptance without
 modification of these Terms of Service. In addition to the Sections below, these Terms of Service
 include and incorporate by reference the following agreements, terms, policies, requirements and
 guidelines:

 • our Terms of Use available here;

 • our Privacy Policy available here;

 • our Cookie Policy here;

 • for Organizers who post events with paid tickets, our Merchant Agreement available here;

 • the Attendee Refund Policy Requirements available here;

 • the Trademark & Copyright Policy available here;

 • for users of our Application Programing Interfaces, the API Terms of Use available here;

 • additional terms and conditions that are displayed along with additional Services that you may use or
 purchase from time to time.



 3. Your Acceptance.
 3.1 Binding Agreement.

 You agree to these Terms of Service and you enter into a binding contract with Eventbrite either when
 you sign up for a registered account by clicking “Sign Up,” “Register Now,” “Get Started” or similar
 buttons, or if you are an unregistered Attendee, when you purchase a ticket to or register for an event
 (including free events) or purchase merchandise, a service or make a donation related to an event, in
 each case by clicking “Pay Now,” “Register Now,” “Buy Now” or similar buttons, or in accordance with
 Section 3.2 below. If you are not a registered user or an unregistered Attendee, you agree to these
 Terms of Service and you enter into a binding contract with Eventbrite by downloading Applications or
 using, accessing or browsing any part of the Services. If you do not agree to any portion of these
 Terms of Service, do not use or access the Services. If you will be using the Services on behalf of an
 entity, you agree to these Terms of Service on behalf of that entity and its affiliates and you represent
 that you have the authority to do so. In such case, “you” and “your” will refer to that entity. If you do
 not have such authority, or if you do not agree to any portion of these Terms of Service, do not use or
 access the Services.

https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   3/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 71 of 248

 THESE TERMS OF SERVICE INCLUDE (A) AN ARBITRATION PROVISION FOR USERS LOCATED
 IN THE UNITED STATES; (B) A WAIVER OF RIGHTS TO BRING A CLASS ACTION AGAINST
 EVENTBRITE FOR USERS LOCATED IN THE UNITED STATES; (C) CERTAIN DISCLAIMERS OF
 WARRANTIES ON BEHALF OF EVENTBRITE; (D) CERTAIN LIMITATIONS OF LIABILITY FOR THE
 BENEFIT OF EVENTBRITE; AND (E) A RELEASE BY YOU OF ALL CLAIMS FOR DAMAGE
 AGAINST EVENTBRITE ARISING OUT OF DISPUTES BETWEEN YOU AND THIRD PARTIES IN
 CONNECTION WITH YOUR USE OF THE SERVICES. BY USING ANY OF THE SERVICES, YOU
 AGREE TO THESE PROVISIONS.

 3.2 Modifications.

 Except to the extent set forth in Section 6.10 below, Eventbrite reserves the right, at its sole
 discretion, to modify or replace any of the terms or conditions of these Terms of Service (or any of the
 agreements that make up these Terms of Service) at any time (collectively, “Modifications”).
 Modifications to these Terms of Service will be posted to the Eventbrite website with a change to the
 "Updated” date at the top of these Terms of Service. In certain circumstances Eventbrite may provide
 you with additional notice of such Modifications, via email or with in-Service notifications.
 Modifications will be effective thirty (30) days following the "Updated” date or such other date as
 communicated in any other notice to you, except that changes addressing new functions of the
 Services or which do not impose any additional burdens or obligations on you will be effective
 immediately. It is your responsibility to check these Terms of Service periodically for Modifications.
 Your continued use of the Services following the effectiveness of any Modifications to these Terms of
 Service constitutes acceptance of those Modifications as well. If any Modification to these Terms of
 Service is not acceptable to you, you must cease accessing, browsing and otherwise using the
 Services. Other than as set forth in this paragraph, these Terms of Service may only be modified
 through a written Ticketing Services Agreement or written Addendum Agreement, signed by you and
 an authorized officer of Eventbrite.

 3.3 Language.

 We may translate these Terms of Service (or any of the agreements that make up these Terms of
 Service) into other languages for your convenience. The English language version of each of these
 documents is the version that governs your use of the Services and in the event of any conflict
 between the English language version and a translated version, the English language version will
 control.



 4. Term; Termination.
 4.1 Term.

 These Terms of Service are effective upon your Acceptance as set forth under Section 3.1 above and
 continue in effect until terminated.

 4.2 Termination by Eventbrite.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/16
8/10/2020          Casey 3:20-cv-03698-WHO Document
                                           Eventbrite Terms18-4     Filed
                                                            of Service      08/31/20
                                                                       | Eventbrite Support Page 72 of 248



 Except to the extent we have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, Eventbrite may
 terminate your right to use the Services at any time for (a) your violation or breach of these Terms of
 Service; (b) your misuse or abuse of the Services; or (c) if allowing you to access and use the
 Services would violate any applicable local, state, provincial, national and other laws, rules and
 regulations or would expose Eventbrite to legal liability. We will use reasonable efforts to provide you
 notice of any such termination. Further, you agree that Eventbrite shall not be liable to you or any
 third-party for any such termination of your right to use or otherwise access the Services.

 4.3 Termination by You.

 Except to the extent you have agreed otherwise in a separate written Addendum Agreement or
 Ticketing Services Agreement between you and an authorized officer of Eventbrite, you may terminate
 your access to the Services and these Terms of Service by deleting your account. If you need help
 deleting your account, please contact us. In the event there is a separate agreement between you and
 Eventbrite governing your use of the Services and that agreement terminates or expires, these Terms
 of Service (as unmodified by such agreement) shall govern your use of the Services unless and until
 you delete your account.

 4.4 Survival of Terms.

 All provisions of these Terms of Service that by their nature should survive termination of these Terms
 of Service shall survive (including, without limitation, all limitations on liability, releases,
 indemnification obligations, disclaimers of warranties, agreements to arbitrate, choices of law and
 judicial forum and intellectual property protections and licenses).



 5. Special Terms For International Use.
 5.1 US Export Laws.

 The Services are subject to United States export controls and economic sanctions laws. In accepting
 these Terms of Service you represent and warrant that:

 (a) you are not located in, and you are not a national or resident of, any country to which the United
 States, United Kingdom, European Union, Australia or Canada has embargoed goods and/or services
 of the same type as the Services (“Restricted Countries”), including without limitation, Cuba, Iran,
 North Korea, Sudan or Syria; and

 (b) you are not a person or entity, or owned by, under the control of, or affiliated with, a person or
 entity (i) that appears on the U.S. Office of Foreign Assets Control’s Specially Designated Nationals
 List, Foreign Sanctions Evaders List or Palestinian Legislative Council List; (ii) that appears on the
 U.S. Department of State’s Terrorist Exclusion List; (iii) that appears on the Bureau of Industry and
 Security’s Denied Persons, Entity or Unverified List; (iv) that appears on the Consolidated List of
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   5/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 73 of 248
 Secu ty s e ed e so s,          t ty o U e ed st; ( ) t at appea s o t e Co so dated st o
 Targets published by the U.K. HM Treasury; (v) that appears on the Consolidated List published by the
 A.U. Department of Foreign Affairs and Trade; (vi) that is subject to sanctions in any other country; or
 (vii) that is engaged in the design, development or production of nuclear, biological or chemical
 weapons, missiles or unmanned aerial vehicles.

 5.2 Australian Users.

 If you are a User located in Australia and constitute a Consumer under the Australian Consumer Law
 while using the Services, then the following Australian Consumer Amendments available here apply to
 you.

 5.3 EU Users.

 If you are a User located in the European Union ("EU") who is an individual acting for purposes that
 are wholly or mainly outside of your trade, business, craft or profession while using the Services, then
 the following EU Consumer Amendments available here apply to you.

 If you are an Organizer located in the EU you are a data controller in respect of your Attendees’
 personal data and you agree to process such personal data in accordance with your obligations under
 applicable data protection law. For the most part, Eventbrite is a data processor in respect of your
 Attendees’ personal data which means that we process your Attendees’ personal data on your behalf
 and are not responsible for ensuring its compliance with the EU data protection principles. However,
 occasionally, in respect of some processing of Attendees’ personal data, we may act as a data
 controller; for example where Attendees have engaged with aspects of our Applications beyond those
 relating to your event.

 5.4 Argentinian Users.

 If you are a User located in Argentina, then the following Argentinian Amendments available here
 apply to you.

 5.5 Brazilian Users.

 If you are a User located in Brazil, then the following Brazilian Amendments available here apply to
 you.



 6. Important Legal Terms Governing All Use Of The Services (AKA, The Legal
 “Stuff”).
 6.1 Indemnification.

  You agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of its
  and their respective officers, directors, agents, co-branders, licensors, payment processing partners,
    th          t          d       l          h      l     f                 d ll d              ( h th di             t i di       t i id t l6/16
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 74 of 248
 other partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable
 attorneys’ and accounting fees) resulting from any claim, demand, suit, proceeding (whether before an
 arbitrator, court, mediator or otherwise) or investigation made by any third party (each a “Claim”) due
 to or arising out of: (a) your breach of these Terms of Service, including, without limitation the Terms
 of Use, the Merchant Agreement and any other part of these Terms of Service; (b) your improper use
 of the Services; (c) your breach of any applicable local, state, provincial, national or other law, rule or
 regulation or the rights of any third party; or (d) in the case of Organizers, your events or the fact that
 Eventbrite was providing Services with respect to those events, provided that in the case of (d), this
 indemnification shall not apply to the extent that the Claim arises out of Eventbrite’s gross negligence
 or willful misconduct. Eventbrite shall provide notice to you of any such Claim, provided that the failure
 or delay by Eventbrite in providing such notice shall not limit your obligations hereunder except to the
 extent you are materially disadvantaged by such failure.

 6.2 Disclaimer of Warranties.

 EVENTBRITE PROVIDES OUR SERVICES USING A COMMERCIALLY REASONABLE LEVEL OF
 SKILL AND CARE AND WE TRY TO KEEP EVENTBRITE UP, BUG-FREE AND SAFE. BUT THERE
 ARE CERTAIN THINGS THAT WE DON’T PROMISE ABOUT OUR SERVICES AND YOU USE THE
 SERVICES AT YOUR OWN RISK. TO THE EXTENT PERMITTED BY APPLICABLE LAWS, THE
 SERVICES ARE PROVIDED ON AN “AS IS” AND “AS AVAILABLE” BASIS. EVENTBRITE HEREBY
 EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
 BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY, TITLE, NON-
 INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE. BY WAY OF EXAMPLE,
 EVENTBRITE MAKES NO WARRANTY THAT (A) THE SERVICES (OR ANY PORTION OF THE
 SERVICES) WILL MEET YOUR REQUIREMENTS OR EXPECTATIONS; (B) THE SERVICES WILL BE
 UNINTERRUPTED, TIMELY, SECURE, OR ERROR-FREE; OR (C) THE RESULTS THAT MAY BE
 OBTAINED FROM THE USE OF THE SERVICES WILL BE ACCURATE OR RELIABLE. YOU
 ACKNOWLEDGE THAT EVENTBRITE HAS NO CONTROL OVER AND DOES NOT GUARANTEE
 THE QUALITY, SAFETY OR LEGALITY OF EVENTS ADVERTISED, THE TRUTH OR ACCURACY OF
 ANY USERS’ (INCLUDING ATTENDEES’, OTHER NON-ORGANIZERS’ AND ORGANIZERS’)
 CONTENT OR LISTINGS OR THE ABILITY OF ANY USER (INCLUDING ATTENDEES AND
 ORGANIZERS) TO PERFORM OR ACTUALLY COMPLETE A TRANSACTION AND EVENTBRITE IS
 NOT AFFILIATED WITH, AND HAS NO AGENCY OR EMPLOYMENT RELATIONSHIP WITH, ANY
 THIRD PARTY SERVICE PROVIDER USED IN CONJUNCTION WITH THE SERVICES, AND
 EVENTBRITE HAS NO RESPONSIBILITY FOR, AND HEREBY DISCLAIMS ALL LIABILITY ARISING
 FROM, THE ACTS OR OMISSIONS OF ANY SUCH THIRD PARTIES.

 NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
 WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED.
 SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR
 CONDITIONS OR THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE
 CAUSED BY WILLFUL ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED
 TERMS, OR INCIDENTAL OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE
 LIABILITY AND OTHER LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY)
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   7/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite
                                                                             )     Support Page 75 of 248
                                                                                                        (
 WILL APPLY TO YOU AND OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY
 LAW.

 6.3 Limitation of Liability.

 TO THE EXTENT PERMITTED BY APPLICABLE LAWS, EVENTBRITE, AND ITS AFFILIATES AND
 SUBSIDIARIES, AND EACH OF ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, AGENTS,
 CO-BRANDERS, LICENSORS, PAYMENT PROCESSING PARTNERS, OTHER PARTNERS,
 EMPLOYEES AND ANY APPLICABLE CARD SCHEMES, SHALL NOT BE LIABLE UNDER ANY
 CIRCUMSTANCES OR UNDER ANY LEGAL THEORY, WHETHER IN TORT, CONTRACT, OR
 OTHERWISE, WITH RESPECT TO THE SERVICES, OR ANY OTHER SUBJECT MATTER OF THESE
 TERMS OF SERVICE, INCLUDING WITHOUT LIMITATION THE TERMS OF USE, THE MERCHANT
 AGREEMENT AND ANY OTHER PART OF THESE TERMS OF SERVICE, FOR: (A) ANY INDIRECT,
 INCIDENTAL, SPECIAL, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES, INCLUDING,
 BUT NOT LIMITED TO, DAMAGES FOR LOSS OF PROFITS, GOODWILL, USE, DATA OR OTHER
 INTANGIBLE LOSSES (EVEN IF EVENTBRITE HAS BEEN ADVISED OF THE POSSIBILITY OF
 SUCH DAMAGES), (B) THE COST OF PROCUREMENT OF SUBSTITUTE SERVICES, (C) ANY OF
 YOUR CONTENT (AS DEFINED IN THE TERMS OF USE) OR ANY CONTENT OF ANY OTHER
 USER OF THE SERVICES, OR (D) ANY MATTERS BEYOND EVENTBRITE’S REASONABLE
 CONTROL. IN ADDITION, OTHER THAN THE OBLIGATION OF EVENTBRITE TO PAY OUT EVENT
 REGISTRATION FEES TO CERTAIN ORGANIZERS UNDER THE MERCHANT AGREEMENT, THE
 MAXIMUM AGGREGATE LIABILITY OF EVENTBRITE, ITS PAYMENT PROCESSING PARTNERS,
 LICENSORS AND ANY APPLICABLE CARD SCHEMES FOR ALL DAMAGES, LOSSES, LIABILITIES,
 COSTS AND EXPENSES UNDER ANY LEGAL THEORY, WHETHER IN TORT, CONTRACT, OR
 OTHERWISE, WITH RESPECT TO, ARISING OUT OF OR RELATED TO THE SERVICES, OR ANY
 OTHER SUBJECT MATTER OF THESE TERMS OF SERVICE, INCLUDING WITHOUT LIMITATION
 THE TERMS OF USE, THE MERCHANT AGREEMENT AND ANY OTHER PART OF THESE TERMS
 OF SERVICE, SHALL BE LIMITED TO (I) FOR ORGANIZERS OF EVENTS WITH PAID TICKETS OR
 REGISTRATIONS, AND SUBJECT TO THE TERMS OF THE MERCHANT AGREEMENT, THE FEES
 (NET OF EVENTBRITE PAYMENT PROCESSING FEES) THAT YOU PAID US IN THE THREE (3)
 MONTH PERIOD IMMEDIATELY PRECEDING THE CIRCUMSTANCES GIVING RISE TO YOUR
 CLAIM; AND (II) FOR ORGANIZERS OF EVENTS WITH FREE TICKETS ONLY, ATTENDEES AND
 OTHER USERS, EITHER (1) THE TOTAL AMOUNT OF ALL TICKETS OR REGISTRATIONS THAT
 YOU PURCHASED OR MADE THROUGH THE SERVICES IN THE THREE (3) MONTH PERIOD
 IMMEDIATELY PRECEDING THE CIRCUMSTANCES GIVING RISE TO YOUR CLAIM; OR (2) IF YOU
 MADE NO SUCH PURCHASES, ONE HUNDRED U.S. DOLLARS (US$100).

  NOTHING IN THESE TERMS OF SERVICE IS INTENDED TO EXCLUDE OR LIMIT ANY CONDITION,
  WARRANTY, RIGHT OR LIABILITY WHICH MAY NOT BE LAWFULLY EXCLUDED OR LIMITED.
  SOME JURISDICTIONS DO NOT ALLOW THE EXCLUSION OF CERTAIN WARRANTIES OR
  CONDITIONS OR THE LIMITATION OR EXCLUSION OF LIABILITY FOR LOSS OR DAMAGE
  CAUSED BY WILLFUL ACTS, NEGLIGENCE, BREACH OF CONTRACT OR BREACH OF IMPLIED
  TERMS, OR INCIDENTAL OR CONSEQUENTIAL DAMAGES. ACCORDINGLY, ONLY THOSE
  LIABILITY AND OTHER LIMITATIONS WHICH ARE LAWFUL IN YOUR JURISDICTION (IF ANY)
  WILL APPLY TO YOU AND OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 8/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 76 of 248
 WILL APPLY TO YOU AND OUR LIABILITY IS LIMITED TO THE MAXIMUM EXTENT PERMITTED BY
 LAW.

 6.4 Release.

 Eventbrite provides a marketplace in which Attendees and Organizers can transact. However,
 Eventbrite could not function if it were held responsible for the actions or inactions of different
 Attendees, Organizers and/or third parties both on and off the Services. Therefore, as an inducement
 to Eventbrite permitting you to access and use the Services, you hereby agree to release Eventbrite,
 and its affiliates and subsidiaries, and each of its and their respective officers, directors, agents,
 partners and employees from all damages (whether direct, indirect, incidental, consequential or
 otherwise), losses, liabilities, costs and expenses of every kind and nature, known and unknown,
 arising out of or in any way connected with disputes between you and third parties (including other
 Users) in connection with the Services or any event listed on the Services. In addition, you waive any
 applicable law or statute, which says, in substance:

 “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES
 NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
 WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
 RELEASED PARTY."

 6.5 Trademarks.

 The trademarks, service marks and logos of Eventbrite (the “Eventbrite Trademarks”) used and
 displayed in connection with the Services are registered and unregistered trademarks or service
 marks of Eventbrite. Other company, product and service names used in connection with the Services
 may be trademarks or service marks owned by third parties (the “Third Party Trademarks,” and,
 collectively with Eventbrite Trademarks, the “Trademarks”). The offering of the Services shall not be
 construed as granting, by implication, estoppel, or otherwise, any license or right to use any
 Trademark displayed in connection with the Services without the prior written consent of Eventbrite
 specific for each such use. The Trademarks may not be used to disparage Eventbrite, any third party
 or Eventbrite’s or such third party’s products or services, or in any manner that may damage any
 goodwill in the Trademarks. Use of any Trademarks as part of a link to or from any site is prohibited
 unless Eventbrite approves the establishment of such a link by prior written consent specific for each
 such link. All goodwill generated from the use of any Eventbrite Trademark shall inure to Eventbrite’s
 benefit.

 6.6 Patents; Copyrights.

 A number of issued patents and patents pending apply to the Services. The Content (as defined in the
 Terms of Use) of the Services is also protected by copyrights owned by Eventbrite and/or third parties.
 Please note that if you copy portions of the Services you are violating these patent rights and
 copyrights.

 6.7 Notices.
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   9/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 77 of 248



 Notices to you may be sent via either email or regular mail to the address in Eventbrite’s records. The
 Services may also provide notices of changes to these Terms of Service or other matters by displaying
 notices or links to notices to you generally on the Services. If you wish to contact Eventbrite or deliver
 any notice, you can do so as follows:

 Eventbrite, Inc., a Delaware corporation
 155 5th Street
 Floor 7
 San Francisco, CA 94103, USA
 Facsimile: 001-415-477-4085
 Email: legal@eventbrite.com
 Attn: Legal Department

 6.8 Entire Agreement.

 These Terms of Service, including the Terms of Use, Merchant Agreement and any other part of these
 Terms of Service, constitute the entire agreement between you and Eventbrite and govern your use of
 the Services, superseding any prior or contemporaneous agreements, proposals, discussions or
 communications between you and Eventbrite on the subject matter hereof, other than any written
 Ticketing Services Agreement, Eventbrite Equipment Lease Agreement or Addendum Agreement
 between you and an authorized officer of Eventbrite relating to a specified event or events.

 6.9 Choice of Law.

 Except as set forth in Section 6.10 below, these Terms of Service and the provision of the Services to
 you are governed by the laws of the state of California, U.S.A., without reference to principles of
 conflict of laws.

 6.10 BINDING ARBITRATION.

 ONLY FOR USERS LOCATED IN THE UNITED STATES:

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR
 CLAIM UNDER THESE TERMS OF SERVICE OR WITH RESPECT TO THE SERVICES WILL BE
 SETTLED BY BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE
 CLAIM QUALIFIES) AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; CLASS,
 CONSOLIDATED OR REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT
 PERMITTED ONCE THIS SECTION IS EFFECTIVE.

 (a) Contact Us First.

 If you have a question or concern about the Services, please contact us first. Our customer support
 team will try to answer your question or resolve your concern.

https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 78 of 248


 (b) Agreement to Arbitrate.

 In the unlikely event that our customer support team is unable to resolve your concerns, we each
 hereby agree to resolve any and all disputes or claims under these Terms of Service or with respect to
 the Services through binding arbitration or in small claims court (to the extent the claim qualifies)
 instead of in courts of general jurisdiction and only on an individual basis and not as part of any
 purported class, consolidated or representative proceeding. Arbitration, which is often cheaper, faster
 and less formal than a lawsuit in court, uses a neutral arbitrator instead of a judge or jury. Arbitrators
 can award the same damages and relief as a court. Binding arbitration is subject to very limited
 review. Only the arbitrator appointed pursuant to this Section, and not any federal, state or local court
 or agency, shall have the authority to resolve any dispute or claim relating to this Section, including,
 without limitation, the scope, enforceability and arbitrability of these Terms of Service. This arbitration
 provision shall survive termination of these Terms of Service. These Terms of Service evidence a
 transaction in interstate commerce and the interpretation and enforcement of this Section 6.10 is
 governed by the Federal Arbitration Act, notwithstanding the choice of law set forth in Section 6.9
 above.

 (c) Scope of Agreement.

 This agreement to arbitrate is intended to be broadly interpreted. It includes, but is not limited to: (i) all
 claims arising out of or relating to any aspect of the relationship between us, whether based in
 contract, tort, statute, fraud, misrepresentation or any other legal theory; (ii) all claims that arose
 before this or any prior agreement (including, but not limited to, claims relating to advertising); and (iii)
 all claims that may arise after termination of these Terms of Service and/or your use of the Services.

 (d) Exceptions.

 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual basis
 in small claims court (to the extent the applicable claim qualifies), (ii) bring issues to the attention of
 federal, state or local agencies, including, for example, the Federal Trade Commission and the
 California Division of Consumer Services, which agencies may be able to seek relief on a party’s
 behalf (the Complaint Assistance Unit of the Division of Consumer Services may be contacted in
 writing at 1625 North Market Blvd., Suite N 112, Sacramento, California 95834, or by telephone at
 (800) 952-5210), and (iii) bring suit in court to seek a preliminary injunction or other interim relief
 pending the outcome of arbitration. In addition, the portion of any dispute or complaint relating to our
 participation in the US-EU or US-Swiss Safe Harbor Frameworks is subject to the Dispute Resolution
 section of our Privacy Policy before being subject to this Section.

 (e) No Class Actions.

 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR
 MAY NOT CONSOLIDATE MORE THAN ONE PERSON’S CLAIMS, MAY NOT PRESIDE OVER ANY
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 79 of 248

 FORM OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY
 PROVIDE RELIEF IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
 EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT PARTY’S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.

 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 (“Notice”). The Notice to Eventbrite must be addressed to the address in Section 6.7 above (“Notice
 Address”) and must be sent by certified mail. The Notice to you must be addressed to a mailing, home
 or payment address currently on record with Eventbrite and must be sent by certified mail. If
 Eventbrite has no records of such physical address, such notice may be delivered to your Eventbrite
 account email address. The Notice must (i) describe the nature and basis of the claim or dispute; and
 (ii) set forth the specific relief sought. If Eventbrite and you do not reach an agreement to resolve the
 claim within sixty (60) calendar days after the Notice is received, you or Eventbrite may commence an
 arbitration proceeding.

 (g) Arbitration Proceedings.

 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise to
 the dispute or claim relate to your personal or household use of the Services (rather than business
 use), the Consumer Arbitration Rules (in each case, the “AAA Rules”) of the American Arbitration
 Association (“AAA”), as modified by this Section 6.10, and will be administered by the AAA and settled
 by a single arbitrator. The AAA Rules are available online at adr.org or by calling the AAA at 1-800-
 778-7879. The arbitrator is bound by the terms of these Terms of Service. All issues are for the
 arbitrator to decide, including, but not limited to, issues relating to the scope, enforceability, and
 arbitrability of this Section 6.10. Unless Eventbrite and you agree otherwise, any arbitration hearings
 will take place in a reasonably convenient location in the United States for both parties with due
 consideration of their ability to travel and other pertinent circumstances. If the parties are unable to
 agree on a location, AAA shall determine the location. If your claim is for ten thousand dollars
 ($10,000) or less, we agree that you may choose whether the arbitration will be conducted solely on
 the basis of documents submitted to the arbitrator, through a telephonic hearing, or by an in-person
 hearing as established by the AAA Rules. If your claim exceeds ten thousand dollars ($10,000), the
 right to a hearing will be determined by the AAA Rules. Regardless of the manner in which the
 arbitration is conducted, the arbitrator shall issue a reasoned written decision sufficient to explain the
 essential findings and conclusions on which the award is based. All decisions by the arbitrator shall be
 final and binding and judgment on the award rendered may be entered in any court having jurisdiction.

 (h) Costs of Arbitration; Legal Fees.

 i. Payment of all filing, administration, and arbitrator costs and expenses imposed by AAA will be
 governed by the AAA rules, provided that if you are initiating an arbitration against Eventbrite and the
 value of the relief sought is ten thousand dollars ($10,000) or less, then Eventbrite will advance all
 filing, administrative and arbitration costs and expenses imposed by AAA (subject to reimbursement
 as set forth below). If the circumstances in the preceding sentence apply, but the value of relief sought
 is more than ten thousand dollars ($10 000) and you demonstrate to the arbitrator that such costs and
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 80 of 248
 is more than ten thousand dollars ($10,000) and you demonstrate to the arbitrator that such costs and
 expenses would be prohibitively more expensive than a court proceeding, then Eventbrite will pay the
 amount of any such costs and expenses that the arbitrator determines are necessary to prevent the
 arbitration from being prohibitively more expensive than a court proceeding (subject to reimbursement
 as set forth below). In the event that the arbitrator determines that all of the claims you assert in
 arbitration are frivolous according to Federal Rule of Civil Procedure 11, you agree to reimburse
 Eventbrite for all such cost and expenses that Eventbrite paid and that you would have been obligated
 to pay under the AAA rules.

 ii. Just as in any court proceeding, each party will initially bear its own attorneys’ fees and expenses in
 connection with any arbitration. Should either party be determined to have substantially prevailed in
 the arbitration, then upon such party’s request, the arbitrator shall award such prevailing party the
 reasonable attorneys’ fees and expenses that it incurred in connection with the arbitration, provided
 that to the extent that the dispute or claim relate to your personal or household use of the Services
 (rather than business use) Eventbrite will not seek to recover its attorneys’ fees and expenses in an
 arbitration initiated by you. The arbitrator may make rulings and resolve disputes as to the
 reimbursement of attorneys’ fees and expenses upon request from either party made within fourteen
 (14) days of the arbitrator’s ruling on the merits.

 (i) Future Changes.

 Notwithstanding any provision in these Terms of Service to the contrary, you and Eventbrite agree that
 if Eventbrite makes any future change to this arbitration provision (other than a change to the Notice
 Address) Eventbrite will provide you with notice of such change and you may reject any such change
 by sending us written notice within thirty (30) calendar days of the change to the Notice Address
 provided above. By rejecting any future change, you are agreeing that you will arbitrate any dispute
 between us in accordance with the language of this provision as unmodified by such rejected change.

 (j) Special Severability.

 In the event that the provisions of Section 6.10(e) above are found to be invalid or unenforceable for
 any dispute or claim, then, notwithstanding Section 6.11, the entirety of this Section 6.10 shall be null
 and void with respect to such dispute or claim and Section 6.12 shall apply in lieu of this Section 6.10.

 (k) Opt Out.

 We believe that on a whole this agreement to arbitrate will benefit our Users. However, if you are an
 existing registered User and you do not wish to accept this agreement to arbitrate with respect to
 some or all of your accounts registered prior to October 1, 2015 you may opt-out by sending us a
 written notice to the Notice Address which (i) states you do not agree to this agreement to arbitrate,
 (ii) includes your name and all email addresses associated with the accounts you wish to opt-out, and
 (iii) is signed by the individual who owns the account, or in the event the account is held by an entity,
 an authorized signer for such entity (the “Opt-Out Notice”). The Opt-Out Notice must be received by
 November 14, 2015 in order to be effective; otherwise this agreement to arbitrate will be effective as
 of October 1, 2015. For new registered users and existing registered users who register new accounts
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 81 of 248

 following October 1, 2015, there is no option to opt-out and this provision will be effective as to such
 new accounts upon account creation. For unregistered Attendees and other Users, this provision will
 apply to all future activities on the Services after October 1, 2015. In the event that you opt-out of this
 agreement to arbitrate as set forth above, Section 6.12 shall apply.

 6.11 Waiver; Invalid Provisions.

 The failure or delay of Eventbrite to exercise or enforce any right or provision of these Terms of
 Service shall not constitute a waiver of such right or provision. No oral waiver, amendment or
 modification shall be effective under any circumstance whatsoever. If any provision of these Terms of
 Service is found by an arbitrator or court of competent jurisdiction to be invalid, the parties
 nevertheless agree that the arbitrator or court should endeavor to give effect to the parties’ intentions
 as reflected in the provision, and the other provisions of these Terms of Service shall remain in full
 force and effect.

 6.12 Judicial Forum.

 In the event that the Agreement to Arbitrate above is found not to apply to you or to a particular claim
 or dispute, either as a result of your decision to opt-out of the Agreement to Arbitrate or for any other
 reason, then any dispute or claim not subject to arbitration shall be resolved exclusively by a federal
 court located in San Francisco County, California, and to the extent there is no subject matter
 jurisdiction in such federal court, then a state court in San Francisco County, California. Both you and
 Eventbrite agree to submit to the personal jurisdiction and venue of such courts and agree that such
 forum is convenient.

 6.13 Titles.

 Any Section titles in these Terms of Service are for convenience only and have no legal or contractual
 effect.

 6.14 Violations.

 Please report any violations of these Terms of Service by email.

 6.15 Assignment.

 We may, without your consent or approval, freely assign these Terms of Service and our rights and
 obligations under these Terms of Service, whether to an affiliate or to another entity in connection with
 a corporate transaction or otherwise.

 6.16 Relationship.

 No independent contractor, agency, partnership, joint venture, employer-employee or franchiser-
 franchisee relationship is intended or created by these Terms of Service, except to the extent
 expressly set forth in Section 4 of the Terms of Use and the Merchant Agreement
https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 82 of 248
 expressly set forth in Section 4 of the Terms of Use and the Merchant Agreement.




 Did this article answer your question?


     


 Related articles
 Eventbrite's Organizer Refund Policy Requirements
 Cookie Statement
 Eventbrite Merchant Agreement
 Eventbrite Promoted Listings Terms and Conditions
 Eventbrite Privacy Policy




                         Still have questions? Our team can help. Contact us.




              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app




https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   15/16
8/10/2020          Case 3:20-cv-03698-WHO Document
                                          Eventbrite Terms18-4     Filed
                                                           of Service      08/31/20
                                                                      | Eventbrite Support Page 83 of 248


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press




               © 2017 Eventbrite. All Rights Reserved. Terms of Service. Privacy Policy. Cookies.



                                                                        




https://web.archive.org/web/20170818210335/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   16/16
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 84 of 248




            EXHIBIT D
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 85 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 86 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 87 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 88 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 89 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 90 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 91 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 92 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 93 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 94 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 95 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 96 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 97 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 98 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 99 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 100 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 101 of 248




             EXHIBIT E
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 102 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 103 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 104 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 105 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 106 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 107 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 108 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 109 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 110 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 111 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 112 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 113 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 114 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 115 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 116 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 117 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 118 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 119 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 120 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 121 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 122 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 123 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 124 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 125 of 248




             EXHIBIT F
8/10/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms 18-4
                                                              of ServiceFiled   08/31/20
                                                                         | Eventbrite          Page 126 of 248
                                                                                      Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     OCT MAY AUG                     👤     ⍰❎
   159 captures
   29 Jan 2016 - 8 Aug 2020
                                                                                                          05
                                                                                                   2017 2018 2019
                                                                                                                                          f 🐦
                                                                                                                                ▾ About this capture


                             HELP CENTER                                       Search for answers                        UNITED STATES 

                                                                                                                                 




 Eventbrite Terms of Service
              Updated by Antwonne D.




                Here's an overview:
                1-2

                3-4

                5-6

                7-8

                9-10

                11-12

                13-14

                15-16

                17-18

                19-20

                21-22

                23-24

                25-26

                27




 Last Updated: April 22, 2018

 Welcome to Eventbrite! We know as event creators and consumers you want your events to run
 safely and smoothly We want the same thing for our platform We're excited you are here
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    1/22
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 127 of 248
                                                                                    Help Center
 safely and smoothly. We want the same thing for our platform. We OCT                 re excited you are here.
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go      MAY AUG
                                                                                                            👤                           ⍰❎
  159 captures                                                          05
 Please read these Terms of Service (or Terms, as further described in Section 1.4) carefully f   🐦
                                                                                              as they
   29 Jan 2016 - 8 Aug 2020                                                                       2017 2018 2019              ▾ About this capture
 contain important information about your legal rights, remedies and obligations. By accessing or
 using Eventbrite's Services, you agree to comply with and be bound by these Terms, as applicable
 to you.

   TIP: To learn more about Eventbrite's Legal Terms, take a look here.


   NOTE: IMPORTANT NOTICE: Section 9 of these Terms of Service contains a binding arbitration provision and class
   action waiver that may affect your legal rights. Please read Section 9 very carefully.




 1-2
 1. Accepting These Terms

 1.1 What's What. Eventbrite's products, features and offerings are available (a) online through
 various Eventbrite properties including without limitation, Eventbrite, Eventbrite Communities,
 Eventbrite Venue, Lanyrd, Rally, Ticketfly, Ticketscript Limited, and nvite ("Site(s)"); (b) off
 platform, including without limitation, RFID, entry management, sponsorship and marketing or
 distribution services; and (c) through mobile applications, webpages, application programming
 interfaces, and subdomains ("Applications"). (a), (b), and (c) are collectively referred to as
 "Eventbrite Properties" or our "Services". These Terms apply to any Site(s) on which they are
 posted; where other terms or agreements are instead posted, those terms or agreements apply to
 the extent they conflict with these Terms. The material, including without limitation information,
 data, text, editorial content, design elements, look and feel, formatting, graphics, images,
 photographs, videos, music, sounds and other content contained in or delivered via the Services or
 otherwise made available by Eventbrite in connection with the Services is the "Site Content" (or
 "Content"). Any material (including the foregoing categories) that you contribute, provide, post or
 make available using the Services is "Your Content."

 1.2 Who's Who.

 When these Terms use the term "Organizer," we mean event creators using the Services to create
 events displayed on the Services for consumers using our Services (a) to consume information
 about or attend Events ("Consumers"), or (b) for any other reason. Organizers, Consumers and
 third parties using our Services are all referred to in these Terms collectively as "Users," "you" or
 "your."

  When these Terms use the term "Eventbrite," "we," "us," or "our," that refers to Eventbrite, Inc. and
  its affiliates, and subsidiaries, and each of its and their respective officers, directors, agents,
  partners and employees. Affiliates include without limitation, Eventbrite Argentina, Eventbrite
  Brazil and Eventbrite US, as these entities are referenced below. The contracting entity on the
     h        d f h            T               f ll
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 2/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 128 of 248
                                                                                   Help Center
 other   side of these Terms is as follows:
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te           Go     OCT MAY AUG
                                                                                                                                    👤    ⍰❎
   159 captures                                                                                            05                            f 🐦
 • 29
   If Jan
       you2016are    a 2020
               - 8 Aug  User located in Argentina, you are contracting with Eventbrite
                                                                             2017 2018 Argentina
                                                                                       2019     ▾S.A.
                                                                                                  About with
                                                                                                        this capture
 head offices at República del Líbano Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and
 registered under CUIT: 30-71038876-4 ("Eventbrite Argentina").

 • If you are a User located in Brazil, you are contracting with Eventbrite Brasil Gestao Online De
 Eventos Ltda., a limited liability company, with head offices in the city of São Paulo, State of São
 Paulo, Av. Faria Lima, 1306, 7º andar, Pinheiros, CEP 01451001, enrolled with the Taxpayer
 Registration CNPJ/MF under No. 15.913.672/0001-65 and with its Articles of Association
 registered with the Board of Commerce of the State of São Paulo under NIRE 35.226.513.555
 ("Eventbrite Brazil").

 • If you are a User located in any other jurisdiction, you are contracting with Eventbrite, Inc., a
 Delaware corporation, with its principal place of business at 155 5th Street, Floor 7, San Francisco,
 CA 94103, Reg. No. 4742147 ("Eventbrite US").

 • Eventbrite Payment Processing. If you are a Consumer located in Europe and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing (as
 defined in the in the Merchant Agreement) only, you are contracting with Eventbrite Operations
 (IE) Ltd, an Irish limited liability company, with its registered office at 70 Sir John Rogerson's
 Quay, Dublin 2, Ireland ("Eventbrite Ireland"), and if you are a Consumer located in Australia and
 submitting a credit card for Eventbrite to process your purchase, for purposes of Eventbrite
 Payment Processing only, you are contracting with Eventbrite Pty Ltd, an Australian limited
 liability company, with head offices at 80 Market Street, Level 5, South Melbourne VIC 3205,
 Australia, and registered under Australia Business Number 38 167 488 593 ("Eventbrite
 Australia").

 Note even if you are contracting with our Irish or Australian entity for purposes of Eventbrite
 Payment Processing, all other Services offered by Eventbrite are offered through either your local
 entity in the case of Eventbrite Argentina or Eventbrite Brazil, or Eventbrite US. If you change your
 place of residence, the Eventbrite company you contract with will be determined by your new place
 of residence as specified above from the date on which your place of residence changes.

 1.3 What Else. If you are an Organizer offering events with paid tickets, Eventbrite's Merchant
 Agreement and Organizer Refund Policy Requirements are also applicable to you. If you are an
 Organizer or Consumer, Eventbrite's Community Guidelines are applicable to you. (Some, but not
 all, of the terms in those agreements are duplicated in these Terms of Service.) If you are a third
 party interacting with our Services not as an Organizer or a Consumer, the API Terms of Use or
 Trademark and Copyright Policy might be applicable to you. Please be on the lookout for additional
 terms and conditions displayed with certain Services that you may use from time to time as those
 will also be applicable to you. And, by agreeing to these Terms of Service, you acknowledge you
 have read the Privacy Policy and Cookie Statement applicable to all Users. We may sometimes
 provide you with services that are not described in these Terms of Service, or customized services:
 unless we have entered into a separate, signed agreement that expressly supersedes these Terms
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   3/22
8/10/2020          Case 3:20-cv-03698-WHO
                                      p
                                          Document
                                          Eventbrite
                                          , g
                                                     Terms 18-4
                                                         g
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page
                                                                                   Help Center
                                                                                    p        y p
                                                                                                 129 of 248
    Service, these Terms of Service will apply to those services Go
 ofhttps://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te as well.
                                                                                                    OCT MAY AUG
                                                                                                                                    👤    ⍰❎
   159 captures                                                                                            05                            f 🐦
   29 Jan 2016 - 8 Aug 2020                                                     2019               2017 2018
                                                                                         ▾ About this capture
 1.4  What the "Terms of Service" Means. These Terms of Service and the other     documents
 referenced in them (including in Section 1.3 above) comprise Eventbrite's "Terms." These Terms
 are a legally binding agreement between you and Eventbrite governing your access to and use of
 the Services and setting out your rights and responsibilities when you use the Services. By using
 any of our Services (including browsing a Site), you are agreeing to these Terms. If you do not
 agree to these Terms, please do not use or access the Services. If you will be using the Services on
 behalf of an entity (such as on behalf of your employer), you agree to these Terms on behalf of that
 entity and its affiliates and you represent that you have the authority to do so. In such case, "you"
 and "your" will refer to that entity as well as yourself.

 2. Eventbrite's Services and Role

 2.1 What We Do. Eventbrite's Services provide a simple and quick means for Organizers to create
 speaker profiles, organizer profiles, and other webpages related to their events, promote those
 pages and events to visitors or browsers on the Services or elsewhere online, manage online or
 onsite ticketing and registration, solicit donations, and sell or reserve merchandise or
 accommodations related to those events to Consumers or other Users. Descriptions of other and
 more specific services can generally be found on the Site of each of the Eventbrite Properties.

 2.2 How We Fit In. Eventbrite is not the creator, organizer or owner of the events listed on the
 Services. Rather, Eventbrite provides its Services, which allow Organizers to manage ticketing and
 registration and promote their events. The Organizer is solely responsible for ensuring that any
 page displaying an event on the Services (and the event itself) meet all applicable local, state,
 provincial, national and other laws, rules and regulations, and that the goods and services
 described on the event page are delivered as described and in an accurate satisfactory manner.
 The Organizer of a paid event selects the payment processing method for its event as more fully
 described in the Merchant Agreement. Consumers must use whatever payment processing
 method the Organizer selects. If the Organizer selects a payment processing method that uses a
 third party to process the payment, then neither Eventbrite nor any of its payment processing
 partners processes the transaction but we transmit the Consumer's payment details to the
 Organizer's designated payment provider. If an Organizer uses Eventbrite Payment Processing (as
 defined in the Merchant Agreement), Eventbrite also acts as the Organizer's limited agent solely
 for the purpose of using our third party payment service providers to collect payments made by
 Consumers on the Services and passing such payments to the Organizer.



 3-4
 3. Privacy and Consumer Information

 3.1 We know your personal information is important to you and it is important to Eventbrite too.
 Information provided to Eventbrite by Users or collected by Eventbrite through Eventbrite
 Properties, is governed by our Privacy Policy.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/22
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 130 of 248
                                                                                    Help Center
 Properties, is governed by our Privacy Policy.
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     OCT MAY AUG                     👤     ⍰❎
 3.2
  159Ifcaptures                                                           05will at all times comply
        you are an Organizer, you represent, warrant and agree that (a) you                     f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2017 2018 2019               ▾ About this capture
 with all applicable local, state, provincial, national and other laws, rules and regulations with
 respect to information you collect from (or receive about) consumers, and (b) you will at all times
 comply with any applicable policies posted on the Services with respect to information you collect
 from (or receive about) consumers.

 4. Term; Termination

 4.1 These Terms apply to you as soon as you access the Services by any means and continue in
 effect until they are terminated. There may come a time where either you or Eventbrite decides it's
 best to part ways as described in Sections 4.2 or 4.3 below. When that happens, these Terms will
 generally no longer apply. However, as described in Section 4.4, certain provisions will always
 remain applicable to both you and Eventbrite.

 4.2 Eventbrite may terminate your right to use the Services at any time (a) if you violate or breach
 these Terms; (b) if you misuse or abuse the Services, or use the Services in a way not intended or
 permitted by Eventbrite; or (c) if allowing you to access and use the Services would violate any
 applicable local, state, provincial, national and other laws, rules and regulations or would expose
 Eventbrite to legal liability. Eventbrite may choose to stop offering the Services, or any particular
 portion of the Service, or modify or replace any aspect of the Service, at any time. We will use
 reasonable efforts to provide you with notice of our termination of your access to the Services,
 where, in Eventbrite's sole discretion, failure to do so would materially prejudice you. You agree
 that Eventbrite will not be liable to you or any third-party as a result of its termination of your right
 to use or otherwise access the Services.

 4.3 Except to the extent you have agreed otherwise in a separate written agreement between you
 and Eventbrite, you may terminate your access to the Services and the general applicability of
 Terms by deleting your account. If you are a Consumer using the Services without a registered
 account, your only option for these Terms to no longer apply is to stop accessing the Services
 indefinitely. So long as you continue to access the Services, even without an account, these Terms
 remain in effect. If there is a separate agreement between you and Eventbrite governing your use
 of the Services and that agreement terminates or expires, these Terms (as unmodified by such
 agreement) will govern your use of the Services after such termination or expiration.

 4.4 All provisions of these Terms that by their nature should survive termination of these Terms
 will survive (including, without limitation, all limitations on liability, releases, indemnification
 obligations, disclaimers of warranties, agreements to arbitrate, choices of law and judicial forum
 and intellectual property protections and licenses).



 5-6
 5. Export Controls and Restricted Countries

https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    5/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 131 of 248
                                                                                   Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
 As a global company based in the US with operations in other countries, Eventbrite complies
                                                                                             Go     OCT MAY AUG
                                                                                              👤 ⍰with                                        ❎
   159 captures
 certain                                                                                             f 🐦
             export controls and economic sanctions laws. All Users, regardless of your or the event's     05
   29 Jan 2016 - 8 Aug 2020                                            2017 2018 2019      ▾ About this capture
 location should familiarize yourself with these restrictions. In accepting these Terms you represent
 and warrant that: (a) you are not located in, and you are not a national or resident of, any country
 to which the United States, United Kingdom, European Union, Australia or Canada has embargoed
 goods and/or services of the same type as the Services, including without limitation, Cuba, Iran,
 North Korea, Syria or the Crimea region of Ukraine; and (b) you are not a person or entity, or
 owned by, under the control of, or affiliated with, a person or entity (i) that appears on the U.S.
 Office of Foreign Assets Control's Specially Designated Nationals List, Foreign Sanctions Evaders
 List or Palestinian Legislative Council List; the U.S. Department of State's Terrorist Exclusion List;
 the Bureau of Industry and Security's Denied Persons, Entity or Unverified List; the Consolidated
 List of Targets published by the U.K. HM Treasury; the Consolidated List published by the A.U.
 Department of Foreign Affairs and Trade; (ii) that is subject to sanctions in any other country; or
 (iii) that is engaged in the design, development or production of nuclear, biological or chemical
 weapons, missiles or unmanned aerial vehicles.

 6. Release and Indemnification

 This is where you agree to cover Eventbrite if you use the Service in a way at causes Eventbrite to
 be the subject of a legal matter, or to face other claims or expenses.

 6.1 Release. You hereby agree to release Eventbrite from all damages (whether direct, indirect,
 incidental, consequential or otherwise), losses, liabilities, costs and expenses of every kind and
 nature, known and unknown, arising out of a dispute between you and a third party (including
 other Users) in connection with the Services or any event listed on the Services. In addition, you
 waive any applicable law or statute, which says, in substance: "A GENERAL RELEASE DOES NOT
 EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
 HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
 MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED PARTY."

 6.2 Indemnification. You agree to defend, indemnify and hold Eventbrite and each of its and their
 respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation,
 reasonable attorneys' and accounting fees) resulting from any claim, demand, suit, proceeding
 (whether before an arbitrator, court, mediator or otherwise) or investigation made by any third
 party (each a "Claim") relating to or arising out of: (a) your breach of these Terms (including any
 terms or agreements or policies incorporated into these Terms); (b) your use of the Services in
 violation of these Terms or other policies we post or make available; (c) your breach of any
 applicable local, state, provincial, national or other law, rule or regulation or the rights of any third
 party; and (d) if you are an Organizer, your events (including where Eventbrite has provided
 Services with respect to those events), provided that in the case of (d) this indemnification will not
 apply to the extent that the Claim arises out of Eventbrite's gross negligence or willful misconduct.
 Eventbrite will provide notice to you of any such Claim, provided that the failure or delay by
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   6/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 132 of 248
                                                                                   Help Center

 Eventbrite        in providing such notice will not limit your obligations        Go hereunder
                                                                                       OCT MAY except   to the👤extent
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te                AUG
                                                                                                                    ⍰                        ❎
 you are materially prejudiced by such failure. Also, in certain circumstances Eventbrite may
  159 captures                                                                                             05        f 🐦
 choose
  29 Jan 2016to   handle
              - 8 Aug 2020 this ourselves, in which case you agree to cooperate        2017 with
                                                                                            2018 Eventbrite
                                                                                                  2019     ▾in any
                                                                                                             About thisway
                                                                                                                       capture

 we request.



 7-8
 7. Disclaimer of Warranties and Assumption of Risks by You

 We strive to provide Services in the way you need them, but there are some things it is important
 for you to understand that we cannot promise.

 To the extent permitted by applicable laws, the Services are provided on an "as is" and "as
 available" basis. Eventbrite expressly disclaims all warranties of any kind, express or implied,
 including, but not limited to, implied warranties of merchantability, title, non-infringement and
 fitness for a particular purpose. For example, Eventbrite makes no warranty that (a) the Services
 (or any portion of the Services) will meet your requirements or expectations; (b) the Services will
 be uninterrupted, timely, secure, or error-free; or (c) the results that may be obtained from the use
 of the Services will be accurate or reliable.

 You acknowledge that Eventbrite has no control over and does not guarantee the quality, safety,
 accuracy or legality of any event or Content associated with an event, the truth or accuracy of any
 information provided by Users (including the Consumer's personal information shared with
 Organizers in connection with events) or the ability of any User to perform or actually complete a
 transaction. Eventbrite has no responsibility to you for, and hereby disclaims all liability arising
 from, the acts or omissions of any third parties Eventbrite requires to provide the Services or an
 Organizer chooses to assist with an event.

 You understand and agree that some events may carry inherent risk, and by participating in those
 events, you choose to assume those risks voluntarily. For example, some events may carry risk of
 illness, bodily injury, disability, or death, and you freely and willfully assume those risks by
 choosing to participate in those events.

 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other
 statutory rights. However, the duration of statutorily required warranties, if any, will be limited to
 the maximum extent permitted by law.

 8. Limitation of Liability

 8.1 To the extent permitted by applicable laws, or as otherwise set forth herein, Eventbrite and any
 person or entity associated with Eventbrite's provision of the Services (e.g., an affiliate, vendor,
 strategic partner or employee) ("Associated Parties"), will not be liable to you or any third party,
 for: (a) any indirect, incidental, special, consequential, punitive or exemplary damages, including,
 but not limited to, damages for loss of profits, goodwill, use, data, opportunity costs, intangible
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   7/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 133 of 248
                                                                                   Help Center

 losses,     or the cost of substitute services (even if Eventbrite has
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Gobeen
                                                                                        OCTadvised of the possibility
                                                                                             MAY AUG          👤 ⍰ of                         ❎
 such     damages); or (b) Your Content. In addition, other than the obligation of Eventbrite to pay
   159 captures                                                                                            05        f out 🐦
 Event     Registration
   29 Jan 2016 - 8 Aug 2020 Fees in certain circumstances to certain organizers under2019
                                                                                        2017 2018 the Merchant
                                                                                                           ▾ About this capture
 Agreement, and only in accordance with the terms therein, the maximum aggregate liability of
 Eventbrite or Associated Parties is limited to the following:

 (i) for Organizers of events with paid tickets, and subject to the terms of the Merchant Agreement,
 the fees (net of Eventbrite Payment Processing Fees) that you paid us in the three (3) month
 period immediately preceding the circumstances giving rise to your claim; and

 (ii) for Organizers of events with free tickets only, Consumers or other Users, (1) the total amount
 of all tickets or registrations that you purchased or made through the Services in the three (3)
 month period immediately preceding the circumstances giving rise to your claim; or (2) if you
 made no such purchases, one hundred U.S. dollars (US $100).

 8.2 Nothing in these Terms is intended to exclude or limit any condition, warranty, right or liability
 which may not be lawfully excluded or limited. Some jurisdictions do not allow the exclusion of
 certain warranties or conditions or the limitation or exclusion of liability for loss or damage caused
 by willful acts, negligence, breach of contract or breach of implied terms, or incidental or
 consequential damages. Accordingly, only those liability and other limitations which are lawful in
 your jurisdiction (if any) will apply to you and our liability is limited to the maximum extent
 permitted by law.



 9-10
 9. IMPORTANT: BINDING ARBITRATION AND CLASS ACTION WAIVER PROVISIONS.

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM
 UNDER THESE TERMS OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY BINDING
 ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES) AND WILL
 TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; YOU AGREE THAT CLASS, CONSOLIDATED OR
 REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED AND ANY RIGHTS
 TO BRING SUCH ACTIONS ARE WAIVED BY EACH PARTY.

 The parties understand that, absent this mandatory provision, they would have the right to sue in
 court and have a jury trial. They further understand that, in some instances, the costs of
 arbitration could exceed the costs of litigation and the right to discovery may be more limited in
 arbitration than in court.

 (a) Contact Us First.
 If you have a question or concern about the Services, please contact us first. Our customer
 support team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   8/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 134 of 248
                                                                                   Help Center

 Inhttps://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
     the unlikely event that our customer support team is unableGo                     OCT MAY
                                                                                   to resolve     AUG
                                                                                               your  concerns,👤the⍰
                                                                                                                                             ❎
 parties     (you and we) each hereby agree to resolve any and all disputes or claims under these
   159 captures                                                                                            05        f 🐦
 Terms,      with
   29 Jan 2016 - 8 Augrespect
                       2020   to the Services, or related to our relationship through  2017 2018binding
                                                                                                  2019  arbitration      or in
                                                                                                           ▾ About this capture

 small claims court (to the extent the claim qualifies) instead of in courts of general jurisdiction,
 and only on an individual basis. In no event may either we or you seek to resolve a dispute with the
 other as part of any purported class, consolidated or representative proceeding. Binding
 arbitration is subject to very limited review. Only the arbitrator appointed pursuant to this Section,
 and not any federal, state or local court will have the authority to resolve any dispute or claim
 relating to this Section including, without limitation, regarding the scope, enforceability and
 arbitrability of these Terms. This arbitration provision will survive termination of these Terms.
 These Terms evidence a transaction in interstate commerce and the interpretation and
 enforcement of this Section 9 is governed by the Federal Arbitration Act, notwithstanding the
 choice of law set forth in Section 9(h) below.

 (c) Scope of Agreement.
 This agreement to arbitrate is intended to be broadly interpreted as to legal disputes between you
 and us. It includes, but is not limited to: (i) all claims arising out of or relating to any aspect of the
 relationship between us, whether based in contract, tort, statute, fraud, misrepresentation or any
 other legal theory; (ii) all claims that arose before this or any prior agreement (including, but not
 limited to, claims relating to advertising); and (iii) all claims that may arise after termination of
 these Terms and/or your use of the Services.

 (d) Exceptions.
 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual
 basis in small claims court (to the extent the applicable claim qualifies); or (ii) bring enforcement
 actions, validity determinations or claims arising from or relating to theft, piracy or unauthorized
 use of intellectual property in state or federal court in the U.S. Patent or Trademark Office to
 protect its Intellectual Property Rights ("Intellectual Property Rights" means patents, copyrights,
 moral rights, trademarks, and trade secrets, but not privacy or publicity rights). In addition, the
 portion of any dispute or complaint relating to our participation in the US-EU or US-Swiss Privacy
 Shield Frameworks is subject to the Dispute Resolution section of our Privacy Policy before being
 subject to this Section.

 (e) No Class Actions.
 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR MAY
 NOT CONSOLIDATE MORE THAN ONE PERSON'S CLAIMS, MAY NOT PRESIDE OVER ANY FORM
 OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE RELIEF
 IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY
 TO PROVIDE RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.
 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 ("Notice") The Notice to Eventbrite must be addressed to the following address ("Notice
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   9/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 135 of 248
                                                                                   Help Center
 ( Notice ). The Notice to Eventbrite must be addressed to the following address ( Notice
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go OCT MAY AUG
 Address") and must be sent by certified mail: Eventbrite, Inc., Attn: Legal Department, 155 5th
                                                                                                         👤 ⍰                                     ❎
   159 captures
 Street     Floor 7, San Francisco, CA 94103, USA. Notice to you will be addressed to a mailing, home
                                                                                                           05   f 🐦or
   29 Jan 2016 - 8 Aug 2020                                                            2017 2018 2019 ▾ About this capture
 payment address currently on record with Eventbrite and must be sent by certified mail. If
 Eventbrite has no records of such physical address, such notice may be delivered to your
 Eventbrite account email address. The Notice must (i) describe the nature and basis of the claim
 or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an
 agreement to resolve the claim within sixty (60) calendar days after the Notice is received, you or
 Eventbrite may commence an arbitration proceeding.

 (g) Arbitration Proceedings.
 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise
 to the dispute or claim relate to your personal or household use of the Services (rather than
 business use), the Consumer Arbitration Rules (in each case, the "AAA Rules") of the American
 Arbitration Association ("AAA"), as modified by this Section 9, and will be administered by the AAA
 and settled by a single arbitrator. (The AAA Rules are also available by calling the AAA at 1-800-
 778-7879.) All issues in dispute between the parties are for the arbitrator to decide, including, but
 not limited to, issues relating to the scope, enforceability, and arbitrability of this Section 9.

 (h) Location of Arbitration Proceedings. If you are a Consumer, any arbitration hearings will take
 place (at your option) either in the county of your residence or by phone, except that is you are a
 Consumer whose residence is outside of the United States, the hearing will take place either in San
 Francisco, California or by phone or videoconference, at your option and as permitted by the AAA
 Rules. If you are a business (i.e., your use of the Services were for commercial use), then unless
 Eventbrite and you agree otherwise, any arbitration hearings will take place in a reasonably
 convenient location in the United States for both parties with due consideration of their ability to
 travel and other pertinent circumstances. If the parties are unable to agree on a location, AAA will
 determine the location. If your claim is for ten thousand dollars ($10,000) or less, we agree that
 you may choose whether the arbitration will be conducted solely on the basis of documents
 submitted to the arbitrator, through a telephonic hearing, or by an in-person hearing as
 established by the AAA Rules. If your claim exceeds ten thousand dollars ($10,000), the right to a
 hearing will be determined by the AAA Rules. Regardless of the manner in which the arbitration is
 conducted, the arbitrator will issue a reasoned written decision sufficient to explain the essential
 findings and conclusions on which the award is based. All decisions by the arbitrator will be final
 and binding and judgment on the award rendered may be entered in any court having jurisdiction.

 (i) Costs of Arbitration; Legal Fees.

 i. Payment of Costs and Expenses. Payment of all filing, administration, and arbitrator costs and
 expenses imposed by AAA will be governed by the AAA rules, provided that if you are initiating an
 arbitration against Eventbrite and the value of the relief sought is ten thousand dollars ($10,000)
 or less, then Eventbrite will advance all filing, administrative and arbitration costs and expenses
 imposed by AAA (subject to reimbursement as set forth below). Further, if the circumstances in
 the preceding sentence apply and your claim arises from your use of the Services as a Consumer,
 but the value of relief sought is more than ten thousand dollars ($10,000) and you demonstrate to
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/22
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 136 of 248
                                                                                  Help Center

 the  arbitrator that such costs and expenses would be more expensive
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go OCT than
                                                                                           MAY aAUG
                                                                                                  court proceeding,
                                                                                                             👤 ⍰                            ❎
 then   Eventbrite will pay the amount of any such costs and expenses. In the event that the f 🐦
  159 captures                                                                                            05
 arbitrator       determines
  29 Jan 2016 - 8 Aug 2020     that all of the claims you assert in arbitration         are2018
                                                                                      2017  frivolous
                                                                                                 2019 according     tocapture
                                                                                                          ▾ About this
 Federal Rule of Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and expenses
 that Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Payment of Legal Fees. Just as in any court proceeding, each party will initially bear its own
 attorneys' fees and expenses in connection with any arbitration. Should either party be
 determined to have substantially prevailed in the arbitration, then upon such party's request, the
 arbitrator will award such prevailing party the reasonable attorneys' fees and expenses that it
 incurred in connection with the arbitration, provided that to the extent that the dispute or claim
 relate to your personal or household use of the Services (rather than business use) Eventbrite will
 not seek to recover its attorneys' fees and expenses in an arbitration initiated by you. The
 arbitrator may make rulings and resolve disputes as to the reimbursement of attorneys' fees and
 expenses upon request from either party made within fourteen (14) days of the arbitrator's ruling
 on the merits.

 (j) Future Changes. Notwithstanding any provision in these Terms to the contrary, you and
 Eventbrite agree that if Eventbrite makes any future change to this arbitration provision (other
 than a change to the Notice Address) Eventbrite will provide you with notice of such change and
 you may reject any such change by sending us written notice within thirty (30) calendar days of
 the change to the Notice Address provided above. By rejecting any future change, you are agreeing
 that you will arbitrate any dispute between us in accordance with the language of this provision as
 unmodified by such rejected change.

 (k) Special Severability.

 In the event that any provisions of this Section 9 are found to be invalid or unenforceable for any
 dispute or claim, then, the entirety of this Section 9 will be null and void with respect to such
 dispute or claim and Section 23 will apply in lieu of this Section 9.

 (l) Opt Out.

 You have the right to opt out and not be bound by the arbitration or class action waiver provisions
 set forth above by sending (from the email address we associate with you as a User) written notice
 of your decision to opt-out to legal@eventbrite.com, with the subject line, "ARBITRATION AND
 CLASS ACTION WAIVER OPT-OUT." The notice must be sent within thirty (30) days of your first
 use of the Services or your agreement to these Terms (whichever is later); otherwise, you will be
 bound to arbitrate disputes in accordance with the terms of those paragraphs. Note that if you opt
 out of these arbitration provisions, Eventbrite also will not be bound by them.

 10. License to the Eventbrite Services

 10.1 License to Services. We grant you a limited, non-exclusive, non-transferable, non-
 sublicensable (except to sub-Users registered via the Services) revocable right to use our
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 137 of 248
                                                                                   Help Center
 sublicensable (except to sub Users registered via the Services), revocable right to use our
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go OCT MAY AUG
 Services solely to (a) browse the Services and search for, view, register for or purchase tickets      👤 ⍰ or                                   ❎
  159 captures to an event listed on the Services; and/or (b) create event registration, organizer
 registrations                                                                                             05  f 🐦
  29 Jan 2016 - 8 Aug 2020                                                            2017 2018 2019 ▾ About this capture
 profile and other webpages to promote, market, manage, track, and collect sales proceeds for an
 event. Your use of the Services must be in compliance with these Terms and in compliance with all
 applicable local, state, provincial, national and other laws, rules and regulations. In addition, by
 using any search functionality or address auto-population tools, you are bound by the Google
 Maps/Google Earth Additional Terms of Service (including the Google Privacy Policy).

 10.2 Restrictions on Your License. Without limitations on other restrictions, limitations and
 prohibitions that we impose (in these Terms or elsewhere), you agree you will not directly or
 indirectly (a) copy, modify, reproduce, translate, localize, port or otherwise create derivatives of
 any part of the Services; (b) reverse engineer, disassemble, decompile or otherwise attempt to
 discover the source code or structure, sequence and organization of all or any part of the Services;
 (c) rent, lease, resell, distribute, use the Services for other commercial purposes not contemplated
 or otherwise exploit the Services in any unauthorized manner; (d) remove or alter any proprietary
 notices on the Services; or (e) engage in any activity that interferes with or disrupts the Services.

 10.3 Our Intellectual Property and Copyrights. You agree that all Site Content may be protected by
 copyrights, trademarks, service marks, trade secrets or other intellectual property and other
 proprietary rights and laws. Eventbrite may own the Site Content or portions of the Site Content
 may be made available to Eventbrite through arrangements with third parties. Site Content
 included in or made available through the Services is the exclusive property of Eventbrite and is
 protected by copyright laws. You agree to use the Site Content only for purposes that are
 permitted by these Terms and any applicable local, state, provincial, national or other law, rule or
 regulation. Any rights not expressly granted herein are reserved.

 10.4 Trademarks. The trademarks, service marks and logos of Eventbrite (the "Eventbrite
 Trademarks") used and displayed in connection with the Services are registered and unregistered
 trademarks or service marks of Eventbrite. Other company, product and service names used in
 connection with the Services may be trademarks or service marks owned by third parties (the
 "Third Party Trademarks," and, collectively with Eventbrite Trademarks, the "Trademarks"). The
 offering of the Services will not be construed as granting, by implication, estoppel, or otherwise,
 any license or right to use any Trademark displayed in connection with the Services without the
 prior written consent of Eventbrite specific for each such use. The Trademarks may not be used to
 disparage Eventbrite, any third party or Eventbrite's or such third party's products or services, or
 in any manner that may damage any goodwill in the Trademarks. Use of any Trademarks as part of
 a link to or from any site is prohibited unless Eventbrite approves the establishment of such a link
 by prior written consent specific for each such link. All goodwill generated from the use of any
 Eventbrite Trademark will inure to Eventbrite's benefit. A number of issued patents and patents
 pending apply to the Services. Site Content may also be protected by copyrights owned by
 Eventbrite and/or third parties. Please note that if you copy portions of the Services you are
 violating these patent rights and copyrights.

 10.5 Use of Sub-domains. Eventbrite may provide you with the right to use a sub-domain within the
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 138 of 248
                                                                                   Help Center

 Site  (e.g., [sub-domain prefix].eventbrite.com) for a given event.               Go All such  sub-domains  are
                                                                                                              👤 the
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te     OCT   MAY  AUG
                                                                                                                    ⍰ sole                       ❎
 property of Eventbrite and we reserve the right to determine the appearance, design, functionality
  159 captures                                                                                             05        f 🐦
 and   all
  29 Jan    other
         2016          aspects of such sub-domains. In the event Eventbrite2017
              - 8 Aug 2020                                                              provides  you with ▾
                                                                                             2018 2019     a sub-
                                                                                                             About this capture

 domain, your right to use such sub-domain will continue only for so long as your event is actively
 selling on the Services and you are in compliance with the Terms, including without limitation,
 these Terms of Service. If Eventbrite terminates your right to use a sub-domain for any other
 reason, it will provide you with a new sub-domain.



 11-12
 11. Licenses and Permits Organizers Must Obtain

 If you are an Organizer, without limiting the generality of any representations or warranties
 provided elsewhere in these Terms of Service, you represent and warrant to us that:

 (a) You and your affiliates will obtain, prior to the start of ticket sales, all applicable licenses,
 permits, and authorizations (individually and collectively, "Licensure") with respect to events
 hosted by you or your affiliates on the Services. Licensure includes but is not limited to property
 operation permits and fire marshal permits;

 (b) You and your affiliates will comply, and will ensure that the venues for each event hosted by you
 or your affiliates on the Services will comply, with all applicable laws, regulations, rules and
 ordinances;

 (c) You will only request that Eventbrite offer tickets to an event after you have obtained any
 specific Licensures for such event, including, but not limited to, any state, county, municipal or
 other local authority's authorization of the event, traffic engineering authorizations, fire
 department inspection reports, authorization to receive minors (if applicable), sanitary
 authorization (if applicable), and any other potential applicable authorization; and (d) you and
 your affiliates will maintain in force throughout the term of access to the Service the applicable
 Licensure for organizer to promote, produce, sponsor host and sell tickets for all events hosted by
 you or your affiliates on the Services

 (d) Without limiting the generality of any release provided under these Terms of Service, as a
 material inducement to Eventbrite permitting you to access and use the Services, you hereby
 agree to release Eventbrite, and its affiliates and subsidiaries, and each of its and their respective
 parent companies, subsidiaries, officers, affiliates, representatives, shareholders, contractors,
 directors, agents, partners and employees from all damages (whether direct, indirect, incidental,
 consequential or otherwise), losses, liabilities, costs and expenses of every kind and nature,
 including, without limitation, attorneys' fees, known and unknown, arising out of or in any way
 connected with your or your affiliates' Licensure, any failure to obtain or maintain any Licensure,
 or any error in obtaining or maintaining any Licensure.

 (e) Without limiting your indemnification obligations elsewhere under these Terms of Service, you
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 139 of 248
                                                                                   Help Center

 agree     to defend, indemnify and hold Eventbrite, and its affiliates
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go and
                                                                                        OCTsubsidiaries,
                                                                                             MAY AUG     and each
                                                                                                              👤 ⍰     of its
                                                                                                                                                 ❎
 and    their respective officers, directors, agents, co-branders, licensors, payment processingf 🐦
   159 captures                                                                                            05
 partners,
   29 Jan 2016 - 8other
                  Aug 2020 partners and employees, harmless from any and all             damage
                                                                                        2017      (whether▾direct,
                                                                                             2018 2019       About this capture

 indirect, incidental, consequential or otherwise), loss, liability, cost and expense (including,
 without limitation, reasonable attorneys' and accounting fees) resulting from any Claim due to or
 arising out of your or your affiliates' Licensure, any failure to obtain or maintain any Licensure, or
 any error in obtaining or maintaining any Licensure. You agree to provide evidence of Licensure
 and related information prior to offering tickets or registrations for events on the Site and
 promptly upon the reasonable request of Eventbrite from time to time.

 12. Your Rights to Submit a Copyright Takedown Notice

 If you are a copyright owner or an agent of a copyright owner and you believe that any content on
 the Sites infringes your copyrights, you may submit a notice pursuant to the Digital Millennium
 Copyright Act ("DMCA") by following the directions we provided in Eventbrite's Trademark and
 Copyright Policy.



 13-14
 13. Scraping or Commercial Use of Site Content is Prohibited

 The Site Content is not intended for your commercial use. You have no right to use, and agree not
 to use, any Site Content for your own commercial purposes. You have no right to, and agree not to
 scrape, crawl, or employ any automated means to extract data from the Site(s).

 14. Fees and Refunds.

 14.1 Fees That We Charge. Creating an account, listing an event and accessing the Services are
 free. However, we charge fees when you sell or buy paid tickets or registrations. These fees may
 vary based on individual agreements between Eventbrite and certain Organizers. Organizers
 ultimately determine whether these fees will be passed along to Consumers and shown as "Fees"
 on the applicable event page or absorbed into the ticket or registration price and paid by the
 Organizer out of ticket and registration gross proceeds. The fees charged to Consumers may
 include certain other charges, including without limitation, facility fees, royalties, taxes,
 processing fees and fulfillment fees. Therefore, the fees paid by Consumers for an event are not
 necessarily the same as those charged by Eventbrite to the applicable Organizer or the standard
 fees described on the Services to Organizers. In addition, certain fees are meant, on average, to
 defray certain costs incurred by Eventbrite, but may in some cases include an element of profit
 and in some cases include an element of loss. Eventbrite does not control (and thus cannot
 disclose) fees levied by your bank and/or credit card company, including fees for purchasing
 tickets and registrations in foreign currencies or from foreign persons. Be sure to check with your
 bank or credit card company prior to engaging in a transaction to understand all applicable fees,
 credit card surcharges and currency conversion rates.

https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 140 of 248
                                                                                   Help Center

 14.2  Ticket Transfers. If you wish to transfer tickets to an eventGoyouOCT
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te haveMAY AUG
                                                                                        purchased on Eventbrite,
                                                                                                      👤 ⍰                                        ❎
 please    contact the Organizer of the event. If you are unable to reach the Organizer, or the f 🐦
  159 captures                                                                                             05
 Organizer        is unable
  29 Jan 2016 - 8 Aug 2020  to arrange a ticket transfer, please contact us. 2017 2018 2019        ▾ About this capture


 14.3 Refunds. Because all transactions are between an Organizer and its respective attendees,
 Eventbrite asks that all Consumers contact the applicable Organizer of their event with any refund
 requests. You can find help with getting a refund here.

 (a) If you are a Consumer, you acknowledge that should you receive a refund for your ticket, you
 will discard any ticket that we or any Organizer has delivered, and will not use it (or any copy of it)
 to attend the event. Violation of the foregoing constitutes fraud. You acknowledge that the
 applicable procedure to check the validity of the ticket must always be followed. Eventbrite will not
 be held liable under any circumstances for any costs arisen from non-compliance by Organizers
 with applicable procedures that must be implemented by Organizers to check validity of tickets.
 Eventbrite will not be held liable under any circumstances for costs and/or damage associated
 with tickets arisen from situations with fraud and/or for damage associated with the purchase of
 the ticket through non-official means, such as third parties.

 (b) If you are an Organizer, you acknowledge that the applicable procedure to check the validity of
 the ticket must always be followed. Eventbrite will not be held liable under any circumstances for
 any costs arisen from non-compliance by Organizers with applicable procedures that must be
 implemented by Organizers to check validity of tickets. Eventbrite will not be held liable under any
 circumstances for costs and/or damage associated with tickets arisen from situations with fraud
 and/or for damage associated with the purchase of the ticket through non-official means, such as
 third parties.



 15-16
 15. Your Account with Eventbrite

 We may require you to create an account to access certain features or functions of the Services.
 You agree to follow certain rules when you create an account with Eventbrite or user the Services,
 including the following:

 • You must be at least 18 years of age, or the legal age of majority where you reside, to use the
 Services. If you are 13 or older, you may only use the Services under the supervisions of a parent
 or legal guardian who manages your use and/or account. However, if you are under 13, please do
 not provide us with any information about yourself.

 • You agree to provide true, accurate, current and complete information about yourself, or if you
 are using the Services on behalf of an entity, the entity (the "Registration Data"). You also agree to
 update this Registration Data if it changes.

 • If there is a dispute between two or more persons or entities as to account ownership, Eventbrite
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   15/22
8/10/2020           Casep3:20-cv-03698-WHO Eventbrite
                                           Document
                                                 p Terms 18-4
                                                         of ServiceFiled   08/31/20
                                                                    | Eventbrite          Page 141 of 248
                                                                                 Help Center
                                                                                                        p
 will be the sole arbiter of that dispute and Eventbrite's decision
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te     OCT MAY AUG
                                                                                   Go(which                 👤 ⍰ or
                                                                                            may include termination                              ❎
 suspension
  159 captures of the account) will be final and binding on those parties.                                 05  f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture

 • If you are using the Services on behalf of a company or other entity, you represent and warrant
 that you have the authority to legally bind that entity and grant Eventbrite all permissions and
 licenses provided in these Terms.

 • We may provide you the ability to implement certain permission within your account to third
 parties including, "sub-users," "sub-accounts," or other credentialed account users. If we do so,
 you agree that you are solely responsible for all activity that occurs under your account (including
 actions by sub-users), so you must maintain the confidentiality of your password and account
 details. You likewise agree that all rules applicable to your account will apply to all third parties to
 whom you grant access to your account.

 • You agree to immediately notify Eventbrite of any unauthorized use of your password or account
 or any other breach of security. You are responsible for (and we will hold you responsible for) any
 activities that occur under your account.

 16. Our Community Guidelines

 You agree to abide by the Eventbrite Community Guidelines whenever you use or access our
 Services. Please read these carefully, as they affect what types of content and conduct are
 permitted on and through the Eventbrite Services.



 17-18
 17. Your Content.

 17.1 License. Eventbrite does not make any claim to Your Content. However, you are solely
 responsible for Your Content. You hereby grant Eventbrite a non-exclusive, worldwide, perpetual,
 irrevocable, royalty-free, transferable, sublicensable right and license to access, use, reproduce,
 transmit, adapt, modify, perform, display, distribute, translate, publish and create derivative works
 based on Your Content, in whole or in part, in any media, for the purpose of operating the Services
 (including Eventbrite's promotional and marketing services, which may include without limitation,
 promotion of your event on a third party website), and you hereby waive any and all moral right to
 use the name you submit with Your Content. Notwithstanding the foregoing, Eventbrite does not
 claim, and you do not transfer, any ownership rights in any of Your Content and nothing in these
 Terms of Service will restrict any rights that you may have to use and exploit Your Content outside
 of the Services.

 17.2 Your Representations About Your Content. You represent and warrant that you have all the
 rights, power and authority necessary to grant the foregoing license, and that all Your Content (a)
 does not infringe, violate, misappropriate or otherwise conflict with the rights of any third party;
 (b) complies with all applicable local, state, provincial, national and other laws, rules and
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    16/22
8/10/2020
 ( )        p
                  Case 3:20-cv-03698-WHO Eventbrite
                              pp
                                         Document ,
                                                    Terms 18-4
                                                          of ServiceFiled
                                                          ,p
                                                                            08/31/20
                                                                     | Eventbrite
                                                                        ,
                                                                                           Page 142
                                                                                  Help Center
                                                                                                 ,
                                                                                                    of 248
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
 regulations; and (c) does not violate these Terms.                                         Go    OCT MAY AUG                     👤    ⍰❎
   159 captures                                                                                          05                            f 🐦
   29 Jan 2016 - 8 Aug 2020                                                     2019      ▾ About 2017 2018
                                                                                                  this capture
 17.3   Additional Rules About Your Content. Your Content must be accurate and     truthful. Eventbrite
 reserves the right to remove Your Content from the Services if Eventbrite believes in its sole
 discretion that it violates these Terms, our Community Guidelines, or for any other reason.
 Eventbrite may use your name and logo (whether or not you have made it available through the
 Services) for the purpose of identifying you as an existing or past customer of Eventbrite both on
 the Services and in marketing, advertising and promotional materials. We likewise may preserve
 Your Content and account information and may also disclose Your Content and account
 information if required to do so by law or in the good faith belief that such preservation or
 disclosure is reasonably necessary to (a) comply with legal process; (b) respond to claims that any
 of Your Content violates the rights of third parties; (c) enforce or administer the Terms of Service,
 including without limitation, these Terms of Service; and/or (d) protect the rights, property and/or
 personal safety of Eventbrite, its users and/or the public, including fraud prevention. You
 understand that the technical processing and transmission of the Services, including Your
 Content, may involve transmissions over various networks and/or changes to conform and adapt
 to technical requirements of connecting networks or devices.

 18. Rules for Use of Email Tools

 18.1 Eventbrite may make available to you features and tools that allow you to contact your
 Consumers, other users of the Services, or third parties via email (the "Email Tools"). If you use
 Email Tools, you represent and agree that:

 (a) you have the right and authority to send emails to the addresses on your recipient list and such
 addresses were gathered in accordance with email marketing regulations in the recipient's country
 of residence;

 (b) your emails are not sent in violation of any privacy policy under which the recipient emails were
 gathered;

 (c) you will use the Email Tools in compliance with all applicable local, state, provincial, national
 and other laws, rules and regulations, including those relating to spam and email, and including
 without limitation, the U.S. CAN-SPAM Act, the Canadian CASL, and the EU GDPR and e-privacy
 directive;

 (d) you will only use the Email Tools to advertise, promote and/or manage a bona fide event listed
 on the Services;

 (e) your use of the Email Tools and the content of your emails complies these Terms;
 (f) you will not use false or misleading headers or deceptive subject lines in emails sent using the
 Email Tools;

  (g) you will respond immediately and in accordance with instructions to any Consumer sent to you
  b E         tb it              ti               dif        hC                '          il     f
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e… 17/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 143 of 248
                                                                                   Help Center
 by Eventbrite requesting you modify such Consumer's email preferences;
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go OCT MAY AUG
 (h) you will provide an accessible and unconditional unsubscribe link for inclusion in every email
                                                                                                            👤 ⍰                                  ❎
   159 captures                                                                                            05      f 🐦
 where      one is required, and you will not send any emails to any recipient
   29 Jan 2016 - 8 Aug 2020
                                                                                             who 2019
                                                                                       2017 2018 has unsubscribed
                                                                                                         ▾ About this capture
 from your mailing list.

 18.2 If you violate any of these Email Tools rules or if your use of the Email Tools results in bounce
 rates, complaint rates or unsubscribe requests in excess of industry standards or if your emails
 cause disruption to the Services, Eventbrite may (without limitation of any other legal or
 contractual remedies it has) limit or suspend your access to the Email Tools.



 19-20
 19. Notices

 Notices to you may be sent via email or regular mail to the address in Eventbrite's records. The
 Services may also provide notices of changes to these Terms or other matters by displaying
 notices or links to notices to you generally on the Services. If you wish to contact Eventbrite or
 deliver any notice, you can do so at Eventbrite, Inc., Attn: Legal Department 155 5th Street Floor 7,
 San Francisco, CA 94103, USA or via email to legal@eventbrite.com.

 20. Modifications to the Terms or Services

 Eventbrite reserves the right to modify these Terms from time to time (collectively,
 "Modifications"). If we believe the Modifications are material, we will inform you about them by
 doing one (or more) of the following (a) posting the changes through the Services; (b) updating
 the "Updated" date at the top of this page; or (c) sending you an email or message about the
 Modifications. Modifications that are material will be effective thirty (30) days following the
 "Updated" date or such other date as communicated in any other notice to you. Modifications that
 are simply addressing new functions we add to the Services or which do not impose any additional
 burdens or obligations on you will be effective immediately. You are responsible for reviewing and
 becoming familiar with any Modifications. Your continued use of the Services following
 Modifications constitutes your acceptance of those Modifications and the updated Terms. In
 certain circumstances, Eventbrite may seek a Modification to these Terms that will only apply to
 you. This type of Modification must be accomplished by way of a written or electronic document
 signed by you and an authorized officer of Eventbrite. Eventbrite is constantly evolving our
 products and services to better meet the needs of our Users. Because of this, we cannot
 guarantee the availability of certain product features or functionality. Eventbrite reserves the right
 modify, replace or discontinue any part of the Services or the entire Service.



 21-22
 21. Assignment.

 We may without your consent or approval freely assign these Terms and our rights and
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   18/22
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 144 of 248
                                                                                    Help Center
 We may, without your consent or approval, freely assign these Terms and our rights and
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go OCT MAY AUG
 obligations under these Terms whether to an affiliate or to another entity in connection with    👤 ⍰a                                           ❎
  159 captures
 corporate    transaction or otherwise.                                                             f      05                                    🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture

 22. Entire Agreement

 Except as otherwise set forth herein, these Terms constitute the entire agreement between you
 and Eventbrite and govern your use of the Services, superseding any prior or contemporaneous
 agreements, proposals, discussions or communications between you and Eventbrite on the
 subject matter hereof, other than any written agreement for Services between you and an
 authorized officer of Eventbrite relating to a specified event or events.



 23-24
 23. Applicable Law and Jurisdiction

 These Terms are governed by the laws of the State of California, without regard to its conflict of
 laws rules. These laws will apply no matter where in the world you live. But if you live outside of the
 United States, you may be entitled to the protection of the mandatory consumer protection
 provisions of your local consumer protection law. Eventbrite is based in San Francisco, California,
 and any legal action against Eventbrite related to our Services and that is not precluded by the
 arbitration provisions in these Terms must be filed and take place in San Francisco. Thus, for any
 actions not subject to arbitration, you and Eventbrite agree to submit to the personal jurisdiction
 of the federal or state courts (as applicable) located in San Francisco County, California.

 24. Feedback

 We welcome and encourage you to provide feedback, comments and suggestions for
 improvements to the Services ("Feedback"). Any Feedback you submit to us will be considered
 non-confidential and non-proprietary to you. By submitting Feedback to us, you grant us a non-
 exclusive, worldwide, royalty-free, irrevocable, sub-licensable, perpetual license to use and publish
 those ideas and materials for any purpose, without compensation to you.



 25-26
 25. Third Party Websites; Linked Accounts

 The Services may provide, or Users may provide, links to other Internet websites or resources.
 Because Eventbrite has no control over such websites and resources, you acknowledge and agree
 that Eventbrite is not responsible for the availability of such websites or resources, and does not
 endorse and is not responsible or liable for any Content, advertising, products, services or other
 materials on or available from such websites or resources, or any damages or losses related
 thereto, even if such websites or resources are connected with Eventbrite partners or third party
 service providers.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    19/22
8/10/2020
             p      Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 145 of 248
                                                                                    Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     OCT MAY AUG
                                                                                                                                    👤     ⍰❎
 26.
  159Additional
      captures  Miscellaneous Provisions                                                                   05                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture

 Our failure to enforce any part of these Terms will not constitute a waiver of our right to later
 enforce that or any other part of these Terms. No oral waiver, amendment or modification of these
 Terms will be effective. If any provision of these Terms is found to be unenforceable, that part will
 be limited to the minimum extent necessary the other provisions of these Terms remain in full
 force and effect. Section titles in these Terms are for convenience and have no legal or contractual
 effect. No independent contractor, agency, partnership, joint venture or other such relationship is
 created by these Terms. We may freely assign any of our rights and obligations under these Terms.
 We may translate these Terms into other languages for your convenience. If there is a conflict
 between the English version and a translated version, the English version will control.



 27
 27. Additional Clauses for Users in Certain Locations

 Eventbrite is a global company offering Organizers and Consumers the opportunity to benefit from
 our Services worldwide. To allow each User full advantage of our Services and applicable law,
 certain additional provisions included in this Section may be applicable to you.

 27.1 Australian Users. If you are a User located in Australia and constitute a Consumer as defined
 by Australian Consumer Law while using the Services, then the following Australian Amendments
 available here apply to you.

 27.2 EEA, Swiss and UK Users. If you are a User located in the European Economic Area ("EEA"),
 Switzerland and the United Kingdom (together, "EU") who is an individual acting for purposes that
 are wholly or mainly outside of your trade, business, craft or profession while using the Services,
 then the following EU Amendments available here apply to you. If you are an Organizer located in
 the EU you are a data controller with respect to your event attendees' personal data of which
 Eventbrite will act as a data processor in relation to certain data processing operations. In these
 circumstances, the Data Processing Addendum for Organizers located here is incorporated in to
 these Terms.

 27.3 Argentinian Users. If you are a User located in Argentina, then the following Argentinian
 Amendments available here apply to you.

 27.4 Brazilian Users. If you are a User located in Brazil, then the following Brazilian Amendments
 available here apply to you.




 Did this article answer your question?
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    20/22
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 146 of 248
                                                                                    Help Center
 Did this article answer your question?
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     OCT MAY AUG
                                                                                                                                    👤     ⍰❎
                                                                                                           05
     
   159 captures
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019
                                                                                                                                          f 🐦
                                                                                                                                ▾ About this capture




                          Still have questions? Our team can help. Contact us.




              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press

              Legal Terms




https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    21/22
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 147 of 248
                                                                                    Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     OCT MAY AUG
                                                                                                                                    👤     ⍰❎
   159 captures
                        © 2018 Eventbrite. All Rights Reserved. Terms. Privacy Policy. Cookies.            05                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture



                                                                        




https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    22/22
8/10/2020            Case 3:20-cv-03698-WHO Eventbrite
                                            Document   Terms 18-4
                                                             of ServiceFiled   08/31/20
                                                                        | Eventbrite          Page 148 of 248
                                                                                     Help Center



                                                                                             
                           HELP CENTER                                         Search for answers                        UNITED STATES 

                                                                                                                                 




 Eventbrite Terms of Service
             Updated by Antwonne D.




               Here's an overview:
               1-2

               3-4

               5-6

               7-8

               9-10

               11-12

               13-14

               15-16

               17-18

               19-20

               21-22

               23-24

               25-26

               27




 Last Updated: April 22, 2018

 Welcome to Eventbrite! We know as event creators and consumers you want your events to run
 safely and smoothly We want the same thing for our platform We're excited you are here
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   1/22
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 149 of 248
                                                                                  Help Center
 safely and smoothly. We want the same thing for our platform. We re excited you are here.

 Please read these Terms of Service (or Terms, as further described in Section 1.4) carefully as they
 contain important information about your legal rights, remedies and obligations. By accessing or
 using Eventbrite's Services, you agree to comply with and be bound by these Terms, as applicable
 to you.

   TIP: To learn more about Eventbrite's Legal Terms, take a look here.


   NOTE: IMPORTANT NOTICE: Section 9 of these Terms of Service contains a binding arbitration provision and class
   action waiver that may affect your legal rights. Please read Section 9 very carefully.




 1-2
 1. Accepting These Terms

 1.1 What's What. Eventbrite's products, features and offerings are available (a) online through
 various Eventbrite properties including without limitation, Eventbrite, Eventbrite Communities,
 Eventbrite Venue, Lanyrd, Rally, Ticketfly, Ticketscript Limited, and nvite ("Site(s)"); (b) off
 platform, including without limitation, RFID, entry management, sponsorship and marketing or
 distribution services; and (c) through mobile applications, webpages, application programming
 interfaces, and subdomains ("Applications"). (a), (b), and (c) are collectively referred to as
 "Eventbrite Properties" or our "Services". These Terms apply to any Site(s) on which they are
 posted; where other terms or agreements are instead posted, those terms or agreements apply to
 the extent they conflict with these Terms. The material, including without limitation information,
 data, text, editorial content, design elements, look and feel, formatting, graphics, images,
 photographs, videos, music, sounds and other content contained in or delivered via the Services or
 otherwise made available by Eventbrite in connection with the Services is the "Site Content" (or
 "Content"). Any material (including the foregoing categories) that you contribute, provide, post or
 make available using the Services is "Your Content."

 1.2 Who's Who.

 When these Terms use the term "Organizer," we mean event creators using the Services to create
 events displayed on the Services for consumers using our Services (a) to consume information
 about or attend Events ("Consumers"), or (b) for any other reason. Organizers, Consumers and
 third parties using our Services are all referred to in these Terms collectively as "Users," "you" or
 "your."

  When these Terms use the term "Eventbrite," "we," "us," or "our," that refers to Eventbrite, Inc. and
  its affiliates, and subsidiaries, and each of its and their respective officers, directors, agents,
  partners and employees. Affiliates include without limitation, Eventbrite Argentina, Eventbrite
  Brazil and Eventbrite US, as these entities are referenced below. The contracting entity on the
     h        d f h            T               f ll
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 2/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 150 of 248
                                                                                   Help Center
 other side of these Terms is as follows:

 • If you are a User located in Argentina, you are contracting with Eventbrite Argentina S.A. with
 head offices at República del Líbano Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and
 registered under CUIT: 30-71038876-4 ("Eventbrite Argentina").

 • If you are a User located in Brazil, you are contracting with Eventbrite Brasil Gestao Online De
 Eventos Ltda., a limited liability company, with head offices in the city of São Paulo, State of São
 Paulo, Av. Faria Lima, 1306, 7º andar, Pinheiros, CEP 01451001, enrolled with the Taxpayer
 Registration CNPJ/MF under No. 15.913.672/0001-65 and with its Articles of Association
 registered with the Board of Commerce of the State of São Paulo under NIRE 35.226.513.555
 ("Eventbrite Brazil").

 • If you are a User located in any other jurisdiction, you are contracting with Eventbrite, Inc., a
 Delaware corporation, with its principal place of business at 155 5th Street, Floor 7, San Francisco,
 CA 94103, Reg. No. 4742147 ("Eventbrite US").

 • Eventbrite Payment Processing. If you are a Consumer located in Europe and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing (as
 defined in the in the Merchant Agreement) only, you are contracting with Eventbrite Operations
 (IE) Ltd, an Irish limited liability company, with its registered office at 70 Sir John Rogerson's
 Quay, Dublin 2, Ireland ("Eventbrite Ireland"), and if you are a Consumer located in Australia and
 submitting a credit card for Eventbrite to process your purchase, for purposes of Eventbrite
 Payment Processing only, you are contracting with Eventbrite Pty Ltd, an Australian limited
 liability company, with head offices at 80 Market Street, Level 5, South Melbourne VIC 3205,
 Australia, and registered under Australia Business Number 38 167 488 593 ("Eventbrite
 Australia").

 Note even if you are contracting with our Irish or Australian entity for purposes of Eventbrite
 Payment Processing, all other Services offered by Eventbrite are offered through either your local
 entity in the case of Eventbrite Argentina or Eventbrite Brazil, or Eventbrite US. If you change your
 place of residence, the Eventbrite company you contract with will be determined by your new place
 of residence as specified above from the date on which your place of residence changes.

 1.3 What Else. If you are an Organizer offering events with paid tickets, Eventbrite's Merchant
 Agreement and Organizer Refund Policy Requirements are also applicable to you. If you are an
 Organizer or Consumer, Eventbrite's Community Guidelines are applicable to you. (Some, but not
 all, of the terms in those agreements are duplicated in these Terms of Service.) If you are a third
 party interacting with our Services not as an Organizer or a Consumer, the API Terms of Use or
 Trademark and Copyright Policy might be applicable to you. Please be on the lookout for additional
 terms and conditions displayed with certain Services that you may use from time to time as those
 will also be applicable to you. And, by agreeing to these Terms of Service, you acknowledge you
 have read the Privacy Policy and Cookie Statement applicable to all Users. We may sometimes
 provide you with services that are not described in these Terms of Service, or customized services:
 unless we have entered into a separate, signed agreement that expressly supersedes these Terms
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   3/22
8/10/2020          Case 3:20-cv-03698-WHO
                                      p
                                          Document
                                          Eventbrite
                                          , g
                                                     Terms 18-4
                                                         g
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page
                                                                                   Help Center
                                                                                    p        y p
                                                                                                 151 of 248
 of Service, these Terms of Service will apply to those services as well.

 1.4 What the "Terms of Service" Means. These Terms of Service and the other documents
 referenced in them (including in Section 1.3 above) comprise Eventbrite's "Terms." These Terms
 are a legally binding agreement between you and Eventbrite governing your access to and use of
 the Services and setting out your rights and responsibilities when you use the Services. By using
 any of our Services (including browsing a Site), you are agreeing to these Terms. If you do not
 agree to these Terms, please do not use or access the Services. If you will be using the Services on
 behalf of an entity (such as on behalf of your employer), you agree to these Terms on behalf of that
 entity and its affiliates and you represent that you have the authority to do so. In such case, "you"
 and "your" will refer to that entity as well as yourself.

 2. Eventbrite's Services and Role

 2.1 What We Do. Eventbrite's Services provide a simple and quick means for Organizers to create
 speaker profiles, organizer profiles, and other webpages related to their events, promote those
 pages and events to visitors or browsers on the Services or elsewhere online, manage online or
 onsite ticketing and registration, solicit donations, and sell or reserve merchandise or
 accommodations related to those events to Consumers or other Users. Descriptions of other and
 more specific services can generally be found on the Site of each of the Eventbrite Properties.

 2.2 How We Fit In. Eventbrite is not the creator, organizer or owner of the events listed on the
 Services. Rather, Eventbrite provides its Services, which allow Organizers to manage ticketing and
 registration and promote their events. The Organizer is solely responsible for ensuring that any
 page displaying an event on the Services (and the event itself) meet all applicable local, state,
 provincial, national and other laws, rules and regulations, and that the goods and services
 described on the event page are delivered as described and in an accurate satisfactory manner.
 The Organizer of a paid event selects the payment processing method for its event as more fully
 described in the Merchant Agreement. Consumers must use whatever payment processing
 method the Organizer selects. If the Organizer selects a payment processing method that uses a
 third party to process the payment, then neither Eventbrite nor any of its payment processing
 partners processes the transaction but we transmit the Consumer's payment details to the
 Organizer's designated payment provider. If an Organizer uses Eventbrite Payment Processing (as
 defined in the Merchant Agreement), Eventbrite also acts as the Organizer's limited agent solely
 for the purpose of using our third party payment service providers to collect payments made by
 Consumers on the Services and passing such payments to the Organizer.



 3-4
 3. Privacy and Consumer Information

 3.1 We know your personal information is important to you and it is important to Eventbrite too.
 Information provided to Eventbrite by Users or collected by Eventbrite through Eventbrite
 Properties, is governed by our Privacy Policy.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 152 of 248
                                                                                   Help Center
 Properties, is governed by our Privacy Policy.

 3.2 If you are an Organizer, you represent, warrant and agree that (a) you will at all times comply
 with all applicable local, state, provincial, national and other laws, rules and regulations with
 respect to information you collect from (or receive about) consumers, and (b) you will at all times
 comply with any applicable policies posted on the Services with respect to information you collect
 from (or receive about) consumers.

 4. Term; Termination

 4.1 These Terms apply to you as soon as you access the Services by any means and continue in
 effect until they are terminated. There may come a time where either you or Eventbrite decides it's
 best to part ways as described in Sections 4.2 or 4.3 below. When that happens, these Terms will
 generally no longer apply. However, as described in Section 4.4, certain provisions will always
 remain applicable to both you and Eventbrite.

 4.2 Eventbrite may terminate your right to use the Services at any time (a) if you violate or breach
 these Terms; (b) if you misuse or abuse the Services, or use the Services in a way not intended or
 permitted by Eventbrite; or (c) if allowing you to access and use the Services would violate any
 applicable local, state, provincial, national and other laws, rules and regulations or would expose
 Eventbrite to legal liability. Eventbrite may choose to stop offering the Services, or any particular
 portion of the Service, or modify or replace any aspect of the Service, at any time. We will use
 reasonable efforts to provide you with notice of our termination of your access to the Services,
 where, in Eventbrite's sole discretion, failure to do so would materially prejudice you. You agree
 that Eventbrite will not be liable to you or any third-party as a result of its termination of your right
 to use or otherwise access the Services.

 4.3 Except to the extent you have agreed otherwise in a separate written agreement between you
 and Eventbrite, you may terminate your access to the Services and the general applicability of
 Terms by deleting your account. If you are a Consumer using the Services without a registered
 account, your only option for these Terms to no longer apply is to stop accessing the Services
 indefinitely. So long as you continue to access the Services, even without an account, these Terms
 remain in effect. If there is a separate agreement between you and Eventbrite governing your use
 of the Services and that agreement terminates or expires, these Terms (as unmodified by such
 agreement) will govern your use of the Services after such termination or expiration.

 4.4 All provisions of these Terms that by their nature should survive termination of these Terms
 will survive (including, without limitation, all limitations on liability, releases, indemnification
 obligations, disclaimers of warranties, agreements to arbitrate, choices of law and judicial forum
 and intellectual property protections and licenses).



 5-6
 5. Export Controls and Restricted Countries

https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   5/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 153 of 248
                                                                                   Help Center


 As a global company based in the US with operations in other countries, Eventbrite complies with
 certain export controls and economic sanctions laws. All Users, regardless of your or the event's
 location should familiarize yourself with these restrictions. In accepting these Terms you represent
 and warrant that: (a) you are not located in, and you are not a national or resident of, any country
 to which the United States, United Kingdom, European Union, Australia or Canada has embargoed
 goods and/or services of the same type as the Services, including without limitation, Cuba, Iran,
 North Korea, Syria or the Crimea region of Ukraine; and (b) you are not a person or entity, or
 owned by, under the control of, or affiliated with, a person or entity (i) that appears on the U.S.
 Office of Foreign Assets Control's Specially Designated Nationals List, Foreign Sanctions Evaders
 List or Palestinian Legislative Council List; the U.S. Department of State's Terrorist Exclusion List;
 the Bureau of Industry and Security's Denied Persons, Entity or Unverified List; the Consolidated
 List of Targets published by the U.K. HM Treasury; the Consolidated List published by the A.U.
 Department of Foreign Affairs and Trade; (ii) that is subject to sanctions in any other country; or
 (iii) that is engaged in the design, development or production of nuclear, biological or chemical
 weapons, missiles or unmanned aerial vehicles.

 6. Release and Indemnification

 This is where you agree to cover Eventbrite if you use the Service in a way at causes Eventbrite to
 be the subject of a legal matter, or to face other claims or expenses.

 6.1 Release. You hereby agree to release Eventbrite from all damages (whether direct, indirect,
 incidental, consequential or otherwise), losses, liabilities, costs and expenses of every kind and
 nature, known and unknown, arising out of a dispute between you and a third party (including
 other Users) in connection with the Services or any event listed on the Services. In addition, you
 waive any applicable law or statute, which says, in substance: "A GENERAL RELEASE DOES NOT
 EXTEND TO CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN
 HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
 MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED PARTY."

 6.2 Indemnification. You agree to defend, indemnify and hold Eventbrite and each of its and their
 respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation,
 reasonable attorneys' and accounting fees) resulting from any claim, demand, suit, proceeding
 (whether before an arbitrator, court, mediator or otherwise) or investigation made by any third
 party (each a "Claim") relating to or arising out of: (a) your breach of these Terms (including any
 terms or agreements or policies incorporated into these Terms); (b) your use of the Services in
 violation of these Terms or other policies we post or make available; (c) your breach of any
 applicable local, state, provincial, national or other law, rule or regulation or the rights of any third
 party; and (d) if you are an Organizer, your events (including where Eventbrite has provided
 Services with respect to those events), provided that in the case of (d) this indemnification will not
 apply to the extent that the Claim arises out of Eventbrite's gross negligence or willful misconduct.
 Eventbrite will provide notice to you of any such Claim, provided that the failure or delay by
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   6/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 154 of 248
                                                                                   Help Center

 Eventbrite in providing such notice will not limit your obligations hereunder except to the extent
 you are materially prejudiced by such failure. Also, in certain circumstances Eventbrite may
 choose to handle this ourselves, in which case you agree to cooperate with Eventbrite in any way
 we request.



 7-8
 7. Disclaimer of Warranties and Assumption of Risks by You

 We strive to provide Services in the way you need them, but there are some things it is important
 for you to understand that we cannot promise.

 To the extent permitted by applicable laws, the Services are provided on an "as is" and "as
 available" basis. Eventbrite expressly disclaims all warranties of any kind, express or implied,
 including, but not limited to, implied warranties of merchantability, title, non-infringement and
 fitness for a particular purpose. For example, Eventbrite makes no warranty that (a) the Services
 (or any portion of the Services) will meet your requirements or expectations; (b) the Services will
 be uninterrupted, timely, secure, or error-free; or (c) the results that may be obtained from the use
 of the Services will be accurate or reliable.

 You acknowledge that Eventbrite has no control over and does not guarantee the quality, safety,
 accuracy or legality of any event or Content associated with an event, the truth or accuracy of any
 information provided by Users (including the Consumer's personal information shared with
 Organizers in connection with events) or the ability of any User to perform or actually complete a
 transaction. Eventbrite has no responsibility to you for, and hereby disclaims all liability arising
 from, the acts or omissions of any third parties Eventbrite requires to provide the Services or an
 Organizer chooses to assist with an event.

 You understand and agree that some events may carry inherent risk, and by participating in those
 events, you choose to assume those risks voluntarily. For example, some events may carry risk of
 illness, bodily injury, disability, or death, and you freely and willfully assume those risks by
 choosing to participate in those events.

 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other
 statutory rights. However, the duration of statutorily required warranties, if any, will be limited to
 the maximum extent permitted by law.

 8. Limitation of Liability

 8.1 To the extent permitted by applicable laws, or as otherwise set forth herein, Eventbrite and any
 person or entity associated with Eventbrite's provision of the Services (e.g., an affiliate, vendor,
 strategic partner or employee) ("Associated Parties"), will not be liable to you or any third party,
 for: (a) any indirect, incidental, special, consequential, punitive or exemplary damages, including,
 but not limited to, damages for loss of profits, goodwill, use, data, opportunity costs, intangible
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   7/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 155 of 248
                                                                                   Help Center

 losses, or the cost of substitute services (even if Eventbrite has been advised of the possibility of
 such damages); or (b) Your Content. In addition, other than the obligation of Eventbrite to pay out
 Event Registration Fees in certain circumstances to certain organizers under the Merchant
 Agreement, and only in accordance with the terms therein, the maximum aggregate liability of
 Eventbrite or Associated Parties is limited to the following:

 (i) for Organizers of events with paid tickets, and subject to the terms of the Merchant Agreement,
 the fees (net of Eventbrite Payment Processing Fees) that you paid us in the three (3) month
 period immediately preceding the circumstances giving rise to your claim; and

 (ii) for Organizers of events with free tickets only, Consumers or other Users, (1) the total amount
 of all tickets or registrations that you purchased or made through the Services in the three (3)
 month period immediately preceding the circumstances giving rise to your claim; or (2) if you
 made no such purchases, one hundred U.S. dollars (US $100).

 8.2 Nothing in these Terms is intended to exclude or limit any condition, warranty, right or liability
 which may not be lawfully excluded or limited. Some jurisdictions do not allow the exclusion of
 certain warranties or conditions or the limitation or exclusion of liability for loss or damage caused
 by willful acts, negligence, breach of contract or breach of implied terms, or incidental or
 consequential damages. Accordingly, only those liability and other limitations which are lawful in
 your jurisdiction (if any) will apply to you and our liability is limited to the maximum extent
 permitted by law.



 9-10
 9. IMPORTANT: BINDING ARBITRATION AND CLASS ACTION WAIVER PROVISIONS.

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM
 UNDER THESE TERMS OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY BINDING
 ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES) AND WILL
 TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; YOU AGREE THAT CLASS, CONSOLIDATED OR
 REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED AND ANY RIGHTS
 TO BRING SUCH ACTIONS ARE WAIVED BY EACH PARTY.

 The parties understand that, absent this mandatory provision, they would have the right to sue in
 court and have a jury trial. They further understand that, in some instances, the costs of
 arbitration could exceed the costs of litigation and the right to discovery may be more limited in
 arbitration than in court.

 (a) Contact Us First.
 If you have a question or concern about the Services, please contact us first. Our customer
 support team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   8/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 156 of 248
                                                                                   Help Center

 In the unlikely event that our customer support team is unable to resolve your concerns, the
 parties (you and we) each hereby agree to resolve any and all disputes or claims under these
 Terms, with respect to the Services, or related to our relationship through binding arbitration or in
 small claims court (to the extent the claim qualifies) instead of in courts of general jurisdiction,
 and only on an individual basis. In no event may either we or you seek to resolve a dispute with the
 other as part of any purported class, consolidated or representative proceeding. Binding
 arbitration is subject to very limited review. Only the arbitrator appointed pursuant to this Section,
 and not any federal, state or local court will have the authority to resolve any dispute or claim
 relating to this Section including, without limitation, regarding the scope, enforceability and
 arbitrability of these Terms. This arbitration provision will survive termination of these Terms.
 These Terms evidence a transaction in interstate commerce and the interpretation and
 enforcement of this Section 9 is governed by the Federal Arbitration Act, notwithstanding the
 choice of law set forth in Section 9(h) below.

 (c) Scope of Agreement.
 This agreement to arbitrate is intended to be broadly interpreted as to legal disputes between you
 and us. It includes, but is not limited to: (i) all claims arising out of or relating to any aspect of the
 relationship between us, whether based in contract, tort, statute, fraud, misrepresentation or any
 other legal theory; (ii) all claims that arose before this or any prior agreement (including, but not
 limited to, claims relating to advertising); and (iii) all claims that may arise after termination of
 these Terms and/or your use of the Services.

 (d) Exceptions.
 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual
 basis in small claims court (to the extent the applicable claim qualifies); or (ii) bring enforcement
 actions, validity determinations or claims arising from or relating to theft, piracy or unauthorized
 use of intellectual property in state or federal court in the U.S. Patent or Trademark Office to
 protect its Intellectual Property Rights ("Intellectual Property Rights" means patents, copyrights,
 moral rights, trademarks, and trade secrets, but not privacy or publicity rights). In addition, the
 portion of any dispute or complaint relating to our participation in the US-EU or US-Swiss Privacy
 Shield Frameworks is subject to the Dispute Resolution section of our Privacy Policy before being
 subject to this Section.

 (e) No Class Actions.
 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR MAY
 NOT CONSOLIDATE MORE THAN ONE PERSON'S CLAIMS, MAY NOT PRESIDE OVER ANY FORM
 OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE RELIEF
 IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY
 TO PROVIDE RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.
 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 ("Notice") The Notice to Eventbrite must be addressed to the following address ("Notice
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   9/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 157 of 248
                                                                                   Help Center
 ( Notice ). The Notice to Eventbrite must be addressed to the following address ( Notice
 Address") and must be sent by certified mail: Eventbrite, Inc., Attn: Legal Department, 155 5th
 Street Floor 7, San Francisco, CA 94103, USA. Notice to you will be addressed to a mailing, home or
 payment address currently on record with Eventbrite and must be sent by certified mail. If
 Eventbrite has no records of such physical address, such notice may be delivered to your
 Eventbrite account email address. The Notice must (i) describe the nature and basis of the claim
 or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an
 agreement to resolve the claim within sixty (60) calendar days after the Notice is received, you or
 Eventbrite may commence an arbitration proceeding.

 (g) Arbitration Proceedings.
 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise
 to the dispute or claim relate to your personal or household use of the Services (rather than
 business use), the Consumer Arbitration Rules (in each case, the "AAA Rules") of the American
 Arbitration Association ("AAA"), as modified by this Section 9, and will be administered by the AAA
 and settled by a single arbitrator. (The AAA Rules are also available by calling the AAA at 1-800-
 778-7879.) All issues in dispute between the parties are for the arbitrator to decide, including, but
 not limited to, issues relating to the scope, enforceability, and arbitrability of this Section 9.

 (h) Location of Arbitration Proceedings. If you are a Consumer, any arbitration hearings will take
 place (at your option) either in the county of your residence or by phone, except that is you are a
 Consumer whose residence is outside of the United States, the hearing will take place either in San
 Francisco, California or by phone or videoconference, at your option and as permitted by the AAA
 Rules. If you are a business (i.e., your use of the Services were for commercial use), then unless
 Eventbrite and you agree otherwise, any arbitration hearings will take place in a reasonably
 convenient location in the United States for both parties with due consideration of their ability to
 travel and other pertinent circumstances. If the parties are unable to agree on a location, AAA will
 determine the location. If your claim is for ten thousand dollars ($10,000) or less, we agree that
 you may choose whether the arbitration will be conducted solely on the basis of documents
 submitted to the arbitrator, through a telephonic hearing, or by an in-person hearing as
 established by the AAA Rules. If your claim exceeds ten thousand dollars ($10,000), the right to a
 hearing will be determined by the AAA Rules. Regardless of the manner in which the arbitration is
 conducted, the arbitrator will issue a reasoned written decision sufficient to explain the essential
 findings and conclusions on which the award is based. All decisions by the arbitrator will be final
 and binding and judgment on the award rendered may be entered in any court having jurisdiction.

 (i) Costs of Arbitration; Legal Fees.

 i. Payment of Costs and Expenses. Payment of all filing, administration, and arbitrator costs and
 expenses imposed by AAA will be governed by the AAA rules, provided that if you are initiating an
 arbitration against Eventbrite and the value of the relief sought is ten thousand dollars ($10,000)
 or less, then Eventbrite will advance all filing, administrative and arbitration costs and expenses
 imposed by AAA (subject to reimbursement as set forth below). Further, if the circumstances in
 the preceding sentence apply and your claim arises from your use of the Services as a Consumer,
 but the value of relief sought is more than ten thousand dollars ($10,000) and you demonstrate to
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/22
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 158 of 248
                                                                                  Help Center

 the arbitrator that such costs and expenses would be more expensive than a court proceeding,
 then Eventbrite will pay the amount of any such costs and expenses. In the event that the
 arbitrator determines that all of the claims you assert in arbitration are frivolous according to
 Federal Rule of Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and expenses
 that Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Payment of Legal Fees. Just as in any court proceeding, each party will initially bear its own
 attorneys' fees and expenses in connection with any arbitration. Should either party be
 determined to have substantially prevailed in the arbitration, then upon such party's request, the
 arbitrator will award such prevailing party the reasonable attorneys' fees and expenses that it
 incurred in connection with the arbitration, provided that to the extent that the dispute or claim
 relate to your personal or household use of the Services (rather than business use) Eventbrite will
 not seek to recover its attorneys' fees and expenses in an arbitration initiated by you. The
 arbitrator may make rulings and resolve disputes as to the reimbursement of attorneys' fees and
 expenses upon request from either party made within fourteen (14) days of the arbitrator's ruling
 on the merits.

 (j) Future Changes. Notwithstanding any provision in these Terms to the contrary, you and
 Eventbrite agree that if Eventbrite makes any future change to this arbitration provision (other
 than a change to the Notice Address) Eventbrite will provide you with notice of such change and
 you may reject any such change by sending us written notice within thirty (30) calendar days of
 the change to the Notice Address provided above. By rejecting any future change, you are agreeing
 that you will arbitrate any dispute between us in accordance with the language of this provision as
 unmodified by such rejected change.

 (k) Special Severability.

 In the event that any provisions of this Section 9 are found to be invalid or unenforceable for any
 dispute or claim, then, the entirety of this Section 9 will be null and void with respect to such
 dispute or claim and Section 23 will apply in lieu of this Section 9.

 (l) Opt Out.

 You have the right to opt out and not be bound by the arbitration or class action waiver provisions
 set forth above by sending (from the email address we associate with you as a User) written notice
 of your decision to opt-out to legal@eventbrite.com, with the subject line, "ARBITRATION AND
 CLASS ACTION WAIVER OPT-OUT." The notice must be sent within thirty (30) days of your first
 use of the Services or your agreement to these Terms (whichever is later); otherwise, you will be
 bound to arbitrate disputes in accordance with the terms of those paragraphs. Note that if you opt
 out of these arbitration provisions, Eventbrite also will not be bound by them.

 10. License to the Eventbrite Services

 10.1 License to Services. We grant you a limited, non-exclusive, non-transferable, non-
 sublicensable (except to sub-Users registered via the Services) revocable right to use our
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 159 of 248
                                                                                   Help Center
 sublicensable (except to sub Users registered via the Services), revocable right to use our
 Services solely to (a) browse the Services and search for, view, register for or purchase tickets or
 registrations to an event listed on the Services; and/or (b) create event registration, organizer
 profile and other webpages to promote, market, manage, track, and collect sales proceeds for an
 event. Your use of the Services must be in compliance with these Terms and in compliance with all
 applicable local, state, provincial, national and other laws, rules and regulations. In addition, by
 using any search functionality or address auto-population tools, you are bound by the Google
 Maps/Google Earth Additional Terms of Service (including the Google Privacy Policy).

 10.2 Restrictions on Your License. Without limitations on other restrictions, limitations and
 prohibitions that we impose (in these Terms or elsewhere), you agree you will not directly or
 indirectly (a) copy, modify, reproduce, translate, localize, port or otherwise create derivatives of
 any part of the Services; (b) reverse engineer, disassemble, decompile or otherwise attempt to
 discover the source code or structure, sequence and organization of all or any part of the Services;
 (c) rent, lease, resell, distribute, use the Services for other commercial purposes not contemplated
 or otherwise exploit the Services in any unauthorized manner; (d) remove or alter any proprietary
 notices on the Services; or (e) engage in any activity that interferes with or disrupts the Services.

 10.3 Our Intellectual Property and Copyrights. You agree that all Site Content may be protected by
 copyrights, trademarks, service marks, trade secrets or other intellectual property and other
 proprietary rights and laws. Eventbrite may own the Site Content or portions of the Site Content
 may be made available to Eventbrite through arrangements with third parties. Site Content
 included in or made available through the Services is the exclusive property of Eventbrite and is
 protected by copyright laws. You agree to use the Site Content only for purposes that are
 permitted by these Terms and any applicable local, state, provincial, national or other law, rule or
 regulation. Any rights not expressly granted herein are reserved.

 10.4 Trademarks. The trademarks, service marks and logos of Eventbrite (the "Eventbrite
 Trademarks") used and displayed in connection with the Services are registered and unregistered
 trademarks or service marks of Eventbrite. Other company, product and service names used in
 connection with the Services may be trademarks or service marks owned by third parties (the
 "Third Party Trademarks," and, collectively with Eventbrite Trademarks, the "Trademarks"). The
 offering of the Services will not be construed as granting, by implication, estoppel, or otherwise,
 any license or right to use any Trademark displayed in connection with the Services without the
 prior written consent of Eventbrite specific for each such use. The Trademarks may not be used to
 disparage Eventbrite, any third party or Eventbrite's or such third party's products or services, or
 in any manner that may damage any goodwill in the Trademarks. Use of any Trademarks as part of
 a link to or from any site is prohibited unless Eventbrite approves the establishment of such a link
 by prior written consent specific for each such link. All goodwill generated from the use of any
 Eventbrite Trademark will inure to Eventbrite's benefit. A number of issued patents and patents
 pending apply to the Services. Site Content may also be protected by copyrights owned by
 Eventbrite and/or third parties. Please note that if you copy portions of the Services you are
 violating these patent rights and copyrights.

 10.5 Use of Sub-domains. Eventbrite may provide you with the right to use a sub-domain within the
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 160 of 248
                                                                                   Help Center

 Site (e.g., [sub-domain prefix].eventbrite.com) for a given event. All such sub-domains are the sole
 property of Eventbrite and we reserve the right to determine the appearance, design, functionality
 and all other aspects of such sub-domains. In the event Eventbrite provides you with a sub-
 domain, your right to use such sub-domain will continue only for so long as your event is actively
 selling on the Services and you are in compliance with the Terms, including without limitation,
 these Terms of Service. If Eventbrite terminates your right to use a sub-domain for any other
 reason, it will provide you with a new sub-domain.



 11-12
 11. Licenses and Permits Organizers Must Obtain

 If you are an Organizer, without limiting the generality of any representations or warranties
 provided elsewhere in these Terms of Service, you represent and warrant to us that:

 (a) You and your affiliates will obtain, prior to the start of ticket sales, all applicable licenses,
 permits, and authorizations (individually and collectively, "Licensure") with respect to events
 hosted by you or your affiliates on the Services. Licensure includes but is not limited to property
 operation permits and fire marshal permits;

 (b) You and your affiliates will comply, and will ensure that the venues for each event hosted by you
 or your affiliates on the Services will comply, with all applicable laws, regulations, rules and
 ordinances;

 (c) You will only request that Eventbrite offer tickets to an event after you have obtained any
 specific Licensures for such event, including, but not limited to, any state, county, municipal or
 other local authority's authorization of the event, traffic engineering authorizations, fire
 department inspection reports, authorization to receive minors (if applicable), sanitary
 authorization (if applicable), and any other potential applicable authorization; and (d) you and
 your affiliates will maintain in force throughout the term of access to the Service the applicable
 Licensure for organizer to promote, produce, sponsor host and sell tickets for all events hosted by
 you or your affiliates on the Services

 (d) Without limiting the generality of any release provided under these Terms of Service, as a
 material inducement to Eventbrite permitting you to access and use the Services, you hereby
 agree to release Eventbrite, and its affiliates and subsidiaries, and each of its and their respective
 parent companies, subsidiaries, officers, affiliates, representatives, shareholders, contractors,
 directors, agents, partners and employees from all damages (whether direct, indirect, incidental,
 consequential or otherwise), losses, liabilities, costs and expenses of every kind and nature,
 including, without limitation, attorneys' fees, known and unknown, arising out of or in any way
 connected with your or your affiliates' Licensure, any failure to obtain or maintain any Licensure,
 or any error in obtaining or maintaining any Licensure.

 (e) Without limiting your indemnification obligations elsewhere under these Terms of Service, you
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 161 of 248
                                                                                   Help Center

 agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of its
 and their respective officers, directors, agents, co-branders, licensors, payment processing
 partners, other partners and employees, harmless from any and all damage (whether direct,
 indirect, incidental, consequential or otherwise), loss, liability, cost and expense (including,
 without limitation, reasonable attorneys' and accounting fees) resulting from any Claim due to or
 arising out of your or your affiliates' Licensure, any failure to obtain or maintain any Licensure, or
 any error in obtaining or maintaining any Licensure. You agree to provide evidence of Licensure
 and related information prior to offering tickets or registrations for events on the Site and
 promptly upon the reasonable request of Eventbrite from time to time.

 12. Your Rights to Submit a Copyright Takedown Notice

 If you are a copyright owner or an agent of a copyright owner and you believe that any content on
 the Sites infringes your copyrights, you may submit a notice pursuant to the Digital Millennium
 Copyright Act ("DMCA") by following the directions we provided in Eventbrite's Trademark and
 Copyright Policy.



 13-14
 13. Scraping or Commercial Use of Site Content is Prohibited

 The Site Content is not intended for your commercial use. You have no right to use, and agree not
 to use, any Site Content for your own commercial purposes. You have no right to, and agree not to
 scrape, crawl, or employ any automated means to extract data from the Site(s).

 14. Fees and Refunds.

 14.1 Fees That We Charge. Creating an account, listing an event and accessing the Services are
 free. However, we charge fees when you sell or buy paid tickets or registrations. These fees may
 vary based on individual agreements between Eventbrite and certain Organizers. Organizers
 ultimately determine whether these fees will be passed along to Consumers and shown as "Fees"
 on the applicable event page or absorbed into the ticket or registration price and paid by the
 Organizer out of ticket and registration gross proceeds. The fees charged to Consumers may
 include certain other charges, including without limitation, facility fees, royalties, taxes,
 processing fees and fulfillment fees. Therefore, the fees paid by Consumers for an event are not
 necessarily the same as those charged by Eventbrite to the applicable Organizer or the standard
 fees described on the Services to Organizers. In addition, certain fees are meant, on average, to
 defray certain costs incurred by Eventbrite, but may in some cases include an element of profit
 and in some cases include an element of loss. Eventbrite does not control (and thus cannot
 disclose) fees levied by your bank and/or credit card company, including fees for purchasing
 tickets and registrations in foreign currencies or from foreign persons. Be sure to check with your
 bank or credit card company prior to engaging in a transaction to understand all applicable fees,
 credit card surcharges and currency conversion rates.

https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 162 of 248
                                                                                   Help Center

 14.2 Ticket Transfers. If you wish to transfer tickets to an event you have purchased on Eventbrite,
 please contact the Organizer of the event. If you are unable to reach the Organizer, or the
 Organizer is unable to arrange a ticket transfer, please contact us.

 14.3 Refunds. Because all transactions are between an Organizer and its respective attendees,
 Eventbrite asks that all Consumers contact the applicable Organizer of their event with any refund
 requests. You can find help with getting a refund here.

 (a) If you are a Consumer, you acknowledge that should you receive a refund for your ticket, you
 will discard any ticket that we or any Organizer has delivered, and will not use it (or any copy of it)
 to attend the event. Violation of the foregoing constitutes fraud. You acknowledge that the
 applicable procedure to check the validity of the ticket must always be followed. Eventbrite will not
 be held liable under any circumstances for any costs arisen from non-compliance by Organizers
 with applicable procedures that must be implemented by Organizers to check validity of tickets.
 Eventbrite will not be held liable under any circumstances for costs and/or damage associated
 with tickets arisen from situations with fraud and/or for damage associated with the purchase of
 the ticket through non-official means, such as third parties.

 (b) If you are an Organizer, you acknowledge that the applicable procedure to check the validity of
 the ticket must always be followed. Eventbrite will not be held liable under any circumstances for
 any costs arisen from non-compliance by Organizers with applicable procedures that must be
 implemented by Organizers to check validity of tickets. Eventbrite will not be held liable under any
 circumstances for costs and/or damage associated with tickets arisen from situations with fraud
 and/or for damage associated with the purchase of the ticket through non-official means, such as
 third parties.



 15-16
 15. Your Account with Eventbrite

 We may require you to create an account to access certain features or functions of the Services.
 You agree to follow certain rules when you create an account with Eventbrite or user the Services,
 including the following:

 • You must be at least 18 years of age, or the legal age of majority where you reside, to use the
 Services. If you are 13 or older, you may only use the Services under the supervisions of a parent
 or legal guardian who manages your use and/or account. However, if you are under 13, please do
 not provide us with any information about yourself.

 • You agree to provide true, accurate, current and complete information about yourself, or if you
 are using the Services on behalf of an entity, the entity (the "Registration Data"). You also agree to
 update this Registration Data if it changes.

 • If there is a dispute between two or more persons or entities as to account ownership, Eventbrite
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   15/22
8/10/2020          Casep3:20-cv-03698-WHO Eventbrite
                                          Document
                                                p Terms 18-4
                                                        of ServiceFiled   08/31/20
                                                                   | Eventbrite          Page 163 of 248
                                                                                Help Center
                                                                                                       p
 will be the sole arbiter of that dispute and Eventbrite's decision (which may include termination or
 suspension of the account) will be final and binding on those parties.

 • If you are using the Services on behalf of a company or other entity, you represent and warrant
 that you have the authority to legally bind that entity and grant Eventbrite all permissions and
 licenses provided in these Terms.

 • We may provide you the ability to implement certain permission within your account to third
 parties including, "sub-users," "sub-accounts," or other credentialed account users. If we do so,
 you agree that you are solely responsible for all activity that occurs under your account (including
 actions by sub-users), so you must maintain the confidentiality of your password and account
 details. You likewise agree that all rules applicable to your account will apply to all third parties to
 whom you grant access to your account.

 • You agree to immediately notify Eventbrite of any unauthorized use of your password or account
 or any other breach of security. You are responsible for (and we will hold you responsible for) any
 activities that occur under your account.

 16. Our Community Guidelines

 You agree to abide by the Eventbrite Community Guidelines whenever you use or access our
 Services. Please read these carefully, as they affect what types of content and conduct are
 permitted on and through the Eventbrite Services.



 17-18
 17. Your Content.

 17.1 License. Eventbrite does not make any claim to Your Content. However, you are solely
 responsible for Your Content. You hereby grant Eventbrite a non-exclusive, worldwide, perpetual,
 irrevocable, royalty-free, transferable, sublicensable right and license to access, use, reproduce,
 transmit, adapt, modify, perform, display, distribute, translate, publish and create derivative works
 based on Your Content, in whole or in part, in any media, for the purpose of operating the Services
 (including Eventbrite's promotional and marketing services, which may include without limitation,
 promotion of your event on a third party website), and you hereby waive any and all moral right to
 use the name you submit with Your Content. Notwithstanding the foregoing, Eventbrite does not
 claim, and you do not transfer, any ownership rights in any of Your Content and nothing in these
 Terms of Service will restrict any rights that you may have to use and exploit Your Content outside
 of the Services.

 17.2 Your Representations About Your Content. You represent and warrant that you have all the
 rights, power and authority necessary to grant the foregoing license, and that all Your Content (a)
 does not infringe, violate, misappropriate or otherwise conflict with the rights of any third party;
 (b) complies with all applicable local, state, provincial, national and other laws, rules and
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   16/22
8/10/2020
 ( )     p
                  Case 3:20-cv-03698-WHO Eventbrite
                       pp              ,
                                         Document
                                             ,p
                                                    Terms 18-4
                                                          of ServiceFiled
                                                                ,
                                                                            08/31/20
                                                                     | Eventbrite          Page 164
                                                                                  Help Center
                                                                                                 ,
                                                                                                    of 248
 regulations; and (c) does not violate these Terms.

 17.3 Additional Rules About Your Content. Your Content must be accurate and truthful. Eventbrite
 reserves the right to remove Your Content from the Services if Eventbrite believes in its sole
 discretion that it violates these Terms, our Community Guidelines, or for any other reason.
 Eventbrite may use your name and logo (whether or not you have made it available through the
 Services) for the purpose of identifying you as an existing or past customer of Eventbrite both on
 the Services and in marketing, advertising and promotional materials. We likewise may preserve
 Your Content and account information and may also disclose Your Content and account
 information if required to do so by law or in the good faith belief that such preservation or
 disclosure is reasonably necessary to (a) comply with legal process; (b) respond to claims that any
 of Your Content violates the rights of third parties; (c) enforce or administer the Terms of Service,
 including without limitation, these Terms of Service; and/or (d) protect the rights, property and/or
 personal safety of Eventbrite, its users and/or the public, including fraud prevention. You
 understand that the technical processing and transmission of the Services, including Your
 Content, may involve transmissions over various networks and/or changes to conform and adapt
 to technical requirements of connecting networks or devices.

 18. Rules for Use of Email Tools

 18.1 Eventbrite may make available to you features and tools that allow you to contact your
 Consumers, other users of the Services, or third parties via email (the "Email Tools"). If you use
 Email Tools, you represent and agree that:

 (a) you have the right and authority to send emails to the addresses on your recipient list and such
 addresses were gathered in accordance with email marketing regulations in the recipient's country
 of residence;

 (b) your emails are not sent in violation of any privacy policy under which the recipient emails were
 gathered;

 (c) you will use the Email Tools in compliance with all applicable local, state, provincial, national
 and other laws, rules and regulations, including those relating to spam and email, and including
 without limitation, the U.S. CAN-SPAM Act, the Canadian CASL, and the EU GDPR and e-privacy
 directive;

 (d) you will only use the Email Tools to advertise, promote and/or manage a bona fide event listed
 on the Services;

 (e) your use of the Email Tools and the content of your emails complies these Terms;
 (f) you will not use false or misleading headers or deceptive subject lines in emails sent using the
 Email Tools;

  (g) you will respond immediately and in accordance with instructions to any Consumer sent to you
  b E         tb it              ti               dif        hC                '          il     f
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e… 17/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 165 of 248
                                                                                   Help Center
 by Eventbrite requesting you modify such Consumer's email preferences;
 (h) you will provide an accessible and unconditional unsubscribe link for inclusion in every email
 where one is required, and you will not send any emails to any recipient who has unsubscribed
 from your mailing list.

 18.2 If you violate any of these Email Tools rules or if your use of the Email Tools results in bounce
 rates, complaint rates or unsubscribe requests in excess of industry standards or if your emails
 cause disruption to the Services, Eventbrite may (without limitation of any other legal or
 contractual remedies it has) limit or suspend your access to the Email Tools.



 19-20
 19. Notices

 Notices to you may be sent via email or regular mail to the address in Eventbrite's records. The
 Services may also provide notices of changes to these Terms or other matters by displaying
 notices or links to notices to you generally on the Services. If you wish to contact Eventbrite or
 deliver any notice, you can do so at Eventbrite, Inc., Attn: Legal Department 155 5th Street Floor 7,
 San Francisco, CA 94103, USA or via email to legal@eventbrite.com.

 20. Modifications to the Terms or Services

 Eventbrite reserves the right to modify these Terms from time to time (collectively,
 "Modifications"). If we believe the Modifications are material, we will inform you about them by
 doing one (or more) of the following (a) posting the changes through the Services; (b) updating
 the "Updated" date at the top of this page; or (c) sending you an email or message about the
 Modifications. Modifications that are material will be effective thirty (30) days following the
 "Updated" date or such other date as communicated in any other notice to you. Modifications that
 are simply addressing new functions we add to the Services or which do not impose any additional
 burdens or obligations on you will be effective immediately. You are responsible for reviewing and
 becoming familiar with any Modifications. Your continued use of the Services following
 Modifications constitutes your acceptance of those Modifications and the updated Terms. In
 certain circumstances, Eventbrite may seek a Modification to these Terms that will only apply to
 you. This type of Modification must be accomplished by way of a written or electronic document
 signed by you and an authorized officer of Eventbrite. Eventbrite is constantly evolving our
 products and services to better meet the needs of our Users. Because of this, we cannot
 guarantee the availability of certain product features or functionality. Eventbrite reserves the right
 modify, replace or discontinue any part of the Services or the entire Service.



 21-22
 21. Assignment.

 We may without your consent or approval freely assign these Terms and our rights and
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   18/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 166 of 248
                                                                                   Help Center
 We may, without your consent or approval, freely assign these Terms and our rights and
 obligations under these Terms whether to an affiliate or to another entity in connection with a
 corporate transaction or otherwise.

 22. Entire Agreement

 Except as otherwise set forth herein, these Terms constitute the entire agreement between you
 and Eventbrite and govern your use of the Services, superseding any prior or contemporaneous
 agreements, proposals, discussions or communications between you and Eventbrite on the
 subject matter hereof, other than any written agreement for Services between you and an
 authorized officer of Eventbrite relating to a specified event or events.



 23-24
 23. Applicable Law and Jurisdiction

 These Terms are governed by the laws of the State of California, without regard to its conflict of
 laws rules. These laws will apply no matter where in the world you live. But if you live outside of the
 United States, you may be entitled to the protection of the mandatory consumer protection
 provisions of your local consumer protection law. Eventbrite is based in San Francisco, California,
 and any legal action against Eventbrite related to our Services and that is not precluded by the
 arbitration provisions in these Terms must be filed and take place in San Francisco. Thus, for any
 actions not subject to arbitration, you and Eventbrite agree to submit to the personal jurisdiction
 of the federal or state courts (as applicable) located in San Francisco County, California.

 24. Feedback

 We welcome and encourage you to provide feedback, comments and suggestions for
 improvements to the Services ("Feedback"). Any Feedback you submit to us will be considered
 non-confidential and non-proprietary to you. By submitting Feedback to us, you grant us a non-
 exclusive, worldwide, royalty-free, irrevocable, sub-licensable, perpetual license to use and publish
 those ideas and materials for any purpose, without compensation to you.



 25-26
 25. Third Party Websites; Linked Accounts

 The Services may provide, or Users may provide, links to other Internet websites or resources.
 Because Eventbrite has no control over such websites and resources, you acknowledge and agree
 that Eventbrite is not responsible for the availability of such websites or resources, and does not
 endorse and is not responsible or liable for any Content, advertising, products, services or other
 materials on or available from such websites or resources, or any damages or losses related
 thereto, even if such websites or resources are connected with Eventbrite partners or third party
 service providers.
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   19/22
8/10/2020
             p     Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 167 of 248
                                                                                   Help Center



 26. Additional Miscellaneous Provisions

 Our failure to enforce any part of these Terms will not constitute a waiver of our right to later
 enforce that or any other part of these Terms. No oral waiver, amendment or modification of these
 Terms will be effective. If any provision of these Terms is found to be unenforceable, that part will
 be limited to the minimum extent necessary the other provisions of these Terms remain in full
 force and effect. Section titles in these Terms are for convenience and have no legal or contractual
 effect. No independent contractor, agency, partnership, joint venture or other such relationship is
 created by these Terms. We may freely assign any of our rights and obligations under these Terms.
 We may translate these Terms into other languages for your convenience. If there is a conflict
 between the English version and a translated version, the English version will control.



 27
 27. Additional Clauses for Users in Certain Locations

 Eventbrite is a global company offering Organizers and Consumers the opportunity to benefit from
 our Services worldwide. To allow each User full advantage of our Services and applicable law,
 certain additional provisions included in this Section may be applicable to you.

 27.1 Australian Users. If you are a User located in Australia and constitute a Consumer as defined
 by Australian Consumer Law while using the Services, then the following Australian Amendments
 available here apply to you.

 27.2 EEA, Swiss and UK Users. If you are a User located in the European Economic Area ("EEA"),
 Switzerland and the United Kingdom (together, "EU") who is an individual acting for purposes that
 are wholly or mainly outside of your trade, business, craft or profession while using the Services,
 then the following EU Amendments available here apply to you. If you are an Organizer located in
 the EU you are a data controller with respect to your event attendees' personal data of which
 Eventbrite will act as a data processor in relation to certain data processing operations. In these
 circumstances, the Data Processing Addendum for Organizers located here is incorporated in to
 these Terms.

 27.3 Argentinian Users. If you are a User located in Argentina, then the following Argentinian
 Amendments available here apply to you.

 27.4 Brazilian Users. If you are a User located in Brazil, then the following Brazilian Amendments
 available here apply to you.




 Did this article answer your question?
https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   20/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 168 of 248
                                                                                   Help Center
 Did this article answer your question?


     



                        Still have questions? Our team can help. Contact us.




              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press

              Legal Terms




https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   21/22
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 169 of 248
                                                                                   Help Center



                      © 2018 Eventbrite. All Rights Reserved. Terms. Privacy Policy. Cookies.




                                                                        




https://web.archive.org/web/20180505172614/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   22/22
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 170 of 248




             EXHIBIT G
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 171 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 172 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 173 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 174 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 175 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 176 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 177 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 178 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 179 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 180 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 181 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 182 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 183 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 184 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 185 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 186 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 187 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 188 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 189 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 190 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 191 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 192 of 248
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 193 of 248




             EXHIBIT H
8/10/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms 18-4
                                                              of ServiceFiled   08/31/20
                                                                         | Eventbrite          Page 194 of 248
                                                                                      Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go    AUG OCT DEC                      👤     ⍰❎
   159 captures
   29 Jan 2016 - 8 Aug 2020
                                                                                                          27
                                                                                                   2017 2018 2019
                                                                                                                                          f 🐦
                                                                                                                                ▾ About this capture



                             Help Center                                    Search for answers                           United States 
                                                                                                                                 




 Eventbrite Terms of Service
              Updated by Antwonne D.




                Here's an overview:
                1-2

                3-4

                5-6

                7-8

                9-10

                11-12

                13-14

                15-16

                17-18

                19-20

                21-22

                23-24

                25-26

                27




 Last Updated: July 17, 2018

 Welcome to Eventbrite! We know as event creators and consumers you want your events to run safely
 and smoothly. We want the same thing for our platform. We're excited you are here.

https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    1/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 195 of 248
                                                                                   Help Center

 Please     read these Terms of Service (or Terms, as further described
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te     AUG
                                                                                   Go in    OCT 1.4)
                                                                                         Section DEC carefully as they
                                                                                                              👤 ⍰                            ❎
 contain     important information about your legal rights, remedies and obligations. By accessing or
  159 captures                                                                                             27       fusing🐦
 Eventbrite's
  29 Jan 2016 - 8 AugServices,
                     2020      you agree to comply with and be bound by these Terms, 2019
                                                                                       2017 2018 as applicable
                                                                                                          ▾ Aboutto
                                                                                                                  thisyou.
                                                                                                                       capture


   TIP: To learn more about Eventbrite's Legal Terms, take a look here.


   NOTE: IMPORTANT NOTICE: Section 9 of these Terms of Service contains a binding arbitration provision and class
   action waiver that may affect your legal rights. Please read Section 9 very carefully.




 1-2
 1. Accepting These Terms

 1.1 What's What. Eventbrite's products, features and offerings are available (a) online through various
 Eventbrite properties including without limitation, Eventbrite, Eventbrite Communities, Eventbrite
 Venue, Lanyrd, Rally, Ticketfly, Ticketscript Limited, and nvite ("Site(s)"); (b) off platform, including
 without limitation, RFID, entry management, sponsorship and marketing or distribution services; and
 (c) through mobile applications, webpages, application programming interfaces, and subdomains
 ("Applications"). (a), (b), and (c) are collectively referred to as "Eventbrite Properties" or our
 "Services". These Terms apply to any Site(s) on which they are posted; where other terms or
 agreements are instead posted, those terms or agreements apply to the extent they conflict with these
 Terms. The material, including without limitation information, data, text, editorial content, design
 elements, look and feel, formatting, graphics, images, photographs, videos, music, sounds and other
 content contained in or delivered via the Services or otherwise made available by Eventbrite in
 connection with the Services is the "Site Content" (or "Content"). Any material (including the foregoing
 categories) that you contribute, provide, post or make available using the Services is "Your Content."

 1.2 Who's Who.

 When these Terms use the term "Organizer," we mean event creators using the Services to create
 events displayed on the Services for consumers using our Services (a) to consume information about
 or attend Events ("Consumers"), or (b) for any other reason. Organizers, Consumers and third parties
 using our Services are all referred to in these Terms collectively as "Users," "you" or "your."

 When these Terms use the term "Eventbrite," "we," "us," or "our," that refers to Eventbrite, Inc. and its
 affiliates, and subsidiaries, and each of its and their respective officers, directors, agents, partners
 and employees. Affiliates include without limitation, Eventbrite Argentina, Eventbrite Brazil and
 Eventbrite US, as these entities are referenced below. The contracting entity on the other side of
 these Terms is as follows:

 • If you are a User located in Argentina, you are contracting with Eventbrite Argentina S.A. with head
 offices at República del Líbano Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and registered
 under CUIT: 30-71038876-4 ("Eventbrite Argentina").

 • If you are a User located in Brazil, you are contracting with Eventbrite Brasil Gestao Online De
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   2/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 196 of 248
                                                                                   Help Center

 Eventos      Ltda., a limited liability company, with head offices in theGocityAUG  of São
                                                                                         OCTPaulo,
                                                                                              DEC State of São
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te                         👤 ⍰                               ❎
 Paulo, Av. Faria Lima, 1306, 7º andar, Pinheiros, CEP 01451001, enrolled with the Taxpayer
  159 captures                                                                                             27     f 🐦
 Registration
  29 Jan 2016 - 8 AugCNPJ/MF
                     2020      under No. 15.913.672/0001-65 and with its Articles         of Association
                                                                                   2017 2018  2019      ▾registered
                                                                                                          About this capture
 with the Board of Commerce of the State of São Paulo under NIRE 35.226.513.555 ("Eventbrite
 Brazil").

 • If you are a User located in any other jurisdiction, you are contracting with Eventbrite, Inc., a
 Delaware corporation, with its principal place of business at 155 5th Street, Floor 7, San Francisco,
 CA 94103, Reg. No. 4742147 ("Eventbrite US").

 • Eventbrite Payment Processing. If you are a Consumer located in Europe and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing (as
 defined in the in the Merchant Agreement) only, you are contracting with Eventbrite Operations (IE)
 Ltd, an Irish limited liability company, with its registered office at 70 Sir John Rogerson's Quay, Dublin
 2, Ireland ("Eventbrite Ireland"), and if you are a Consumer located in Australia and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing only,
 you are contracting with Eventbrite Pty Ltd, an Australian limited liability company, with head offices at
 80 Market Street, Level 5, South Melbourne VIC 3205, Australia, and registered under Australia
 Business Number 38 167 488 593 ("Eventbrite Australia").

 Note even if you are contracting with our Irish or Australian entity for purposes of Eventbrite Payment
 Processing, all other Services offered by Eventbrite are offered through either your local entity in the
 case of Eventbrite Argentina or Eventbrite Brazil, or Eventbrite US. If you change your place of
 residence, the Eventbrite company you contract with will be determined by your new place of
 residence as specified above from the date on which your place of residence changes.

 1.3 What Else. If you are an Organizer offering events with paid tickets, Eventbrite's Merchant
 Agreement and Organizer Refund Policy Requirements are also applicable to you. If you are an
 Organizer or Consumer, Eventbrite's Community Guidelines are applicable to you. (Some, but not all,
 of the terms in those agreements are duplicated in these Terms of Service.) If you are a third party
 interacting with our Services not as an Organizer or a Consumer, the API Terms of Use or Trademark
 and Copyright Policy might be applicable to you. Please be on the lookout for additional terms and
 conditions displayed with certain Services that you may use from time to time as those will also be
 applicable to you. And, by agreeing to these Terms of Service, you acknowledge you have read the
 Privacy Policy and Cookie Statement applicable to all Users. We may sometimes provide you with
 services that are not described in these Terms of Service, or customized services: unless we have
 entered into a separate, signed agreement that expressly supersedes these Terms of Service, these
 Terms of Service will apply to those services as well.

 1.4 What the "Terms of Service" Means. These Terms of Service and the other documents referenced
 in them (including in Section 1.3 above) comprise Eventbrite's "Terms." These Terms are a legally
 binding agreement between you and Eventbrite governing your access to and use of the Services and
 setting out your rights and responsibilities when you use the Services. By using any of our Services
 (including browsing a Site), you are agreeing to these Terms. If you do not agree to these Terms,
 please do not use or access the Services. If you will be using the Services on behalf of an entity (such
 as on behalf of your employer), you agree to these Terms on behalf of that entity and its affiliates and
 you represent that you have the authority to do so. In such case, "you" and "your" will refer to that
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   3/20
8/10/2020
 y       p
                   Case 3:20-cv-03698-WHO Eventbrite
                          y
                                          Document   Terms 18-4
                                                     y
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 197 of 248
                                                                                   Help Center
                                                                                   , y       y
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
 entity  as well as yourself.                                                       Go AUG OCT DEC                                  👤     ⍰❎
   159 captures                                                                                            27                             f 🐦
 2.29Eventbrite's        Services and Role
     Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019               ▾ About this capture


 2.1 What We Do. Eventbrite's Services provide a simple and quick means for Organizers to create
 speaker profiles, organizer profiles, and other webpages related to their events, promote those pages
 and events to visitors or browsers on the Services or elsewhere online, manage online or onsite
 ticketing and registration, solicit donations, and sell or reserve merchandise or accommodations
 related to those events to Consumers or other Users. Descriptions of other and more specific services
 can generally be found on the Site of each of the Eventbrite Properties.

 2.2 How We Fit In. Eventbrite is not the creator, organizer or owner of the events listed on the
 Services. Rather, Eventbrite provides its Services, which allow Organizers to manage ticketing and
 registration and promote their events. The Organizer is solely responsible for ensuring that any page
 displaying an event on the Services (and the event itself) meet all applicable local, state, provincial,
 national and other laws, rules and regulations, and that the goods and services described on the event
 page are delivered as described and in an accurate satisfactory manner. The Organizer of a paid
 event selects the payment processing method for its event as more fully described in the Merchant
 Agreement. Consumers must use whatever payment processing method the Organizer selects. If the
 Organizer selects a payment processing method that uses a third party to process the payment, then
 neither Eventbrite nor any of its payment processing partners processes the transaction but we
 transmit the Consumer's payment details to the Organizer's designated payment provider. If an
 Organizer uses Eventbrite Payment Processing (as defined in the Merchant Agreement), Eventbrite
 also acts as the Organizer's limited agent solely for the purpose of using our third party payment
 service providers to collect payments made by Consumers on the Services and passing such
 payments to the Organizer.



 3-4
 3. Privacy and Consumer Information

 3.1 We know your personal information is important to you and it is important to Eventbrite too.
 Information provided to Eventbrite by Users or collected by Eventbrite through Eventbrite Properties,
 is governed by our Privacy Policy.

 3.2 If you are an Organizer, you represent, warrant and agree that (a) you will at all times comply with
 all applicable local, state, provincial, national and other laws, rules and regulations with respect to
 information you collect from (or receive about) consumers, and (b) you will at all times comply with
 any applicable policies posted on the Services with respect to information you collect from (or receive
 about) consumers.

 4. Term; Termination

 4.1 These Terms apply to you as soon as you access the Services by any means and continue in
 effect until they are terminated. There may come a time where either you or Eventbrite decides it's
 best to part ways as described in Sections 4.2 or 4.3 below. When that happens, these Terms will
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    4/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 198 of 248
                                                                                    Help Center

 generally   no longer apply. However, as described in Section 4.4,Go
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te certain
                                                                                       AUG provisions
                                                                                            OCT DEC will always
                                                                                                            👤 ⍰ remain
                                                                                                                                             ❎
 applicable to both you and Eventbrite.
   159 captures                                                                                          27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                       2017 2018 2019              ▾ About this capture
 4.2 Eventbrite may terminate your right to use the Services at any time (a) if you violate or breach
 these Terms; (b) if you misuse or abuse the Services, or use the Services in a way not intended or
 permitted by Eventbrite; or (c) if allowing you to access and use the Services would violate any
 applicable local, state, provincial, national and other laws, rules and regulations or would expose
 Eventbrite to legal liability. Eventbrite may choose to stop offering the Services, or any particular
 portion of the Service, or modify or replace any aspect of the Service, at any time. We will use
 reasonable efforts to provide you with notice of our termination of your access to the Services, where,
 in Eventbrite's sole discretion, failure to do so would materially prejudice you. You agree that
 Eventbrite will not be liable to you or any third-party as a result of its termination of your right to use or
 otherwise access the Services.

 4.3 Except to the extent you have agreed otherwise in a separate written agreement between you and
 Eventbrite, you may terminate your access to the Services and the general applicability of Terms by
 deleting your account. If you are a Consumer using the Services without a registered account, your
 only option for these Terms to no longer apply is to stop accessing the Services indefinitely. So long
 as you continue to access the Services, even without an account, these Terms remain in effect. If
 there is a separate agreement between you and Eventbrite governing your use of the Services and
 that agreement terminates or expires, these Terms (as unmodified by such agreement) will govern
 your use of the Services after such termination or expiration.

 4.4 All provisions of these Terms that by their nature should survive termination of these Terms will
 survive (including, without limitation, all limitations on liability, releases, indemnification obligations,
 disclaimers of warranties, agreements to arbitrate, choices of law and judicial forum and intellectual
 property protections and licenses).



 5-6
 5. Export Controls and Restricted Countries

  As a global company based in the US with operations in other countries, Eventbrite complies with
  certain export controls and economic sanctions laws. All Users, regardless of your or the event's
  location should familiarize yourself with these restrictions. In accepting these Terms you represent and
  warrant that: (a) you are not located in, and you are not a national or resident of, any country to which
  the United States, United Kingdom, European Union, Australia or Canada has embargoed goods
  and/or services of the same type as the Services, including without limitation, Cuba, Iran, North Korea,
  Syria or the Crimea region of Ukraine; and (b) you are not a person or entity, or owned by, under the
  control of, or affiliated with, a person or entity (i) that appears on the U.S. Office of Foreign Assets
  Control's Specially Designated Nationals List, Foreign Sanctions Evaders List or Palestinian
  Legislative Council List; the U.S. Department of State's Terrorist Exclusion List; the Bureau of Industry
  and Security's Denied Persons, Entity or Unverified List; the Consolidated List of Targets published by
  the U.K. HM Treasury; the Consolidated List published by the A.U. Department of Foreign Affairs and
  Trade; (ii) that is subject to sanctions in any other country; or (iii) that is engaged in the design,
  development or production of nuclear, biological or chemical weapons, missiles or unmanned aerial
      hi l
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 5/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 199 of 248
                                                                                    Help Center
 vehicles.
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go    AUG OCT DEC                      👤     ⍰❎
 6.159 captures
    Release    and Indemnification
                                                                                                           27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2017 2018 2019               ▾ About this capture

 This is where you agree to cover Eventbrite if you use the Service in a way at causes Eventbrite to be
 the subject of a legal matter, or to face other claims or expenses.

 6.1 Release. You hereby agree to release Eventbrite from all damages (whether direct, indirect,
 incidental, consequential or otherwise), losses, liabilities, costs and expenses of every kind and
 nature, known and unknown, arising out of a dispute between you and a third party (including other
 Users) in connection with the Services or any event listed on the Services. In addition, you waive any
 applicable law or statute, which says, in substance: "A GENERAL RELEASE DOES NOT EXTEND TO
 CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
 FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
 MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED PARTY."

 6.2 Indemnification. You agree to defend, indemnify and hold Eventbrite and each of its and their
 respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable
 attorneys' and accounting fees) resulting from any claim, demand, suit, proceeding (whether before an
 arbitrator, court, mediator or otherwise) or investigation made by any third party (each a "Claim")
 relating to or arising out of: (a) your breach of these Terms (including any terms or agreements or
 policies incorporated into these Terms); (b) your use of the Services in violation of these Terms or
 other policies we post or make available; (c) your breach of any applicable local, state, provincial,
 national or other law, rule or regulation or the rights of any third party; (d) Eventbrite’s collection and
 remission of taxes; and (e) if you are an Organizer, your events (including where Eventbrite has
 provided Services with respect to those events), provided that in the case of (e) this indemnification
 will not apply to the extent that the Claim arises out of Eventbrite's gross negligence or willful
 misconduct. Eventbrite will provide notice to you of any such Claim, provided that the failure or delay
 by Eventbrite in providing such notice will not limit your obligations hereunder except to the extent you
 are materially prejudiced by such failure. Also, in certain circumstances, Eventbrite may choose to
 handle the Claim ourselves, in which case you agree to cooperate with Eventbrite in any way we
 request.



 7-8
 7. Disclaimer of Warranties and Assumption of Risks by You

 We strive to provide Services in the way you need them, but there are some things it is important for
 you to understand that we cannot promise.

 To the extent permitted by applicable laws, the Services are provided on an "as is" and "as available"
 basis. Eventbrite expressly disclaims all warranties of any kind, express or implied, including, but not
 limited to, implied warranties of merchantability, title, non-infringement and fitness for a particular
 purpose. For example, Eventbrite makes no warranty that (a) the Services (or any portion of the
 Services) will meet your requirements or expectations; (b) the Services will be uninterrupted timely
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    6/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 200 of 248
                                                                                    Help Center
 Services) will meet your requirements or expectations; (b) the Services will be uninterrupted, timely,
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go AUG OCT DEC
 secure,                                                                                             ⍰
                                                                                                  👤 be
            or error-free; or (c) the results that may be obtained from the use of the Services will                                         ❎
 accurate    or reliable.
  159 captures                                                                                       f 🐦 27
   29 Jan 2016 - 8 Aug 2020                                                                       2017 2018 2019              ▾ About this capture

 You acknowledge that Eventbrite has no control over and does not guarantee the quality, safety,
 accuracy or legality of any event or Content associated with an event, the truth or accuracy of any
 information provided by Users (including the Consumer's personal information shared with Organizers
 in connection with events) or the ability of any User to perform or actually complete a transaction.
 Eventbrite has no responsibility to you for, and hereby disclaims all liability arising from, the acts or
 omissions of any third parties Eventbrite requires to provide the Services or an Organizer chooses to
 assist with an event.

 You understand and agree that some events may carry inherent risk, and by participating in those
 events, you choose to assume those risks voluntarily. For example, some events may carry risk of
 illness, bodily injury, disability, or death, and you freely and willfully assume those risks by choosing to
 participate in those events.

 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other
 statutory rights. However, the duration of statutorily required warranties, if any, will be limited to the
 maximum extent permitted by law.

 8. Limitation of Liability

 8.1 To the extent permitted by applicable laws, or as otherwise set forth herein, Eventbrite and any
 person or entity associated with Eventbrite's provision of the Services (e.g., an affiliate, vendor,
 strategic partner or employee) ("Associated Parties"), will not be liable to you or any third party, for:
 (a) any indirect, incidental, special, consequential, punitive or exemplary damages, including, but not
 limited to, damages for loss of profits, goodwill, use, data, opportunity costs, intangible losses, or the
 cost of substitute services (even if Eventbrite has been advised of the possibility of such damages); or
 (b) Your Content. In addition, other than the obligation of Eventbrite to pay out Event Registration
 Fees in certain circumstances to certain organizers under the Merchant Agreement, and only in
 accordance with the terms therein, the maximum aggregate liability of Eventbrite or Associated Parties
 is limited to the following:

 (i) for Organizers of events with paid tickets, and subject to the terms of the Merchant Agreement, the
 fees (net of Eventbrite Payment Processing Fees) that you paid us in the three (3) month period
 immediately preceding the circumstances giving rise to your claim; and

 (ii) for Organizers of events with free tickets only, Consumers or other Users, (1) the total amount of
 all tickets or registrations that you purchased or made through the Services in the three (3) month
 period immediately preceding the circumstances giving rise to your claim; or (2) if you made no such
 purchases, one hundred U.S. dollars (US $100).

  8.2 Nothing in these Terms is intended to exclude or limit any condition, warranty, right or liability
  which may not be lawfully excluded or limited. Some jurisdictions do not allow the exclusion of certain
  warranties or conditions or the limitation or exclusion of liability for loss or damage caused by willful
  acts, negligence, breach of contract or breach of implied terms, or incidental or consequential
  d               A       di l        l th         li bilit      d th li it ti                hi h         l f li               j i di ti      (if
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 7/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 201 of 248
                                                                                    Help Center
 damages. Accordingly, only those liability and other limitations whichAUG            are lawful in your jurisdiction (if
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go      OCT DEC
 any) will apply to you and our liability is limited to the maximum extent permitted by law.
                                                                                                              👤 ⍰                              ❎
   159 captures                                                                                            27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2017 2018 2019               ▾ About this capture

 9-10
 9. IMPORTANT: BINDING ARBITRATION AND CLASS ACTION WAIVER PROVISIONS.

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR
 CLAIM UNDER THESE TERMS OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY
 BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES)
 AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; YOU AGREE THAT CLASS,
 CONSOLIDATED OR REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT
 PERMITTED AND ANY RIGHTS TO BRING SUCH ACTIONS ARE WAIVED BY EACH PARTY.

 The parties understand that, absent this mandatory provision, they would have the right to sue in court
 and have a jury trial. They further understand that, in some instances, the costs of arbitration could
 exceed the costs of litigation and the right to discovery may be more limited in arbitration than in
 court.

 (a) Contact Us First.
 If you have a question or concern about the Services, please contact us first. Our customer support
 team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.
 In the unlikely event that our customer support team is unable to resolve your concerns, the parties
 (you and we) each hereby agree to resolve any and all disputes or claims under these Terms, with
 respect to the Services, or related to our relationship through binding arbitration or in small claims
 court (to the extent the claim qualifies) instead of in courts of general jurisdiction, and only on an
 individual basis. In no event may either we or you seek to resolve a dispute with the other as part of
 any purported class, consolidated or representative proceeding. Binding arbitration is subject to very
 limited review. Only the arbitrator appointed pursuant to this Section, and not any federal, state or
 local court will have the authority to resolve any dispute or claim relating to this Section including,
 without limitation, regarding the scope, enforceability and arbitrability of these Terms. This arbitration
 provision will survive termination of these Terms. These Terms evidence a transaction in interstate
 commerce and the interpretation and enforcement of this Section 9 is governed by the Federal
 Arbitration Act, notwithstanding the choice of law set forth in Section 9(h) below.

 (c) Scope of Agreement.
 This agreement to arbitrate is intended to be broadly interpreted as to legal disputes between you and
 us. It includes, but is not limited to: (i) all claims arising out of or relating to any aspect of the
 relationship between us, whether based in contract, tort, statute, fraud, misrepresentation or any other
 legal theory; (ii) all claims that arose before this or any prior agreement (including, but not limited to,
 claims relating to advertising); and (iii) all claims that may arise after termination of these Terms
 and/or your use of the Services.

 (d) Exceptions.
 Notwithstanding this Agreement to arbitrate either party may (i) bring an action on an individual basis
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…    8/20
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 202 of 248
                                                                                  Help Center
 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual basis
 in https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
     small claims court (to the extent the applicable claim qualifies);             Go AUG OCT DEC              👤 ⍰
                                                                                      or (ii) bring enforcement actions,                   ❎
 validity
   159 captures                                                                                          27
             determinations or claims arising from or relating to theft, piracy or unauthorized use of f 🐦
   29 Jan 2016 - 8 Aug 2020                                                              2017 2018 2019      ▾ About this capture
 intellectual property in state or federal court in the U.S. Patent or Trademark Office to protect                  its
 Intellectual Property Rights ("Intellectual Property Rights" means patents, copyrights, moral rights,
 trademarks, and trade secrets, but not privacy or publicity rights). In addition, the portion of any
 dispute or complaint relating to our participation in the US-EU or US-Swiss Privacy Shield Frameworks
 is subject to the Dispute Resolution section of our Privacy Policy before being subject to this Section.

 (e) No Class Actions.
 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR
 MAY NOT CONSOLIDATE MORE THAN ONE PERSON'S CLAIMS, MAY NOT PRESIDE OVER ANY
 FORM OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY
 PROVIDE RELIEF IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
 EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.
 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 ("Notice"). The Notice to Eventbrite must be addressed to the following address ("Notice Address")
 and must be sent by certified mail: Eventbrite, Inc., Attn: Legal Department, 155 5th Street Floor 7,
 San Francisco, CA 94103, USA. Notice to you will be addressed to a mailing, home or payment
 address currently on record with Eventbrite and must be sent by certified mail. If Eventbrite has no
 records of such physical address, such notice may be delivered to your Eventbrite account email
 address. The Notice must (i) describe the nature and basis of the claim or dispute; and (ii) set forth
 the specific relief sought. If Eventbrite and you do not reach an agreement to resolve the claim within
 sixty (60) calendar days after the Notice is received, you or Eventbrite may commence an arbitration
 proceeding.

 (g) Arbitration Proceedings.
 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise to
 the dispute or claim relate to your personal or household use of the Services (rather than business
 use), the Consumer Arbitration Rules (in each case, the "AAA Rules") of the American Arbitration
 Association ("AAA"), as modified by this Section 9, and will be administered by the AAA and settled by
 a single arbitrator. (The AAA Rules are also available by calling the AAA at 1-800-778-7879.) All
 issues in dispute between the parties are for the arbitrator to decide, including, but not limited to,
 issues relating to the scope, enforceability, and arbitrability of this Section 9.

  (h) Location of Arbitration Proceedings. If you are a Consumer, any arbitration hearings will take place
  (at your option) either in the county of your residence or by phone, except that is you are a Consumer
  whose residence is outside of the United States, the hearing will take place either in San Francisco,
  California or by phone or videoconference, at your option and as permitted by the AAA Rules. If you
  are a business (i.e., your use of the Services were for commercial use), then unless Eventbrite and
  you agree otherwise, any arbitration hearings will take place in a reasonably convenient location in the
  United States for both parties with due consideration of their ability to travel and other pertinent
  circumstances. If the parties are unable to agree on a location, AAA will determine the location. If your
    l i i f t            th        d d ll       ($10 000)          l                      th t                h            h th th
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 9/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 203 of 248
                                                                                   Help Center
 claim     is for ten thousand dollars ($10,000) or less, we agree that you may choose whether the
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go AUG OCT DEC
 arbitration will be conducted solely on the basis of documents submitted to the arbitrator, through a
                                                                                                             👤 ⍰                                 ❎
   159 captures
 telephonic         hearing, or by an in-person hearing as established by the 2017     AAA 2018
                                                                                           Rules.
                                                                                                           27
                                                                                                  If your claim
                                                                                                                    f 🐦
                                                                                                                  exceeds
   29 Jan 2016 - 8 Aug 2020                                                                     2019      ▾ About this capture
 ten thousand dollars ($10,000), the right to a hearing will be determined by the AAA Rules.
 Regardless of the manner in which the arbitration is conducted, the arbitrator will issue a reasoned
 written decision sufficient to explain the essential findings and conclusions on which the award is
 based. All decisions by the arbitrator will be final and binding and judgment on the award rendered
 may be entered in any court having jurisdiction.

 (i) Costs of Arbitration; Legal Fees.

 i. Payment of Costs and Expenses. Payment of all filing, administration, and arbitrator costs and
 expenses imposed by AAA will be governed by the AAA rules, provided that if you are initiating an
 arbitration against Eventbrite and the value of the relief sought is ten thousand dollars ($10,000) or
 less, then Eventbrite will advance all filing, administrative and arbitration costs and expenses imposed
 by AAA (subject to reimbursement as set forth below). Further, if the circumstances in the preceding
 sentence apply and your claim arises from your use of the Services as a Consumer, but the value of
 relief sought is more than ten thousand dollars ($10,000) and you demonstrate to the arbitrator that
 such costs and expenses would be more expensive than a court proceeding, then Eventbrite will pay
 the amount of any such costs and expenses. In the event that the arbitrator determines that all of the
 claims you assert in arbitration are frivolous according to Federal Rule of Civil Procedure 11, you
 agree to reimburse Eventbrite for all such cost and expenses that Eventbrite paid and that you would
 have been obligated to pay under the AAA rules.

 ii. Payment of Legal Fees. Just as in any court proceeding, each party will initially bear its own
 attorneys' fees and expenses in connection with any arbitration. Should either party be determined to
 have substantially prevailed in the arbitration, then upon such party's request, the arbitrator will award
 such prevailing party the reasonable attorneys' fees and expenses that it incurred in connection with
 the arbitration, provided that to the extent that the dispute or claim relate to your personal or
 household use of the Services (rather than business use) Eventbrite will not seek to recover its
 attorneys' fees and expenses in an arbitration initiated by you. The arbitrator may make rulings and
 resolve disputes as to the reimbursement of attorneys' fees and expenses upon request from either
 party made within fourteen (14) days of the arbitrator's ruling on the merits.

 (j) Future Changes. Notwithstanding any provision in these Terms to the contrary, you and Eventbrite
 agree that if Eventbrite makes any future change to this arbitration provision (other than a change to
 the Notice Address) Eventbrite will provide you with notice of such change and you may reject any
 such change by sending us written notice within thirty (30) calendar days of the change to the Notice
 Address provided above. By rejecting any future change, you are agreeing that you will arbitrate any
 dispute between us in accordance with the language of this provision as unmodified by such rejected
 change.

 (k) Special Severability.

 In the event that any provisions of this Section 9 are found to be invalid or unenforceable for any
 dispute or claim, then, the entirety of this Section 9 will be null and void with respect to such dispute
 or claim and Section 23 will apply in lieu of this Section 9.
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 204 of 248
                                                                                    Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go    AUG OCT DEC
                                                                                                                                   👤    ⍰❎
 (l)159
     Opt  Out.
        captures                                                                                          27                            f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                        2017 2018 2019             ▾ About this capture
 You have the right to opt out and not be bound by the arbitration or class action waiver provisions set
 forth above by sending (from the email address we associate with you as a User) written notice of
 your decision to opt-out to legal@eventbrite.com, with the subject line, "ARBITRATION AND CLASS
 ACTION WAIVER OPT-OUT." The notice must be sent within thirty (30) days of your first use of the
 Services or your agreement to these Terms (whichever is later); otherwise, you will be bound to
 arbitrate disputes in accordance with the terms of those paragraphs. Note that if you opt out of these
 arbitration provisions, Eventbrite also will not be bound by them.

 10. License to the Eventbrite Services

 10.1 License to Services. We grant you a limited, non-exclusive, non-transferable, non-sublicensable
 (except to sub-Users registered via the Services), revocable right to use our Services solely to (a)
 browse the Services and search for, view, register for or purchase tickets or registrations to an event
 listed on the Services; and/or (b) create event registration, organizer profile and other webpages to
 promote, market, manage, track, and collect sales proceeds for an event. Your use of the Services
 must be in compliance with these Terms and in compliance with all applicable local, state, provincial,
 national and other laws, rules and regulations. In addition, by using any search functionality or
 address auto-population tools, you are bound by the Google Maps/Google Earth Additional Terms of
 Service (including the Google Privacy Policy).

 10.2 Restrictions on Your License. Without limitations on other restrictions, limitations and prohibitions
 that we impose (in these Terms or elsewhere), you agree you will not directly or indirectly (a) copy,
 modify, reproduce, translate, localize, port or otherwise create derivatives of any part of the Services;
 (b) reverse engineer, disassemble, decompile or otherwise attempt to discover the source code or
 structure, sequence and organization of all or any part of the Services; (c) rent, lease, resell,
 distribute, use the Services for other commercial purposes not contemplated or otherwise exploit the
 Services in any unauthorized manner; (d) remove or alter any proprietary notices on the Services; or
 (e) engage in any activity that interferes with or disrupts the Services.

 10.3 Our Intellectual Property and Copyrights. You agree that all Site Content may be protected by
 copyrights, trademarks, service marks, trade secrets or other intellectual property and other
 proprietary rights and laws. Eventbrite may own the Site Content or portions of the Site Content may
 be made available to Eventbrite through arrangements with third parties. Site Content included in or
 made available through the Services is the exclusive property of Eventbrite and is protected by
 copyright laws. You agree to use the Site Content only for purposes that are permitted by these Terms
 and any applicable local, state, provincial, national or other law, rule or regulation. Any rights not
 expressly granted herein are reserved.

 10.4 Trademarks. The trademarks, service marks and logos of Eventbrite (the "Eventbrite
 Trademarks") used and displayed in connection with the Services are registered and unregistered
 trademarks or service marks of Eventbrite. Other company, product and service names used in
 connection with the Services may be trademarks or service marks owned by third parties (the "Third
 Party Trademarks," and, collectively with Eventbrite Trademarks, the "Trademarks"). The offering of
 the Services will not be construed as granting by implication estoppel or otherwise any license or
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 205 of 248
                                                                                   Help Center
 the Services will not be construed as granting, by implication, estoppel, or otherwise, any license or
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go AUG OCT DEC
 right   to use any Trademark displayed in connection with the Services without the prior written              ⍰
                                                                                                         👤 consent                               ❎
 of159
     Eventbrite
        captures specific for each such use. The Trademarks may not be used to disparage Eventbrite,       27   f 🐦
   29 Jan 2016 - 8 Aug 2020                                                            2017 2018 2019 ▾ About this capture
 any third party or Eventbrite's or such third party's products or services, or in any manner that may
 damage any goodwill in the Trademarks. Use of any Trademarks as part of a link to or from any site is
 prohibited unless Eventbrite approves the establishment of such a link by prior written consent specific
 for each such link. All goodwill generated from the use of any Eventbrite Trademark will inure to
 Eventbrite's benefit. A number of issued patents and patents pending apply to the Services. Site
 Content may also be protected by copyrights owned by Eventbrite and/or third parties. Please note
 that if you copy portions of the Services you are violating these patent rights and copyrights.

 10.5 Use of Sub-domains. Eventbrite may provide you with the right to use a sub-domain within the
 Site (e.g., [sub-domain prefix].eventbrite.com) for a given event. All such sub-domains are the sole
 property of Eventbrite and we reserve the right to determine the appearance, design, functionality and
 all other aspects of such sub-domains. In the event Eventbrite provides you with a sub-domain, your
 right to use such sub-domain will continue only for so long as your event is actively selling on the
 Services and you are in compliance with the Terms, including without limitation, these Terms of
 Service. If Eventbrite terminates your right to use a sub-domain for any other reason, it will provide
 you with a new sub-domain.



 11-12
 11. Licenses and Permits Organizers Must Obtain

 If you are an Organizer, without limiting the generality of any representations or warranties provided
 elsewhere in these Terms of Service, you represent and warrant to us that:

 (a) You and your affiliates will obtain, prior to the start of ticket sales, all applicable licenses, permits,
 and authorizations (individually and collectively, "Licensure") with respect to events hosted by you or
 your affiliates on the Services. Licensure includes but is not limited to property operation permits and
 fire marshal permits;

 (b) You and your affiliates will comply, and will ensure that the venues for each event hosted by you or
 your affiliates on the Services will comply, with all applicable laws, regulations, rules and ordinances;

 (c) You will only request that Eventbrite offer tickets to an event after you have obtained any specific
 Licensures for such event, including, but not limited to, any state, county, municipal or other local
 authority's authorization of the event, traffic engineering authorizations, fire department inspection
 reports, authorization to receive minors (if applicable), sanitary authorization (if applicable), and any
 other potential applicable authorization; and (d) you and your affiliates will maintain in force
 throughout the term of access to the Service the applicable Licensure for organizer to promote,
 produce, sponsor host and sell tickets for all events hosted by you or your affiliates on the Services

 (d) Without limiting the generality of any release provided under these Terms of Service, as a material
 inducement to Eventbrite permitting you to access and use the Services, you hereby agree to release
 Eventbrite, and its affiliates and subsidiaries, and each of its and their respective parent companies,
 subsidiaries, officers, affiliates, representatives, shareholders, contractors, directors, agents, partners
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 206 of 248
                                                                                   Help Center

 and    employees from all damages (whether direct, indirect, incidental,
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go AUG  OCT DEC or otherwise),
                                                                                        consequential          👤 ⍰                               ❎
 losses,                                                                                                   27
             liabilities, costs and expenses of every kind and nature, including, without limitation, attorneys'
   159 captures                                                                                                       f 🐦
 fees,    known
   29 Jan 2016 - 8 Augand
                      2020 unknown, arising out of or in any way connected with        2017 2018
                                                                                         your or your
                                                                                                 2019 affiliates'
                                                                                                            ▾ About this capture
 Licensure, any failure to obtain or maintain any Licensure, or any error in obtaining or maintaining any
 Licensure.

 (e) Without limiting your indemnification obligations elsewhere under these Terms of Service, you
 agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of its and
 their respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable
 attorneys' and accounting fees) resulting from any Claim due to or arising out of your or your affiliates'
 Licensure, any failure to obtain or maintain any Licensure, or any error in obtaining or maintaining any
 Licensure. You agree to provide evidence of Licensure and related information prior to offering tickets
 or registrations for events on the Site and promptly upon the reasonable request of Eventbrite from
 time to time.

 12. Your Rights to Submit a Copyright Takedown Notice

 If you are a copyright owner or an agent of a copyright owner and you believe that any content on the
 Sites infringes your copyrights, you may submit a notice pursuant to the Digital Millennium Copyright
 Act ("DMCA") by following the directions we provided in Eventbrite's Trademark and Copyright Policy.



 13-14
 13. Scraping or Commercial Use of Site Content is Prohibited

 The Site Content is not intended for your commercial use. You have no right to use, and agree not to
 use, any Site Content for your own commercial purposes. You have no right to, and agree not to
 scrape, crawl, or employ any automated means to extract data from the Site(s).

 14. Fees and Refunds.

 14.1 Fees That We Charge. Creating an account, listing an event and accessing the Services are free.
 However, we charge fees when you sell or buy paid tickets or registrations. These fees may vary
 based on individual agreements between Eventbrite and certain Organizers. Organizers ultimately
 determine whether these fees will be passed along to Consumers and shown as "Fees" on the
 applicable event page or absorbed into the ticket or registration price and paid by the Organizer out of
 ticket and registration gross proceeds. The fees charged to Consumers may include certain other
 charges, including without limitation, facility fees, royalties, taxes, processing fees and fulfillment fees.
 Therefore, the fees paid by Consumers for an event are not necessarily the same as those charged by
 Eventbrite to the applicable Organizer or the standard fees described on the Services to Organizers.
 In addition, certain fees are meant, on average, to defray certain costs incurred by Eventbrite, but may
 in some cases include an element of profit and in some cases include an element of loss. Eventbrite
 does not control (and thus cannot disclose) fees levied by your bank and/or credit card company,
 including fees for purchasing tickets and registrations in foreign currencies or from foreign persons.
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 207 of 248
                                                                                    Help Center
 Behttps://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
     sure to check with your bank or credit card company prior to engaging                in a transaction to👤
                                                                                   Go AUG OCT   DEC
                                                                                                                                          ⍰❎
 understand all applicable fees, credit card surcharges and currency conversion rates.
   159 captures                                                                                            27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture
 14.2 Ticket Transfers. If you wish to transfer tickets to an event you have purchased on Eventbrite,
 please contact the Organizer of the event. If you are unable to reach the Organizer, or the Organizer
 is unable to arrange a ticket transfer, please contact us.

 14.3 Refunds. Because all transactions are between an Organizer and its respective attendees,
 Eventbrite asks that all Consumers contact the applicable Organizer of their event with any refund
 requests. You can find help with getting a refund here.

 (a) If you are a Consumer, you acknowledge that should you receive a refund for your ticket, you will
 discard any ticket that we or any Organizer has delivered, and will not use it (or any copy of it) to
 attend the event. Violation of the foregoing constitutes fraud. You acknowledge that the applicable
 procedure to check the validity of the ticket must always be followed. Eventbrite will not be held liable
 under any circumstances for any costs arisen from non-compliance by Organizers with applicable
 procedures that must be implemented by Organizers to check validity of tickets. Eventbrite will not be
 held liable under any circumstances for costs and/or damage associated with tickets arisen from
 situations with fraud and/or for damage associated with the purchase of the ticket through non-official
 means, such as third parties.

 (b) If you are an Organizer, you acknowledge that the applicable procedure to check the validity of the
 ticket must always be followed. Eventbrite will not be held liable under any circumstances for any
 costs arisen from non-compliance by Organizers with applicable procedures that must be implemented
 by Organizers to check validity of tickets. Eventbrite will not be held liable under any circumstances
 for costs and/or damage associated with tickets arisen from situations with fraud and/or for damage
 associated with the purchase of the ticket through non-official means, such as third parties.



 15-16
 15. Your Account with Eventbrite

 We may require you to create an account to access certain features or functions of the Services. You
 agree to follow certain rules when you create an account with Eventbrite or user the Services,
 including the following:

 • You must be at least 18 years of age, or the legal age of majority where you reside, to use the
 Services. If you are 13 or older, you may only use the Services under the supervisions of a parent or
 legal guardian who manages your use and/or account. However, if you are under 13, please do not
 provide us with any information about yourself.

 • You agree to provide true, accurate, current and complete information about yourself, or if you are
 using the Services on behalf of an entity, the entity (the "Registration Data"). You also agree to update
 this Registration Data if it changes.

 • If there is a dispute between two or more persons or entities as to account ownership, Eventbrite will
 be the sole arbiter of that dispute and Eventbrite's decision (which may include termination or
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    14/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 208 of 248
                                                                                    Help Center
 be the sole arbiter of that dispute and Eventbrite s decision (which may                include termination or
   https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go AUG OCT DEC
 suspension of the account) will be final and binding on those parties.
                                                                                                            👤                             ⍰❎
   159 captures                                                                                            27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture
 • If you are using the Services on behalf of a company or other entity, you represent and warrant that
 you have the authority to legally bind that entity and grant Eventbrite all permissions and licenses
 provided in these Terms.

 • We may provide you the ability to implement certain permission within your account to third parties
 including, "sub-users," "sub-accounts," or other credentialed account users. If we do so, you agree
 that you are solely responsible for all activity that occurs under your account (including actions by sub-
 users), so you must maintain the confidentiality of your password and account details. You likewise
 agree that all rules applicable to your account will apply to all third parties to whom you grant access
 to your account.

 • You agree to immediately notify Eventbrite of any unauthorized use of your password or account or
 any other breach of security. You are responsible for (and we will hold you responsible for) any
 activities that occur under your account.

 16. Our Community Guidelines

 You agree to abide by the Eventbrite Community Guidelines whenever you use or access our
 Services. Please read these carefully, as they affect what types of content and conduct are permitted
 on and through the Eventbrite Services.



 17-18
 17. Your Content.

 17.1 License. Eventbrite does not make any claim to Your Content. However, you are solely
 responsible for Your Content. You hereby grant Eventbrite a non-exclusive, worldwide, perpetual,
 irrevocable, royalty-free, transferable, sublicensable right and license to access, use, reproduce,
 transmit, adapt, modify, perform, display, distribute, translate, publish and create derivative works
 based on Your Content, in whole or in part, in any media, for the purpose of operating the Services
 (including Eventbrite's promotional and marketing services, which may include without limitation,
 promotion of your event on a third party website), and you hereby waive any and all moral right to use
 the name you submit with Your Content. Notwithstanding the foregoing, Eventbrite does not claim, and
 you do not transfer, any ownership rights in any of Your Content and nothing in these Terms of Service
 will restrict any rights that you may have to use and exploit Your Content outside of the Services.

 17.2 Your Representations About Your Content. You represent and warrant that you have all the
 rights, power and authority necessary to grant the foregoing license, and that all Your Content (a)
 does not infringe, violate, misappropriate or otherwise conflict with the rights of any third party; (b)
 complies with all applicable local, state, provincial, national and other laws, rules and regulations; and
 (c) does not violate these Terms.

 17.3 Additional Rules About Your Content. Your Content must be accurate and truthful. Eventbrite
 reserves the right to remove Your Content from the Services if Eventbrite believes in its sole discretion
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    15/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 209 of 248
                                                                                   Help Center
  ese es t e g t to e o e ou Co te t o t e Se ces                                    e tb te be e es   ts so e d sc et o
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te Go  AUG OCT DEC
 that it violates these Terms, our Community Guidelines, or for any other reason. Eventbrite 👤                may⍰     use                       ❎
 your    name and logo (whether or not you have made it available through the Services) for the purpose
   159 captures                                                                                            27       f 🐦
                                                                                        2017 2018 2019    ▾
 of identifying you as an existing or past customer of Eventbrite both on the Services and in marketing,
   29 Jan 2016 - 8 Aug 2020                                                                                 About this capture

 advertising and promotional materials. We likewise may preserve Your Content and account
 information and may also disclose Your Content and account information if required to do so by law or
 in the good faith belief that such preservation or disclosure is reasonably necessary to (a) comply with
 legal process; (b) respond to claims that any of Your Content violates the rights of third parties; (c)
 enforce or administer the Terms of Service, including without limitation, these Terms of Service; and/or
 (d) protect the rights, property and/or personal safety of Eventbrite, its users and/or the public,
 including fraud prevention. You understand that the technical processing and transmission of the
 Services, including Your Content, may involve transmissions over various networks and/or changes to
 conform and adapt to technical requirements of connecting networks or devices.

 18. Rules for Use of Email Tools

 18.1 Eventbrite may make available to you features and tools that allow you to contact your
 Consumers, other users of the Services, or third parties via email (the "Email Tools"). If you use Email
 Tools, you represent and agree that:

 (a) you have the right and authority to send emails to the addresses on your recipient list and such
 addresses were gathered in accordance with email marketing regulations in the recipient's country of
 residence;

 (b) your emails are not sent in violation of any privacy policy under which the recipient emails were
 gathered;

 (c) you will use the Email Tools in compliance with all applicable local, state, provincial, national and
 other laws, rules and regulations, including those relating to spam and email, and including without
 limitation, the U.S. CAN-SPAM Act, the Canadian CASL, and the EU GDPR and e-privacy directive;

 (d) you will only use the Email Tools to advertise, promote and/or manage a bona fide event listed on
 the Services;

 (e) your use of the Email Tools and the content of your emails complies these Terms;
 (f) you will not use false or misleading headers or deceptive subject lines in emails sent using the
 Email Tools;

 (g) you will respond immediately and in accordance with instructions to any Consumer sent to you by
 Eventbrite requesting you modify such Consumer's email preferences;
 (h) you will provide an accessible and unconditional unsubscribe link for inclusion in every email
 where one is required, and you will not send any emails to any recipient who has unsubscribed from
 your mailing list.

 18.2 If you violate any of these Email Tools rules or if your use of the Email Tools results in bounce
 rates, complaint rates or unsubscribe requests in excess of industry standards or if your emails cause
 disruption to the Services, Eventbrite may (without limitation of any other legal or contractual remedies
 it has) limit or suspend your access to the Email Tools
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   16/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 210 of 248
                                                                                    Help Center
 it has) limit or suspend your access to the Email Tools.
    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     AUG OCT DEC                     👤     ⍰❎
   159 captures                                                                                            27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture
 19-20
 19. Notices

 Notices to you may be sent via email or regular mail to the address in Eventbrite's records. The
 Services may also provide notices of changes to these Terms or other matters by displaying notices or
 links to notices to you generally on the Services. If you wish to contact Eventbrite or deliver any
 notice, you can do so at Eventbrite, Inc., Attn: Legal Department 155 5th Street Floor 7, San
 Francisco, CA 94103, USA or via email to legal@eventbrite.com.

 20. Modifications to the Terms or Services

 Eventbrite reserves the right to modify these Terms from time to time (collectively, "Modifications"). If
 we believe the Modifications are material, we will inform you about them by doing one (or more) of the
 following (a) posting the changes through the Services; (b) updating the "Updated" date at the top of
 this page; or (c) sending you an email or message about the Modifications. Modifications that are
 material will be effective thirty (30) days following the "Updated" date or such other date as
 communicated in any other notice to you. Modifications that are simply addressing new functions we
 add to the Services or which do not impose any additional burdens or obligations on you will be
 effective immediately. You are responsible for reviewing and becoming familiar with any Modifications.
 Your continued use of the Services following Modifications constitutes your acceptance of those
 Modifications and the updated Terms. In certain circumstances, Eventbrite may seek a Modification to
 these Terms that will only apply to you. This type of Modification must be accomplished by way of a
 written or electronic document signed by you and an authorized officer of Eventbrite. Eventbrite is
 constantly evolving our products and services to better meet the needs of our Users. Because of this,
 we cannot guarantee the availability of certain product features or functionality. Eventbrite reserves
 the right modify, replace or discontinue any part of the Services or the entire Service.



 21-22
 21. Assignment.

 We may, without your consent or approval, freely assign these Terms and our rights and obligations
 under these Terms whether to an affiliate or to another entity in connection with a corporate
 transaction or otherwise.

 22. Entire Agreement

 Except as otherwise set forth herein, these Terms constitute the entire agreement between you and
 Eventbrite and govern your use of the Services, superseding any prior or contemporaneous
 agreements, proposals, discussions or communications between you and Eventbrite on the subject
 matter hereof, other than any written agreement for Services between you and an authorized officer of
 Eventbrite relating to a specified event or events.


https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    17/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 211 of 248
                                                                                   Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te
 23-24
                                                                                             Go     AUG OCT DEC
                                                                                                                                    👤     ⍰❎
   159 captures                                                                                            27                             f 🐦
 23.  Applicable
  29 Jan                Law and Jurisdiction
         2016 - 8 Aug 2020                                                                          2017 2018 2019              ▾ About this capture


 These Terms are governed by the laws of the State of California, without regard to its conflict of laws
 rules. These laws will apply no matter where in the world you live. But if you live outside of the United
 States, you may be entitled to the protection of the mandatory consumer protection provisions of your
 local consumer protection law. Eventbrite is based in San Francisco, California, and any legal action
 against Eventbrite related to our Services and that is not precluded by the arbitration provisions in
 these Terms must be filed and take place in San Francisco. Thus, for any actions not subject to
 arbitration, you and Eventbrite agree to submit to the personal jurisdiction of the federal or state
 courts (as applicable) located in San Francisco County, California.

 24. Feedback

 We welcome and encourage you to provide feedback, comments and suggestions for improvements to
 the Services ("Feedback"). Any Feedback you submit to us will be considered non-confidential and
 non-proprietary to you. By submitting Feedback to us, you grant us a non-exclusive, worldwide,
 royalty-free, irrevocable, sub-licensable, perpetual license to use and publish those ideas and
 materials for any purpose, without compensation to you.



 25-26
 25. Third Party Websites; Linked Accounts

 The Services may provide, or Users may provide, links to other Internet websites or resources.
 Because Eventbrite has no control over such websites and resources, you acknowledge and agree
 that Eventbrite is not responsible for the availability of such websites or resources, and does not
 endorse and is not responsible or liable for any Content, advertising, products, services or other
 materials on or available from such websites or resources, or any damages or losses related thereto,
 even if such websites or resources are connected with Eventbrite partners or third party service
 providers.

 26. Additional Miscellaneous Provisions

 Our failure to enforce any part of these Terms will not constitute a waiver of our right to later enforce
 that or any other part of these Terms. No oral waiver, amendment or modification of these Terms will
 be effective. If any provision of these Terms is found to be unenforceable, that part will be limited to
 the minimum extent necessary the other provisions of these Terms remain in full force and effect.
 Section titles in these Terms are for convenience and have no legal or contractual effect. No
 independent contractor, agency, partnership, joint venture or other such relationship is created by
 these Terms. We may freely assign any of our rights and obligations under these Terms. We may
 translate these Terms into other languages for your convenience. If there is a conflict between the
 English version and a translated version, the English version will control.



 27
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    18/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 212 of 248
                                                                                    Help Center
 27https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te           Go     AUG OCT DEC
                                                                                                                                    👤     ⍰❎
 27.
  159Additional
      captures  Clauses for Users in Certain Locations                                                     27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture
 Eventbrite is a global company offering Organizers and Consumers the opportunity to benefit from our
 Services worldwide. To allow each User full advantage of our Services and applicable law, certain
 additional provisions included in this Section may be applicable to you.

 27.1 Australian Users. If you are a User located in Australia and constitute a Consumer as defined by
 Australian Consumer Law while using the Services, then the following Australian Amendments
 available here apply to you.

 27.2 EEA, Swiss and UK Users. If you are a User located in the European Economic Area ("EEA"),
 Switzerland and the United Kingdom (together, "EU") who is an individual acting for purposes that are
 wholly or mainly outside of your trade, business, craft or profession while using the Services, then the
 following EU Amendments available here apply to you. If you are an Organizer located in the EU you
 are a data controller with respect to your event attendees' personal data of which Eventbrite will act as
 a data processor in relation to certain data processing operations. In these circumstances, the Data
 Processing Addendum for Organizers located here is incorporated in to these Terms.

 27.3 Argentinian Users. If you are a User located in Argentina, then the following Argentinian
 Amendments available here apply to you.

 27.4 Brazilian Users. If you are a User located in Brazil, then the following Brazilian Amendments
 available here apply to you.




 Did this article answer your question?


     



                              Still have questions? Our team can help. Contact us.




https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    19/20
8/10/2020           Case 3:20-cv-03698-WHO Eventbrite
                                           Document   Terms 18-4
                                                            of ServiceFiled   08/31/20
                                                                       | Eventbrite          Page 213 of 248
                                                                                    Help Center

    https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-te          Go     AUG OCT DEC
                                                                                                                                    👤     ⍰❎
   159 captures                                                                                            27                             f 🐦
   29 Jan 2016 - 8 Aug 2020                                                                         2017 2018 2019              ▾ About this capture
              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press

              Legal Terms




                         © 2018 Eventbrite. All Rights Reserved. Terms. Privacy Policy. Cookies.




                                                                        




https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…    20/20
8/10/2020            Case 3:20-cv-03698-WHO Eventbrite
                                            Document   Terms 18-4
                                                             of ServiceFiled   08/31/20
                                                                        | Eventbrite          Page 214 of 248
                                                                                     Help Center




                                                                                             
                           Help Center                                      Search for answers                           United States 
                                                                                                                                 




 Eventbrite Terms of Service
             Updated by Antwonne D.




               Here's an overview:
               1-2

               3-4

               5-6

               7-8

               9-10

               11-12

               13-14

               15-16

               17-18

               19-20

               21-22

               23-24

               25-26

               27




 Last Updated: July 17, 2018

 Welcome to Eventbrite! We know as event creators and consumers you want your events to run safely
 and smoothly. We want the same thing for our platform. We're excited you are here.

https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   1/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 215 of 248
                                                                                   Help Center

 Please read these Terms of Service (or Terms, as further described in Section 1.4) carefully as they
 contain important information about your legal rights, remedies and obligations. By accessing or using
 Eventbrite's Services, you agree to comply with and be bound by these Terms, as applicable to you.

   TIP: To learn more about Eventbrite's Legal Terms, take a look here.


   NOTE: IMPORTANT NOTICE: Section 9 of these Terms of Service contains a binding arbitration provision and class
   action waiver that may affect your legal rights. Please read Section 9 very carefully.




 1-2
 1. Accepting These Terms

 1.1 What's What. Eventbrite's products, features and offerings are available (a) online through various
 Eventbrite properties including without limitation, Eventbrite, Eventbrite Communities, Eventbrite
 Venue, Lanyrd, Rally, Ticketfly, Ticketscript Limited, and nvite ("Site(s)"); (b) off platform, including
 without limitation, RFID, entry management, sponsorship and marketing or distribution services; and
 (c) through mobile applications, webpages, application programming interfaces, and subdomains
 ("Applications"). (a), (b), and (c) are collectively referred to as "Eventbrite Properties" or our
 "Services". These Terms apply to any Site(s) on which they are posted; where other terms or
 agreements are instead posted, those terms or agreements apply to the extent they conflict with these
 Terms. The material, including without limitation information, data, text, editorial content, design
 elements, look and feel, formatting, graphics, images, photographs, videos, music, sounds and other
 content contained in or delivered via the Services or otherwise made available by Eventbrite in
 connection with the Services is the "Site Content" (or "Content"). Any material (including the foregoing
 categories) that you contribute, provide, post or make available using the Services is "Your Content."

 1.2 Who's Who.

 When these Terms use the term "Organizer," we mean event creators using the Services to create
 events displayed on the Services for consumers using our Services (a) to consume information about
 or attend Events ("Consumers"), or (b) for any other reason. Organizers, Consumers and third parties
 using our Services are all referred to in these Terms collectively as "Users," "you" or "your."

 When these Terms use the term "Eventbrite," "we," "us," or "our," that refers to Eventbrite, Inc. and its
 affiliates, and subsidiaries, and each of its and their respective officers, directors, agents, partners
 and employees. Affiliates include without limitation, Eventbrite Argentina, Eventbrite Brazil and
 Eventbrite US, as these entities are referenced below. The contracting entity on the other side of
 these Terms is as follows:

 • If you are a User located in Argentina, you are contracting with Eventbrite Argentina S.A. with head
 offices at República del Líbano Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and registered
 under CUIT: 30-71038876-4 ("Eventbrite Argentina").

 • If you are a User located in Brazil, you are contracting with Eventbrite Brasil Gestao Online De
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   2/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 216 of 248
                                                                                   Help Center

 Eventos Ltda., a limited liability company, with head offices in the city of São Paulo, State of São
 Paulo, Av. Faria Lima, 1306, 7º andar, Pinheiros, CEP 01451001, enrolled with the Taxpayer
 Registration CNPJ/MF under No. 15.913.672/0001-65 and with its Articles of Association registered
 with the Board of Commerce of the State of São Paulo under NIRE 35.226.513.555 ("Eventbrite
 Brazil").

 • If you are a User located in any other jurisdiction, you are contracting with Eventbrite, Inc., a
 Delaware corporation, with its principal place of business at 155 5th Street, Floor 7, San Francisco,
 CA 94103, Reg. No. 4742147 ("Eventbrite US").

 • Eventbrite Payment Processing. If you are a Consumer located in Europe and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing (as
 defined in the in the Merchant Agreement) only, you are contracting with Eventbrite Operations (IE)
 Ltd, an Irish limited liability company, with its registered office at 70 Sir John Rogerson's Quay, Dublin
 2, Ireland ("Eventbrite Ireland"), and if you are a Consumer located in Australia and submitting a credit
 card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing only,
 you are contracting with Eventbrite Pty Ltd, an Australian limited liability company, with head offices at
 80 Market Street, Level 5, South Melbourne VIC 3205, Australia, and registered under Australia
 Business Number 38 167 488 593 ("Eventbrite Australia").

 Note even if you are contracting with our Irish or Australian entity for purposes of Eventbrite Payment
 Processing, all other Services offered by Eventbrite are offered through either your local entity in the
 case of Eventbrite Argentina or Eventbrite Brazil, or Eventbrite US. If you change your place of
 residence, the Eventbrite company you contract with will be determined by your new place of
 residence as specified above from the date on which your place of residence changes.

 1.3 What Else. If you are an Organizer offering events with paid tickets, Eventbrite's Merchant
 Agreement and Organizer Refund Policy Requirements are also applicable to you. If you are an
 Organizer or Consumer, Eventbrite's Community Guidelines are applicable to you. (Some, but not all,
 of the terms in those agreements are duplicated in these Terms of Service.) If you are a third party
 interacting with our Services not as an Organizer or a Consumer, the API Terms of Use or Trademark
 and Copyright Policy might be applicable to you. Please be on the lookout for additional terms and
 conditions displayed with certain Services that you may use from time to time as those will also be
 applicable to you. And, by agreeing to these Terms of Service, you acknowledge you have read the
 Privacy Policy and Cookie Statement applicable to all Users. We may sometimes provide you with
 services that are not described in these Terms of Service, or customized services: unless we have
 entered into a separate, signed agreement that expressly supersedes these Terms of Service, these
 Terms of Service will apply to those services as well.

 1.4 What the "Terms of Service" Means. These Terms of Service and the other documents referenced
 in them (including in Section 1.3 above) comprise Eventbrite's "Terms." These Terms are a legally
 binding agreement between you and Eventbrite governing your access to and use of the Services and
 setting out your rights and responsibilities when you use the Services. By using any of our Services
 (including browsing a Site), you are agreeing to these Terms. If you do not agree to these Terms,
 please do not use or access the Services. If you will be using the Services on behalf of an entity (such
 as on behalf of your employer), you agree to these Terms on behalf of that entity and its affiliates and
 you represent that you have the authority to do so. In such case, "you" and "your" will refer to that
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   3/20
8/10/2020
 y      p
                   Case 3:20-cv-03698-WHO Eventbrite
                     y
                                          Document
                                          y
                                                     Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite
                                                                              , y
                                                                                            Page
                                                                                   Help Center
                                                                                               y
                                                                                                 217 of 248
 entity as well as yourself.

 2. Eventbrite's Services and Role

 2.1 What We Do. Eventbrite's Services provide a simple and quick means for Organizers to create
 speaker profiles, organizer profiles, and other webpages related to their events, promote those pages
 and events to visitors or browsers on the Services or elsewhere online, manage online or onsite
 ticketing and registration, solicit donations, and sell or reserve merchandise or accommodations
 related to those events to Consumers or other Users. Descriptions of other and more specific services
 can generally be found on the Site of each of the Eventbrite Properties.

 2.2 How We Fit In. Eventbrite is not the creator, organizer or owner of the events listed on the
 Services. Rather, Eventbrite provides its Services, which allow Organizers to manage ticketing and
 registration and promote their events. The Organizer is solely responsible for ensuring that any page
 displaying an event on the Services (and the event itself) meet all applicable local, state, provincial,
 national and other laws, rules and regulations, and that the goods and services described on the event
 page are delivered as described and in an accurate satisfactory manner. The Organizer of a paid
 event selects the payment processing method for its event as more fully described in the Merchant
 Agreement. Consumers must use whatever payment processing method the Organizer selects. If the
 Organizer selects a payment processing method that uses a third party to process the payment, then
 neither Eventbrite nor any of its payment processing partners processes the transaction but we
 transmit the Consumer's payment details to the Organizer's designated payment provider. If an
 Organizer uses Eventbrite Payment Processing (as defined in the Merchant Agreement), Eventbrite
 also acts as the Organizer's limited agent solely for the purpose of using our third party payment
 service providers to collect payments made by Consumers on the Services and passing such
 payments to the Organizer.



 3-4
 3. Privacy and Consumer Information

 3.1 We know your personal information is important to you and it is important to Eventbrite too.
 Information provided to Eventbrite by Users or collected by Eventbrite through Eventbrite Properties,
 is governed by our Privacy Policy.

 3.2 If you are an Organizer, you represent, warrant and agree that (a) you will at all times comply with
 all applicable local, state, provincial, national and other laws, rules and regulations with respect to
 information you collect from (or receive about) consumers, and (b) you will at all times comply with
 any applicable policies posted on the Services with respect to information you collect from (or receive
 about) consumers.

 4. Term; Termination

 4.1 These Terms apply to you as soon as you access the Services by any means and continue in
 effect until they are terminated. There may come a time where either you or Eventbrite decides it's
 best to part ways as described in Sections 4.2 or 4.3 below. When that happens, these Terms will
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   4/20
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 218 of 248
                                                                                  Help Center

 generally no longer apply. However, as described in Section 4.4, certain provisions will always remain
 applicable to both you and Eventbrite.

 4.2 Eventbrite may terminate your right to use the Services at any time (a) if you violate or breach
 these Terms; (b) if you misuse or abuse the Services, or use the Services in a way not intended or
 permitted by Eventbrite; or (c) if allowing you to access and use the Services would violate any
 applicable local, state, provincial, national and other laws, rules and regulations or would expose
 Eventbrite to legal liability. Eventbrite may choose to stop offering the Services, or any particular
 portion of the Service, or modify or replace any aspect of the Service, at any time. We will use
 reasonable efforts to provide you with notice of our termination of your access to the Services, where,
 in Eventbrite's sole discretion, failure to do so would materially prejudice you. You agree that
 Eventbrite will not be liable to you or any third-party as a result of its termination of your right to use or
 otherwise access the Services.

 4.3 Except to the extent you have agreed otherwise in a separate written agreement between you and
 Eventbrite, you may terminate your access to the Services and the general applicability of Terms by
 deleting your account. If you are a Consumer using the Services without a registered account, your
 only option for these Terms to no longer apply is to stop accessing the Services indefinitely. So long
 as you continue to access the Services, even without an account, these Terms remain in effect. If
 there is a separate agreement between you and Eventbrite governing your use of the Services and
 that agreement terminates or expires, these Terms (as unmodified by such agreement) will govern
 your use of the Services after such termination or expiration.

 4.4 All provisions of these Terms that by their nature should survive termination of these Terms will
 survive (including, without limitation, all limitations on liability, releases, indemnification obligations,
 disclaimers of warranties, agreements to arbitrate, choices of law and judicial forum and intellectual
 property protections and licenses).



 5-6
 5. Export Controls and Restricted Countries

  As a global company based in the US with operations in other countries, Eventbrite complies with
  certain export controls and economic sanctions laws. All Users, regardless of your or the event's
  location should familiarize yourself with these restrictions. In accepting these Terms you represent and
  warrant that: (a) you are not located in, and you are not a national or resident of, any country to which
  the United States, United Kingdom, European Union, Australia or Canada has embargoed goods
  and/or services of the same type as the Services, including without limitation, Cuba, Iran, North Korea,
  Syria or the Crimea region of Ukraine; and (b) you are not a person or entity, or owned by, under the
  control of, or affiliated with, a person or entity (i) that appears on the U.S. Office of Foreign Assets
  Control's Specially Designated Nationals List, Foreign Sanctions Evaders List or Palestinian
  Legislative Council List; the U.S. Department of State's Terrorist Exclusion List; the Bureau of Industry
  and Security's Denied Persons, Entity or Unverified List; the Consolidated List of Targets published by
  the U.K. HM Treasury; the Consolidated List published by the A.U. Department of Foreign Affairs and
  Trade; (ii) that is subject to sanctions in any other country; or (iii) that is engaged in the design,
  development or production of nuclear, biological or chemical weapons, missiles or unmanned aerial
      hi l
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 5/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 219 of 248
                                                                                   Help Center
 vehicles.

 6. Release and Indemnification

 This is where you agree to cover Eventbrite if you use the Service in a way at causes Eventbrite to be
 the subject of a legal matter, or to face other claims or expenses.

 6.1 Release. You hereby agree to release Eventbrite from all damages (whether direct, indirect,
 incidental, consequential or otherwise), losses, liabilities, costs and expenses of every kind and
 nature, known and unknown, arising out of a dispute between you and a third party (including other
 Users) in connection with the Services or any event listed on the Services. In addition, you waive any
 applicable law or statute, which says, in substance: "A GENERAL RELEASE DOES NOT EXTEND TO
 CLAIMS WHICH THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
 FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
 MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED PARTY."

 6.2 Indemnification. You agree to defend, indemnify and hold Eventbrite and each of its and their
 respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable
 attorneys' and accounting fees) resulting from any claim, demand, suit, proceeding (whether before an
 arbitrator, court, mediator or otherwise) or investigation made by any third party (each a "Claim")
 relating to or arising out of: (a) your breach of these Terms (including any terms or agreements or
 policies incorporated into these Terms); (b) your use of the Services in violation of these Terms or
 other policies we post or make available; (c) your breach of any applicable local, state, provincial,
 national or other law, rule or regulation or the rights of any third party; (d) Eventbrite’s collection and
 remission of taxes; and (e) if you are an Organizer, your events (including where Eventbrite has
 provided Services with respect to those events), provided that in the case of (e) this indemnification
 will not apply to the extent that the Claim arises out of Eventbrite's gross negligence or willful
 misconduct. Eventbrite will provide notice to you of any such Claim, provided that the failure or delay
 by Eventbrite in providing such notice will not limit your obligations hereunder except to the extent you
 are materially prejudiced by such failure. Also, in certain circumstances, Eventbrite may choose to
 handle the Claim ourselves, in which case you agree to cooperate with Eventbrite in any way we
 request.



 7-8
 7. Disclaimer of Warranties and Assumption of Risks by You

 We strive to provide Services in the way you need them, but there are some things it is important for
 you to understand that we cannot promise.

 To the extent permitted by applicable laws, the Services are provided on an "as is" and "as available"
 basis. Eventbrite expressly disclaims all warranties of any kind, express or implied, including, but not
 limited to, implied warranties of merchantability, title, non-infringement and fitness for a particular
 purpose. For example, Eventbrite makes no warranty that (a) the Services (or any portion of the
 Services) will meet your requirements or expectations; (b) the Services will be uninterrupted timely
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   6/20
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 220 of 248
                                                                                  Help Center
 Services) will meet your requirements or expectations; (b) the Services will be uninterrupted, timely,
 secure, or error-free; or (c) the results that may be obtained from the use of the Services will be
 accurate or reliable.

 You acknowledge that Eventbrite has no control over and does not guarantee the quality, safety,
 accuracy or legality of any event or Content associated with an event, the truth or accuracy of any
 information provided by Users (including the Consumer's personal information shared with Organizers
 in connection with events) or the ability of any User to perform or actually complete a transaction.
 Eventbrite has no responsibility to you for, and hereby disclaims all liability arising from, the acts or
 omissions of any third parties Eventbrite requires to provide the Services or an Organizer chooses to
 assist with an event.

 You understand and agree that some events may carry inherent risk, and by participating in those
 events, you choose to assume those risks voluntarily. For example, some events may carry risk of
 illness, bodily injury, disability, or death, and you freely and willfully assume those risks by choosing to
 participate in those events.

 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other
 statutory rights. However, the duration of statutorily required warranties, if any, will be limited to the
 maximum extent permitted by law.

 8. Limitation of Liability

 8.1 To the extent permitted by applicable laws, or as otherwise set forth herein, Eventbrite and any
 person or entity associated with Eventbrite's provision of the Services (e.g., an affiliate, vendor,
 strategic partner or employee) ("Associated Parties"), will not be liable to you or any third party, for:
 (a) any indirect, incidental, special, consequential, punitive or exemplary damages, including, but not
 limited to, damages for loss of profits, goodwill, use, data, opportunity costs, intangible losses, or the
 cost of substitute services (even if Eventbrite has been advised of the possibility of such damages); or
 (b) Your Content. In addition, other than the obligation of Eventbrite to pay out Event Registration
 Fees in certain circumstances to certain organizers under the Merchant Agreement, and only in
 accordance with the terms therein, the maximum aggregate liability of Eventbrite or Associated Parties
 is limited to the following:

 (i) for Organizers of events with paid tickets, and subject to the terms of the Merchant Agreement, the
 fees (net of Eventbrite Payment Processing Fees) that you paid us in the three (3) month period
 immediately preceding the circumstances giving rise to your claim; and

 (ii) for Organizers of events with free tickets only, Consumers or other Users, (1) the total amount of
 all tickets or registrations that you purchased or made through the Services in the three (3) month
 period immediately preceding the circumstances giving rise to your claim; or (2) if you made no such
 purchases, one hundred U.S. dollars (US $100).

  8.2 Nothing in these Terms is intended to exclude or limit any condition, warranty, right or liability
  which may not be lawfully excluded or limited. Some jurisdictions do not allow the exclusion of certain
  warranties or conditions or the limitation or exclusion of liability for loss or damage caused by willful
  acts, negligence, breach of contract or breach of implied terms, or incidental or consequential
  d               A       di l        l th         li bilit      d th li it ti                hi h         l f li               j i di ti      (if
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 7/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 221 of 248
                                                                                   Help Center
 damages. Accordingly, only those liability and other limitations which are lawful in your jurisdiction (if
 any) will apply to you and our liability is limited to the maximum extent permitted by law.



 9-10
 9. IMPORTANT: BINDING ARBITRATION AND CLASS ACTION WAIVER PROVISIONS.

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR
 CLAIM UNDER THESE TERMS OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY
 BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE EXTENT THE CLAIM QUALIFIES)
 AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; YOU AGREE THAT CLASS,
 CONSOLIDATED OR REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT
 PERMITTED AND ANY RIGHTS TO BRING SUCH ACTIONS ARE WAIVED BY EACH PARTY.

 The parties understand that, absent this mandatory provision, they would have the right to sue in court
 and have a jury trial. They further understand that, in some instances, the costs of arbitration could
 exceed the costs of litigation and the right to discovery may be more limited in arbitration than in
 court.

 (a) Contact Us First.
 If you have a question or concern about the Services, please contact us first. Our customer support
 team will try to answer your question or resolve your concern.

 (b) Agreement to Arbitrate.
 In the unlikely event that our customer support team is unable to resolve your concerns, the parties
 (you and we) each hereby agree to resolve any and all disputes or claims under these Terms, with
 respect to the Services, or related to our relationship through binding arbitration or in small claims
 court (to the extent the claim qualifies) instead of in courts of general jurisdiction, and only on an
 individual basis. In no event may either we or you seek to resolve a dispute with the other as part of
 any purported class, consolidated or representative proceeding. Binding arbitration is subject to very
 limited review. Only the arbitrator appointed pursuant to this Section, and not any federal, state or
 local court will have the authority to resolve any dispute or claim relating to this Section including,
 without limitation, regarding the scope, enforceability and arbitrability of these Terms. This arbitration
 provision will survive termination of these Terms. These Terms evidence a transaction in interstate
 commerce and the interpretation and enforcement of this Section 9 is governed by the Federal
 Arbitration Act, notwithstanding the choice of law set forth in Section 9(h) below.

 (c) Scope of Agreement.
 This agreement to arbitrate is intended to be broadly interpreted as to legal disputes between you and
 us. It includes, but is not limited to: (i) all claims arising out of or relating to any aspect of the
 relationship between us, whether based in contract, tort, statute, fraud, misrepresentation or any other
 legal theory; (ii) all claims that arose before this or any prior agreement (including, but not limited to,
 claims relating to advertising); and (iii) all claims that may arise after termination of these Terms
 and/or your use of the Services.

 (d) Exceptions.
 Notwithstanding this Agreement to arbitrate either party may (i) bring an action on an individual basis
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en…   8/20
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 222 of 248
                                                                                  Help Center
 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual basis
 in small claims court (to the extent the applicable claim qualifies); or (ii) bring enforcement actions,
 validity determinations or claims arising from or relating to theft, piracy or unauthorized use of
 intellectual property in state or federal court in the U.S. Patent or Trademark Office to protect its
 Intellectual Property Rights ("Intellectual Property Rights" means patents, copyrights, moral rights,
 trademarks, and trade secrets, but not privacy or publicity rights). In addition, the portion of any
 dispute or complaint relating to our participation in the US-EU or US-Swiss Privacy Shield Frameworks
 is subject to the Dispute Resolution section of our Privacy Policy before being subject to this Section.

 (e) No Class Actions.
 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN
 YOUR OR ITS INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY
 PURPORTED CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING. THE ARBITRATOR
 MAY NOT CONSOLIDATE MORE THAN ONE PERSON'S CLAIMS, MAY NOT PRESIDE OVER ANY
 FORM OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY
 PROVIDE RELIEF IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE
 EXTENT NECESSARY TO PROVIDE RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.
 A party who intends to seek arbitration must first send to the other a written Notice of Dispute
 ("Notice"). The Notice to Eventbrite must be addressed to the following address ("Notice Address")
 and must be sent by certified mail: Eventbrite, Inc., Attn: Legal Department, 155 5th Street Floor 7,
 San Francisco, CA 94103, USA. Notice to you will be addressed to a mailing, home or payment
 address currently on record with Eventbrite and must be sent by certified mail. If Eventbrite has no
 records of such physical address, such notice may be delivered to your Eventbrite account email
 address. The Notice must (i) describe the nature and basis of the claim or dispute; and (ii) set forth
 the specific relief sought. If Eventbrite and you do not reach an agreement to resolve the claim within
 sixty (60) calendar days after the Notice is received, you or Eventbrite may commence an arbitration
 proceeding.

 (g) Arbitration Proceedings.
 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise to
 the dispute or claim relate to your personal or household use of the Services (rather than business
 use), the Consumer Arbitration Rules (in each case, the "AAA Rules") of the American Arbitration
 Association ("AAA"), as modified by this Section 9, and will be administered by the AAA and settled by
 a single arbitrator. (The AAA Rules are also available by calling the AAA at 1-800-778-7879.) All
 issues in dispute between the parties are for the arbitrator to decide, including, but not limited to,
 issues relating to the scope, enforceability, and arbitrability of this Section 9.

  (h) Location of Arbitration Proceedings. If you are a Consumer, any arbitration hearings will take place
  (at your option) either in the county of your residence or by phone, except that is you are a Consumer
  whose residence is outside of the United States, the hearing will take place either in San Francisco,
  California or by phone or videoconference, at your option and as permitted by the AAA Rules. If you
  are a business (i.e., your use of the Services were for commercial use), then unless Eventbrite and
  you agree otherwise, any arbitration hearings will take place in a reasonably convenient location in the
  United States for both parties with due consideration of their ability to travel and other pertinent
  circumstances. If the parties are unable to agree on a location, AAA will determine the location. If your
    l i i f t            th        d d ll       ($10 000)          l                      th t                h            h th th
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 9/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 223 of 248
                                                                                   Help Center
 claim is for ten thousand dollars ($10,000) or less, we agree that you may choose whether the
 arbitration will be conducted solely on the basis of documents submitted to the arbitrator, through a
 telephonic hearing, or by an in-person hearing as established by the AAA Rules. If your claim exceeds
 ten thousand dollars ($10,000), the right to a hearing will be determined by the AAA Rules.
 Regardless of the manner in which the arbitration is conducted, the arbitrator will issue a reasoned
 written decision sufficient to explain the essential findings and conclusions on which the award is
 based. All decisions by the arbitrator will be final and binding and judgment on the award rendered
 may be entered in any court having jurisdiction.

 (i) Costs of Arbitration; Legal Fees.

 i. Payment of Costs and Expenses. Payment of all filing, administration, and arbitrator costs and
 expenses imposed by AAA will be governed by the AAA rules, provided that if you are initiating an
 arbitration against Eventbrite and the value of the relief sought is ten thousand dollars ($10,000) or
 less, then Eventbrite will advance all filing, administrative and arbitration costs and expenses imposed
 by AAA (subject to reimbursement as set forth below). Further, if the circumstances in the preceding
 sentence apply and your claim arises from your use of the Services as a Consumer, but the value of
 relief sought is more than ten thousand dollars ($10,000) and you demonstrate to the arbitrator that
 such costs and expenses would be more expensive than a court proceeding, then Eventbrite will pay
 the amount of any such costs and expenses. In the event that the arbitrator determines that all of the
 claims you assert in arbitration are frivolous according to Federal Rule of Civil Procedure 11, you
 agree to reimburse Eventbrite for all such cost and expenses that Eventbrite paid and that you would
 have been obligated to pay under the AAA rules.

 ii. Payment of Legal Fees. Just as in any court proceeding, each party will initially bear its own
 attorneys' fees and expenses in connection with any arbitration. Should either party be determined to
 have substantially prevailed in the arbitration, then upon such party's request, the arbitrator will award
 such prevailing party the reasonable attorneys' fees and expenses that it incurred in connection with
 the arbitration, provided that to the extent that the dispute or claim relate to your personal or
 household use of the Services (rather than business use) Eventbrite will not seek to recover its
 attorneys' fees and expenses in an arbitration initiated by you. The arbitrator may make rulings and
 resolve disputes as to the reimbursement of attorneys' fees and expenses upon request from either
 party made within fourteen (14) days of the arbitrator's ruling on the merits.

 (j) Future Changes. Notwithstanding any provision in these Terms to the contrary, you and Eventbrite
 agree that if Eventbrite makes any future change to this arbitration provision (other than a change to
 the Notice Address) Eventbrite will provide you with notice of such change and you may reject any
 such change by sending us written notice within thirty (30) calendar days of the change to the Notice
 Address provided above. By rejecting any future change, you are agreeing that you will arbitrate any
 dispute between us in accordance with the language of this provision as unmodified by such rejected
 change.

 (k) Special Severability.

 In the event that any provisions of this Section 9 are found to be invalid or unenforceable for any
 dispute or claim, then, the entirety of this Section 9 will be null and void with respect to such dispute
 or claim and Section 23 will apply in lieu of this Section 9.
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   10/20
8/10/2020         Case 3:20-cv-03698-WHO Eventbrite
                                         Document   Terms 18-4
                                                          of ServiceFiled   08/31/20
                                                                     | Eventbrite          Page 224 of 248
                                                                                  Help Center



 (l) Opt Out.

 You have the right to opt out and not be bound by the arbitration or class action waiver provisions set
 forth above by sending (from the email address we associate with you as a User) written notice of
 your decision to opt-out to legal@eventbrite.com, with the subject line, "ARBITRATION AND CLASS
 ACTION WAIVER OPT-OUT." The notice must be sent within thirty (30) days of your first use of the
 Services or your agreement to these Terms (whichever is later); otherwise, you will be bound to
 arbitrate disputes in accordance with the terms of those paragraphs. Note that if you opt out of these
 arbitration provisions, Eventbrite also will not be bound by them.

 10. License to the Eventbrite Services

 10.1 License to Services. We grant you a limited, non-exclusive, non-transferable, non-sublicensable
 (except to sub-Users registered via the Services), revocable right to use our Services solely to (a)
 browse the Services and search for, view, register for or purchase tickets or registrations to an event
 listed on the Services; and/or (b) create event registration, organizer profile and other webpages to
 promote, market, manage, track, and collect sales proceeds for an event. Your use of the Services
 must be in compliance with these Terms and in compliance with all applicable local, state, provincial,
 national and other laws, rules and regulations. In addition, by using any search functionality or
 address auto-population tools, you are bound by the Google Maps/Google Earth Additional Terms of
 Service (including the Google Privacy Policy).

 10.2 Restrictions on Your License. Without limitations on other restrictions, limitations and prohibitions
 that we impose (in these Terms or elsewhere), you agree you will not directly or indirectly (a) copy,
 modify, reproduce, translate, localize, port or otherwise create derivatives of any part of the Services;
 (b) reverse engineer, disassemble, decompile or otherwise attempt to discover the source code or
 structure, sequence and organization of all or any part of the Services; (c) rent, lease, resell,
 distribute, use the Services for other commercial purposes not contemplated or otherwise exploit the
 Services in any unauthorized manner; (d) remove or alter any proprietary notices on the Services; or
 (e) engage in any activity that interferes with or disrupts the Services.

 10.3 Our Intellectual Property and Copyrights. You agree that all Site Content may be protected by
 copyrights, trademarks, service marks, trade secrets or other intellectual property and other
 proprietary rights and laws. Eventbrite may own the Site Content or portions of the Site Content may
 be made available to Eventbrite through arrangements with third parties. Site Content included in or
 made available through the Services is the exclusive property of Eventbrite and is protected by
 copyright laws. You agree to use the Site Content only for purposes that are permitted by these Terms
 and any applicable local, state, provincial, national or other law, rule or regulation. Any rights not
 expressly granted herein are reserved.

 10.4 Trademarks. The trademarks, service marks and logos of Eventbrite (the "Eventbrite
 Trademarks") used and displayed in connection with the Services are registered and unregistered
 trademarks or service marks of Eventbrite. Other company, product and service names used in
 connection with the Services may be trademarks or service marks owned by third parties (the "Third
 Party Trademarks," and, collectively with Eventbrite Trademarks, the "Trademarks"). The offering of
 the Services will not be construed as granting by implication estoppel or otherwise any license or
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en… 11/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 225 of 248
                                                                                   Help Center
 the Services will not be construed as granting, by implication, estoppel, or otherwise, any license or
 right to use any Trademark displayed in connection with the Services without the prior written consent
 of Eventbrite specific for each such use. The Trademarks may not be used to disparage Eventbrite,
 any third party or Eventbrite's or such third party's products or services, or in any manner that may
 damage any goodwill in the Trademarks. Use of any Trademarks as part of a link to or from any site is
 prohibited unless Eventbrite approves the establishment of such a link by prior written consent specific
 for each such link. All goodwill generated from the use of any Eventbrite Trademark will inure to
 Eventbrite's benefit. A number of issued patents and patents pending apply to the Services. Site
 Content may also be protected by copyrights owned by Eventbrite and/or third parties. Please note
 that if you copy portions of the Services you are violating these patent rights and copyrights.

 10.5 Use of Sub-domains. Eventbrite may provide you with the right to use a sub-domain within the
 Site (e.g., [sub-domain prefix].eventbrite.com) for a given event. All such sub-domains are the sole
 property of Eventbrite and we reserve the right to determine the appearance, design, functionality and
 all other aspects of such sub-domains. In the event Eventbrite provides you with a sub-domain, your
 right to use such sub-domain will continue only for so long as your event is actively selling on the
 Services and you are in compliance with the Terms, including without limitation, these Terms of
 Service. If Eventbrite terminates your right to use a sub-domain for any other reason, it will provide
 you with a new sub-domain.



 11-12
 11. Licenses and Permits Organizers Must Obtain

 If you are an Organizer, without limiting the generality of any representations or warranties provided
 elsewhere in these Terms of Service, you represent and warrant to us that:

 (a) You and your affiliates will obtain, prior to the start of ticket sales, all applicable licenses, permits,
 and authorizations (individually and collectively, "Licensure") with respect to events hosted by you or
 your affiliates on the Services. Licensure includes but is not limited to property operation permits and
 fire marshal permits;

 (b) You and your affiliates will comply, and will ensure that the venues for each event hosted by you or
 your affiliates on the Services will comply, with all applicable laws, regulations, rules and ordinances;

 (c) You will only request that Eventbrite offer tickets to an event after you have obtained any specific
 Licensures for such event, including, but not limited to, any state, county, municipal or other local
 authority's authorization of the event, traffic engineering authorizations, fire department inspection
 reports, authorization to receive minors (if applicable), sanitary authorization (if applicable), and any
 other potential applicable authorization; and (d) you and your affiliates will maintain in force
 throughout the term of access to the Service the applicable Licensure for organizer to promote,
 produce, sponsor host and sell tickets for all events hosted by you or your affiliates on the Services

 (d) Without limiting the generality of any release provided under these Terms of Service, as a material
 inducement to Eventbrite permitting you to access and use the Services, you hereby agree to release
 Eventbrite, and its affiliates and subsidiaries, and each of its and their respective parent companies,
 subsidiaries, officers, affiliates, representatives, shareholders, contractors, directors, agents, partners
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   12/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 226 of 248
                                                                                   Help Center

 and employees from all damages (whether direct, indirect, incidental, consequential or otherwise),
 losses, liabilities, costs and expenses of every kind and nature, including, without limitation, attorneys'
 fees, known and unknown, arising out of or in any way connected with your or your affiliates'
 Licensure, any failure to obtain or maintain any Licensure, or any error in obtaining or maintaining any
 Licensure.

 (e) Without limiting your indemnification obligations elsewhere under these Terms of Service, you
 agree to defend, indemnify and hold Eventbrite, and its affiliates and subsidiaries, and each of its and
 their respective officers, directors, agents, co-branders, licensors, payment processing partners, other
 partners and employees, harmless from any and all damage (whether direct, indirect, incidental,
 consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable
 attorneys' and accounting fees) resulting from any Claim due to or arising out of your or your affiliates'
 Licensure, any failure to obtain or maintain any Licensure, or any error in obtaining or maintaining any
 Licensure. You agree to provide evidence of Licensure and related information prior to offering tickets
 or registrations for events on the Site and promptly upon the reasonable request of Eventbrite from
 time to time.

 12. Your Rights to Submit a Copyright Takedown Notice

 If you are a copyright owner or an agent of a copyright owner and you believe that any content on the
 Sites infringes your copyrights, you may submit a notice pursuant to the Digital Millennium Copyright
 Act ("DMCA") by following the directions we provided in Eventbrite's Trademark and Copyright Policy.



 13-14
 13. Scraping or Commercial Use of Site Content is Prohibited

 The Site Content is not intended for your commercial use. You have no right to use, and agree not to
 use, any Site Content for your own commercial purposes. You have no right to, and agree not to
 scrape, crawl, or employ any automated means to extract data from the Site(s).

 14. Fees and Refunds.

 14.1 Fees That We Charge. Creating an account, listing an event and accessing the Services are free.
 However, we charge fees when you sell or buy paid tickets or registrations. These fees may vary
 based on individual agreements between Eventbrite and certain Organizers. Organizers ultimately
 determine whether these fees will be passed along to Consumers and shown as "Fees" on the
 applicable event page or absorbed into the ticket or registration price and paid by the Organizer out of
 ticket and registration gross proceeds. The fees charged to Consumers may include certain other
 charges, including without limitation, facility fees, royalties, taxes, processing fees and fulfillment fees.
 Therefore, the fees paid by Consumers for an event are not necessarily the same as those charged by
 Eventbrite to the applicable Organizer or the standard fees described on the Services to Organizers.
 In addition, certain fees are meant, on average, to defray certain costs incurred by Eventbrite, but may
 in some cases include an element of profit and in some cases include an element of loss. Eventbrite
 does not control (and thus cannot disclose) fees levied by your bank and/or credit card company,
 including fees for purchasing tickets and registrations in foreign currencies or from foreign persons.
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   13/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 227 of 248
                                                                                   Help Center
 Be sure to check with your bank or credit card company prior to engaging in a transaction to
 understand all applicable fees, credit card surcharges and currency conversion rates.

 14.2 Ticket Transfers. If you wish to transfer tickets to an event you have purchased on Eventbrite,
 please contact the Organizer of the event. If you are unable to reach the Organizer, or the Organizer
 is unable to arrange a ticket transfer, please contact us.

 14.3 Refunds. Because all transactions are between an Organizer and its respective attendees,
 Eventbrite asks that all Consumers contact the applicable Organizer of their event with any refund
 requests. You can find help with getting a refund here.

 (a) If you are a Consumer, you acknowledge that should you receive a refund for your ticket, you will
 discard any ticket that we or any Organizer has delivered, and will not use it (or any copy of it) to
 attend the event. Violation of the foregoing constitutes fraud. You acknowledge that the applicable
 procedure to check the validity of the ticket must always be followed. Eventbrite will not be held liable
 under any circumstances for any costs arisen from non-compliance by Organizers with applicable
 procedures that must be implemented by Organizers to check validity of tickets. Eventbrite will not be
 held liable under any circumstances for costs and/or damage associated with tickets arisen from
 situations with fraud and/or for damage associated with the purchase of the ticket through non-official
 means, such as third parties.

 (b) If you are an Organizer, you acknowledge that the applicable procedure to check the validity of the
 ticket must always be followed. Eventbrite will not be held liable under any circumstances for any
 costs arisen from non-compliance by Organizers with applicable procedures that must be implemented
 by Organizers to check validity of tickets. Eventbrite will not be held liable under any circumstances
 for costs and/or damage associated with tickets arisen from situations with fraud and/or for damage
 associated with the purchase of the ticket through non-official means, such as third parties.



 15-16
 15. Your Account with Eventbrite

 We may require you to create an account to access certain features or functions of the Services. You
 agree to follow certain rules when you create an account with Eventbrite or user the Services,
 including the following:

 • You must be at least 18 years of age, or the legal age of majority where you reside, to use the
 Services. If you are 13 or older, you may only use the Services under the supervisions of a parent or
 legal guardian who manages your use and/or account. However, if you are under 13, please do not
 provide us with any information about yourself.

 • You agree to provide true, accurate, current and complete information about yourself, or if you are
 using the Services on behalf of an entity, the entity (the "Registration Data"). You also agree to update
 this Registration Data if it changes.

 • If there is a dispute between two or more persons or entities as to account ownership, Eventbrite will
 be the sole arbiter of that dispute and Eventbrite's decision (which may include termination or
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   14/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 228 of 248
                                                                                   Help Center
 be the sole arbiter of that dispute and Eventbrite s decision (which may include termination or
 suspension of the account) will be final and binding on those parties.

 • If you are using the Services on behalf of a company or other entity, you represent and warrant that
 you have the authority to legally bind that entity and grant Eventbrite all permissions and licenses
 provided in these Terms.

 • We may provide you the ability to implement certain permission within your account to third parties
 including, "sub-users," "sub-accounts," or other credentialed account users. If we do so, you agree
 that you are solely responsible for all activity that occurs under your account (including actions by sub-
 users), so you must maintain the confidentiality of your password and account details. You likewise
 agree that all rules applicable to your account will apply to all third parties to whom you grant access
 to your account.

 • You agree to immediately notify Eventbrite of any unauthorized use of your password or account or
 any other breach of security. You are responsible for (and we will hold you responsible for) any
 activities that occur under your account.

 16. Our Community Guidelines

 You agree to abide by the Eventbrite Community Guidelines whenever you use or access our
 Services. Please read these carefully, as they affect what types of content and conduct are permitted
 on and through the Eventbrite Services.



 17-18
 17. Your Content.

 17.1 License. Eventbrite does not make any claim to Your Content. However, you are solely
 responsible for Your Content. You hereby grant Eventbrite a non-exclusive, worldwide, perpetual,
 irrevocable, royalty-free, transferable, sublicensable right and license to access, use, reproduce,
 transmit, adapt, modify, perform, display, distribute, translate, publish and create derivative works
 based on Your Content, in whole or in part, in any media, for the purpose of operating the Services
 (including Eventbrite's promotional and marketing services, which may include without limitation,
 promotion of your event on a third party website), and you hereby waive any and all moral right to use
 the name you submit with Your Content. Notwithstanding the foregoing, Eventbrite does not claim, and
 you do not transfer, any ownership rights in any of Your Content and nothing in these Terms of Service
 will restrict any rights that you may have to use and exploit Your Content outside of the Services.

 17.2 Your Representations About Your Content. You represent and warrant that you have all the
 rights, power and authority necessary to grant the foregoing license, and that all Your Content (a)
 does not infringe, violate, misappropriate or otherwise conflict with the rights of any third party; (b)
 complies with all applicable local, state, provincial, national and other laws, rules and regulations; and
 (c) does not violate these Terms.

 17.3 Additional Rules About Your Content. Your Content must be accurate and truthful. Eventbrite
 reserves the right to remove Your Content from the Services if Eventbrite believes in its sole discretion
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   15/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 229 of 248
                                                                                   Help Center
  ese es t e g t to e o e ou Co te t o t e Se ces                    e tb te be e es       ts so e d sc et o
 that it violates these Terms, our Community Guidelines, or for any other reason. Eventbrite may use
 your name and logo (whether or not you have made it available through the Services) for the purpose
 of identifying you as an existing or past customer of Eventbrite both on the Services and in marketing,
 advertising and promotional materials. We likewise may preserve Your Content and account
 information and may also disclose Your Content and account information if required to do so by law or
 in the good faith belief that such preservation or disclosure is reasonably necessary to (a) comply with
 legal process; (b) respond to claims that any of Your Content violates the rights of third parties; (c)
 enforce or administer the Terms of Service, including without limitation, these Terms of Service; and/or
 (d) protect the rights, property and/or personal safety of Eventbrite, its users and/or the public,
 including fraud prevention. You understand that the technical processing and transmission of the
 Services, including Your Content, may involve transmissions over various networks and/or changes to
 conform and adapt to technical requirements of connecting networks or devices.

 18. Rules for Use of Email Tools

 18.1 Eventbrite may make available to you features and tools that allow you to contact your
 Consumers, other users of the Services, or third parties via email (the "Email Tools"). If you use Email
 Tools, you represent and agree that:

 (a) you have the right and authority to send emails to the addresses on your recipient list and such
 addresses were gathered in accordance with email marketing regulations in the recipient's country of
 residence;

 (b) your emails are not sent in violation of any privacy policy under which the recipient emails were
 gathered;

 (c) you will use the Email Tools in compliance with all applicable local, state, provincial, national and
 other laws, rules and regulations, including those relating to spam and email, and including without
 limitation, the U.S. CAN-SPAM Act, the Canadian CASL, and the EU GDPR and e-privacy directive;

 (d) you will only use the Email Tools to advertise, promote and/or manage a bona fide event listed on
 the Services;

 (e) your use of the Email Tools and the content of your emails complies these Terms;
 (f) you will not use false or misleading headers or deceptive subject lines in emails sent using the
 Email Tools;

 (g) you will respond immediately and in accordance with instructions to any Consumer sent to you by
 Eventbrite requesting you modify such Consumer's email preferences;
 (h) you will provide an accessible and unconditional unsubscribe link for inclusion in every email
 where one is required, and you will not send any emails to any recipient who has unsubscribed from
 your mailing list.

 18.2 If you violate any of these Email Tools rules or if your use of the Email Tools results in bounce
 rates, complaint rates or unsubscribe requests in excess of industry standards or if your emails cause
 disruption to the Services, Eventbrite may (without limitation of any other legal or contractual remedies
 it has) limit or suspend your access to the Email Tools
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   16/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 230 of 248
                                                                                   Help Center
 it has) limit or suspend your access to the Email Tools.



 19-20
 19. Notices

 Notices to you may be sent via email or regular mail to the address in Eventbrite's records. The
 Services may also provide notices of changes to these Terms or other matters by displaying notices or
 links to notices to you generally on the Services. If you wish to contact Eventbrite or deliver any
 notice, you can do so at Eventbrite, Inc., Attn: Legal Department 155 5th Street Floor 7, San
 Francisco, CA 94103, USA or via email to legal@eventbrite.com.

 20. Modifications to the Terms or Services

 Eventbrite reserves the right to modify these Terms from time to time (collectively, "Modifications"). If
 we believe the Modifications are material, we will inform you about them by doing one (or more) of the
 following (a) posting the changes through the Services; (b) updating the "Updated" date at the top of
 this page; or (c) sending you an email or message about the Modifications. Modifications that are
 material will be effective thirty (30) days following the "Updated" date or such other date as
 communicated in any other notice to you. Modifications that are simply addressing new functions we
 add to the Services or which do not impose any additional burdens or obligations on you will be
 effective immediately. You are responsible for reviewing and becoming familiar with any Modifications.
 Your continued use of the Services following Modifications constitutes your acceptance of those
 Modifications and the updated Terms. In certain circumstances, Eventbrite may seek a Modification to
 these Terms that will only apply to you. This type of Modification must be accomplished by way of a
 written or electronic document signed by you and an authorized officer of Eventbrite. Eventbrite is
 constantly evolving our products and services to better meet the needs of our Users. Because of this,
 we cannot guarantee the availability of certain product features or functionality. Eventbrite reserves
 the right modify, replace or discontinue any part of the Services or the entire Service.



 21-22
 21. Assignment.

 We may, without your consent or approval, freely assign these Terms and our rights and obligations
 under these Terms whether to an affiliate or to another entity in connection with a corporate
 transaction or otherwise.

 22. Entire Agreement

 Except as otherwise set forth herein, these Terms constitute the entire agreement between you and
 Eventbrite and govern your use of the Services, superseding any prior or contemporaneous
 agreements, proposals, discussions or communications between you and Eventbrite on the subject
 matter hereof, other than any written agreement for Services between you and an authorized officer of
 Eventbrite relating to a specified event or events.


https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   17/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 231 of 248
                                                                                   Help Center


 23-24
 23. Applicable Law and Jurisdiction

 These Terms are governed by the laws of the State of California, without regard to its conflict of laws
 rules. These laws will apply no matter where in the world you live. But if you live outside of the United
 States, you may be entitled to the protection of the mandatory consumer protection provisions of your
 local consumer protection law. Eventbrite is based in San Francisco, California, and any legal action
 against Eventbrite related to our Services and that is not precluded by the arbitration provisions in
 these Terms must be filed and take place in San Francisco. Thus, for any actions not subject to
 arbitration, you and Eventbrite agree to submit to the personal jurisdiction of the federal or state
 courts (as applicable) located in San Francisco County, California.

 24. Feedback

 We welcome and encourage you to provide feedback, comments and suggestions for improvements to
 the Services ("Feedback"). Any Feedback you submit to us will be considered non-confidential and
 non-proprietary to you. By submitting Feedback to us, you grant us a non-exclusive, worldwide,
 royalty-free, irrevocable, sub-licensable, perpetual license to use and publish those ideas and
 materials for any purpose, without compensation to you.



 25-26
 25. Third Party Websites; Linked Accounts

 The Services may provide, or Users may provide, links to other Internet websites or resources.
 Because Eventbrite has no control over such websites and resources, you acknowledge and agree
 that Eventbrite is not responsible for the availability of such websites or resources, and does not
 endorse and is not responsible or liable for any Content, advertising, products, services or other
 materials on or available from such websites or resources, or any damages or losses related thereto,
 even if such websites or resources are connected with Eventbrite partners or third party service
 providers.

 26. Additional Miscellaneous Provisions

 Our failure to enforce any part of these Terms will not constitute a waiver of our right to later enforce
 that or any other part of these Terms. No oral waiver, amendment or modification of these Terms will
 be effective. If any provision of these Terms is found to be unenforceable, that part will be limited to
 the minimum extent necessary the other provisions of these Terms remain in full force and effect.
 Section titles in these Terms are for convenience and have no legal or contractual effect. No
 independent contractor, agency, partnership, joint venture or other such relationship is created by
 these Terms. We may freely assign any of our rights and obligations under these Terms. We may
 translate these Terms into other languages for your convenience. If there is a conflict between the
 English version and a translated version, the English version will control.



 27
https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   18/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 232 of 248
                                                                                   Help Center
 27
 27. Additional Clauses for Users in Certain Locations

 Eventbrite is a global company offering Organizers and Consumers the opportunity to benefit from our
 Services worldwide. To allow each User full advantage of our Services and applicable law, certain
 additional provisions included in this Section may be applicable to you.

 27.1 Australian Users. If you are a User located in Australia and constitute a Consumer as defined by
 Australian Consumer Law while using the Services, then the following Australian Amendments
 available here apply to you.

 27.2 EEA, Swiss and UK Users. If you are a User located in the European Economic Area ("EEA"),
 Switzerland and the United Kingdom (together, "EU") who is an individual acting for purposes that are
 wholly or mainly outside of your trade, business, craft or profession while using the Services, then the
 following EU Amendments available here apply to you. If you are an Organizer located in the EU you
 are a data controller with respect to your event attendees' personal data of which Eventbrite will act as
 a data processor in relation to certain data processing operations. In these circumstances, the Data
 Processing Addendum for Organizers located here is incorporated in to these Terms.

 27.3 Argentinian Users. If you are a User located in Argentina, then the following Argentinian
 Amendments available here apply to you.

 27.4 Brazilian Users. If you are a User located in Brazil, then the following Brazilian Amendments
 available here apply to you.




 Did this article answer your question?


     



                         Still have questions? Our team can help. Contact us.




https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   19/20
8/10/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled   08/31/20
                                                                      | Eventbrite          Page 233 of 248
                                                                                   Help Center




              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Support

              Careers

              Press

              Legal Terms




                        © 2018 Eventbrite. All Rights Reserved. Terms. Privacy Policy. Cookies.




                                                                        




https://web.archive.org/web/20181027024033/https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=e…   20/20
Case 3:20-cv-03698-WHO Document 18-4 Filed 08/31/20 Page 234 of 248




              EXHIBIT I
8/31/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms 18-4
                                                              of ServiceFiled  08/31/20
                                                                         | Eventbrite          Page 235 of 248
                                                                                      Help Center



                       Help Center                                                                 Search for answers                    United States
                                                                                                                                                
                                                                                                                                                             




 Eventbrite Terms of Service
            Updated by Antwonne D.




               Here's an overview:
               1-2

               3-4

               5-6

               7-8

               9-10

               11-12

               13-14

               15-16

               17-18

               19-20

               21-22

               23-24

               25-26

               27




 Last Updated: March 11, 2019

 Welcome to Eventbrite! We know as event creators and consumers you want your events to run safely and smoothly. We want the
 same thing for our platform. We're excited you are here.

 Please read these Terms of Service (or Terms, as further described in Section 1.4) carefully as they contain important information
 about your legal rights, remedies and obligations. By accessing or using Eventbrite's Services, you agree to comply with and be
 bound by these Terms, as applicable to you.

   TIP: To learn more about Eventbrite's Legal Terms, take a look here.


   NOTE: IMPORTANT NOTICE: Section 9 of these Terms of Service contains a binding arbitration provision and class action waiver that may affect your legal
   rights. Please read Section 9 very carefully.




 1-2
 1. Accepting These Terms

 1.1 What's What. Eventbrite's products, features and offerings are available (a) online through various Eventbrite properties including
 without limitation, Eventbrite, Eventbrite Communities, Eventbrite Music, Eventbrite Venue, Lanyrd, Rally, Ticketea, Ticketfly,
 Ticketscript Limited and nvite ("Site(s)"); (b) off platform including without limitation RFID entry management sponsorship and
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                                       1/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 236 of 248
                                                                                   Help Center
 Ticketscript Limited, and nvite ("Site(s)"); (b) off platform, including without limitation, RFID, entry management, sponsorship and
 marketing or distribution services; and (c) through mobile applications, webpages, application programming interfaces, and
 subdomains ("Applications"). (a), (b), and (c) are collectively referred to as "Eventbrite Properties" or our "Services". These Terms
 apply to any Site(s) on which they are posted; where other terms or agreements are instead posted, those terms or agreements apply
 to the extent they conflict with these Terms. The material, including without limitation information, data, text, editorial content, design
 elements, look and feel, formatting, graphics, images, photographs, videos, music, sounds and other content contained in or
 delivered via the Services or otherwise made available by Eventbrite in connection with the Services is the "Site Content" (or
 "Content"). Any material (including the foregoing categories) that you contribute, provide, post or make available using the Services
 is "Your Content."

 1.2 Who's Who.

 When these Terms use the term "Organizer," we mean event creators using the Services to create events displayed on the Services
 for consumers using our Services (a) to consume information about or attend Events ("Consumers"), or (b) for any other reason.
 Organizers, Consumers and third parties using our Services are all referred to in these Terms collectively as "Users," "you" or "your."

 When these Terms use the term "Eventbrite," "we," "us," or "our," that refers to Eventbrite, Inc. and its affiliates, and subsidiaries, and
 each of its and their respective officers, directors, agents, partners and employees. Affiliates include without limitation, Eventbrite
 Argentina, Eventbrite Brazil and Eventbrite US, as these entities are referenced below. The contracting entity on the other side of
 these Terms is as follows:

 • If you are a User located in Argentina, you are contracting with Eventbrite Argentina S.A. with head offices at República del Líbano
 Nº 981, Godoy Cruz, Province of Mendoza, Argentina, and registered under CUIT: 30-71038876-4 ("Eventbrite Argentina").

 • If you are a User located in Brazil, you are contracting with Eventbrite Brasil Gestao Online De Eventos Ltda., a limited liability
 company, with head offices in the city of São Paulo, State of São Paulo, Av. Faria Lima, 1306, 7º andar, Pinheiros, CEP 01451001,
 enrolled with the Taxpayer Registration CNPJ/MF under No. 15.913.672/0001-65 and with its Articles of Association registered with
 the Board of Commerce of the State of São Paulo under NIRE 35.226.513.555 ("Eventbrite Brazil").

 • If you are a User located in any other jurisdiction, you are contracting with Eventbrite, Inc., a Delaware corporation, with its principal
 place of business at 155 5th Street, Floor 7, San Francisco, CA 94103, Reg. No. 4742147 ("Eventbrite US").

 • Eventbrite Payment Processing. If you are a Consumer located in Europe and submitting a credit card for Eventbrite to process your
 purchase, for purposes of Eventbrite Payment Processing (as defined in the Merchant Agreement) only, you are contracting with
 Eventbrite Operations (IE) Ltd, an Irish limited liability company, with its registered office at 70 Sir John Rogerson's Quay, Dublin 2,
 Ireland ("Eventbrite Ireland"). If you are a Consumer located in Australia and submitting a credit card for Eventbrite to process your
 purchase, for purposes of Eventbrite Payment Processing only, you are contracting with Eventbrite Pty Ltd, an Australian limited
 liability company, with head offices at 80 Market Street, Level 5, South Melbourne VIC 3205, Australia, and registered under Australia
 Business Number 38 167 488 593 ("Eventbrite Australia"). If you are a Consumer located in Canada and submitting a credit card for
 Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing only, you are contracting with Eventbrite
 Canada Inc., a Canada corporation whose address is 100 King Street West, 1 First Canadian Place, Suite 1600-100, Toronto, ON,
 M5X1G5 (“Eventbrite Canada”). If you are a Consumer located in Singapore and submitting a credit card for Eventbrite to process
 your purchase, for purposes of Eventbrite Payment Processing only, you are contracting with Eventbrite Singapore Pte. Ltd., with
 offices located at 8 Marina Boulevard #05-02 Marina Bay Financial Centre, Singapore, 018981, Singapore (“Eventbrite Singapore”). If
 you are a Consumer located in Hong Kong and submitting a credit card for Eventbrite to process your purchase, for purposes of
 Eventbrite Payment Processing only, you are contracting with Eventbrite Hong Kong Limited, with offices located at 1401 Hutchison
 HSE 10 Harcourt Rd, Hong Kong, Hong Kong (“Eventbrite Hong Kong”). If you are a Consumer located in Mexico and submitting a
 credit card for Eventbrite to process your purchase, for purposes of Eventbrite Payment Processing only, you are contracting with
 Eventbrite Mexico Payment Processing S. DE R.L. DE C.V., with a registered address at Presidente Masarik 111, Piso 1 Col. Polanco
 V Seccion C.P. 11560 Mexico, D.F. (“Eventbrite Mexico”).

 Note that irrespective of the entity with which you are contracting for purposes of Eventbrite Payment Processing, all other Services
 offered by Eventbrite are offered through either your local entity in the case of Eventbrite Argentina or Eventbrite Brazil, or Eventbrite
 US. If you change your place of residence, the Eventbrite company you contract with will be determined by your new place of
 residence as specified above from the date on which your place of residence changes.

 1.3 What Else. If you are an Organizer offering events with paid tickets, Eventbrite's Merchant Agreement and Organizer Refund
 Policy Requirements are also applicable to you. If you are an Organizer or Consumer, Eventbrite's Community Guidelines are
 applicable to you. (Some, but not all, of the terms in those agreements are duplicated in these Terms of Service.) If you are a third
 party interacting with our Services not as an Organizer or a Consumer, the API Terms of Use or Trademark and Copyright Policy
 might be applicable to you. Please be on the lookout for additional terms and conditions displayed with certain Services that you may
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                    2/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 237 of 248
                                                                                   Help Center

 use from time to time as those will also be applicable to you. And, by agreeing to these Terms of Service, you acknowledge you have
 read the Privacy Policy and Cookie Statement applicable to all Users. We may sometimes provide you with services that are not
 described in these Terms of Service, or customized services: unless we have entered into a separate, signed agreement that
 expressly supersedes these Terms of Service, these Terms of Service will apply to those services as well.

 1.4 What the "Terms of Service" Means. These Terms of Service and the other documents referenced in them (including in Section
 1.3 above) comprise Eventbrite's "Terms." These Terms are a legally binding agreement between you and Eventbrite governing your
 access to and use of the Services and setting out your rights and responsibilities when you use the Services. By using any of our
 Services (including browsing a Site), you are agreeing to these Terms. If you do not agree to these Terms, please do not use or
 access the Services. If you will be using the Services on behalf of an entity (such as on behalf of your employer), you agree to these
 Terms on behalf of that entity and its affiliates and you represent that you have the authority to do so. In such case, "you" and "your"
 will refer to that entity as well as yourself.

 2. Eventbrite's Services and Role

 2.1 What We Do. Eventbrite's Services provide a simple and quick means for Organizers to create speaker profiles, organizer
 profiles, and other webpages related to their events, promote those pages and events to visitors or browsers on the Services or
 elsewhere online, manage online or onsite ticketing and registration, solicit donations, and sell or reserve merchandise or
 accommodations related to those events to Consumers or other Users. Descriptions of other and more specific services can
 generally be found on the Site of each of the Eventbrite Properties.

 2.2 How We Fit In. Eventbrite is not the creator, organizer or owner of the events listed on the Services. Rather, Eventbrite provides
 its Services, which allow Organizers to manage ticketing and registration and promote their events. The Organizer is solely
 responsible for ensuring that any page displaying an event on the Services (and the event itself) meet all applicable local, state,
 provincial, national and other laws, rules and regulations, and that the goods and services described on the event page are delivered
 as described and in an accurate satisfactory manner. The Organizer of a paid event selects the payment processing method for its
 event as more fully described in the Merchant Agreement. Consumers must use whatever payment processing method the Organizer
 selects. If the Organizer selects a payment processing method that uses a third party to process the payment, then neither Eventbrite
 nor any of its payment processing partners processes the transaction but we transmit the Consumer's payment details to the
 Organizer's designated payment provider. If an Organizer uses Eventbrite Payment Processing (as defined in the Merchant
 Agreement), Eventbrite also acts as the Organizer's limited agent solely for the purpose of using our third party payment service
 providers to collect payments made by Consumers on the Services and passing such payments to the Organizer.



 3-4
 3. Privacy and Consumer Information

 3.1 We know your personal information is important to you and it is important to Eventbrite too. Information provided to Eventbrite by
 Users or collected by Eventbrite through Eventbrite Properties, is governed by our Privacy Policy.

 3.2 If you are an Organizer, you represent, warrant and agree that (a) you will at all times comply with all applicable local, state,
 provincial, national and other laws, rules and regulations with respect to information you collect from (or receive about) consumers,
 and (b) you will at all times comply with any applicable policies posted on the Services with respect to information you collect from (or
 receive about) consumers.

 4. Term; Termination

 4.1 These Terms apply to you as soon as you access the Services by any means and continue in effect until they are terminated.
 There may come a time where either you or Eventbrite decides it's best to part ways as described in Sections 4.2 or 4.3 below. When
 that happens, these Terms will generally no longer apply. However, as described in Section 4.4, certain provisions will always remain
 applicable to both you and Eventbrite.

 4.2 Eventbrite may terminate your right to use the Services at any time (a) if you violate or breach these Terms; (b) if you misuse or
 abuse the Services, or use the Services in a way not intended or permitted by Eventbrite; or (c) if allowing you to access and use the
 Services would violate any applicable local, state, provincial, national and other laws, rules and regulations or would expose
 Eventbrite to legal liability. Eventbrite may choose to stop offering the Services, or any particular portion of the Service, or modify or
 replace any aspect of the Service, at any time. We will use reasonable efforts to provide you with notice of our termination of your
 access to the Services, where, in Eventbrite's sole discretion, failure to do so would materially prejudice you. You agree that
 Eventbrite will not be liable to you or any third-party as a result of its termination of your right to use or otherwise access the
 Services.
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                   3/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 238 of 248
                                                                                   Help Center


 4.3 Except to the extent you have agreed otherwise in a separate written agreement between you and Eventbrite, you may terminate
 your access to the Services and the general applicability of Terms by deleting your account. If you are a Consumer using the
 Services without a registered account, your only option for these Terms to no longer apply is to stop accessing the Services
 indefinitely. So long as you continue to access the Services, even without an account, these Terms remain in effect. If there is a
 separate agreement between you and Eventbrite governing your use of the Services and that agreement terminates or expires, these
 Terms (as unmodified by such agreement) will govern your use of the Services after such termination or expiration.

 4.4 All provisions of these Terms that by their nature should survive termination of these Terms will survive (including, without
 limitation, all limitations on liability, releases, indemnification obligations, disclaimers of warranties, agreements to arbitrate, choices
 of law and judicial forum and intellectual property protections and licenses).



 5-6
 5. Export Controls and Restricted Countries

 As a global company based in the US with operations in other countries, Eventbrite complies with certain export controls and
 economic sanctions laws. All Users, regardless of your or the event's location should familiarize yourself with these restrictions. In
 accepting these Terms you represent and warrant that: (a) you are not located in, and you are not a national or resident of, any
 country to which the United States, United Kingdom, European Union, Australia or Canada has embargoed goods and/or services of
 the same type as the Services, including without limitation, Cuba, Iran, North Korea, Syria or the Crimea region of Ukraine; and (b)
 you are not a person or entity, or owned by, under the control of, or affiliated with, a person or entity (i) that appears on the U.S.
 Office of Foreign Assets Control's Specially Designated Nationals List, Foreign Sanctions Evaders List or Palestinian Legislative
 Council List; the U.S. Department of State's Terrorist Exclusion List; the Bureau of Industry and Security's Denied Persons, Entity or
 Unverified List; the Consolidated List of Targets published by the U.K. HM Treasury; the Consolidated List published by the A.U.
 Department of Foreign Affairs and Trade; (ii) that is subject to sanctions in any other country; or (iii) that is engaged in the design,
 development or production of nuclear, biological or chemical weapons, missiles or unmanned aerial vehicles.

 6. Release and Indemnification

 This is where you agree to cover Eventbrite if you use the Service in a way that causes Eventbrite to be the subject of a legal matter,
 or to face other claims or expenses, or as otherwise set forth herein, to the extent permitted by applicable laws.

 6.1 Release. You hereby agree to release Eventbrite from all damages (whether direct, indirect, incidental, consequential or
 otherwise), losses, liabilities, costs and expenses of every kind and nature, known and unknown, arising out of a dispute between
 you and a third party (including other Users) in connection with the Services or any event listed on the Services. In addition, you
 waive any applicable law or statute, which says, in substance: "A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH
 THE RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE
 RELEASE, WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE RELEASED PARTY."

 6.2 Indemnification. You agree to defend, indemnify and hold Eventbrite and each of its and their respective officers, directors,
 agents, co-branders, licensors, payment processing partners, other partners and employees, harmless from any and all damage
 (whether direct, indirect, incidental, consequential or otherwise), loss, liability, cost and expense (including, without limitation,
 reasonable attorneys' and accounting fees) resulting from any claim, demand, suit, proceeding (whether before an arbitrator, court,
 mediator or otherwise) or investigation made by any third party (each a "Claim") relating to or arising out of: (a) your breach of these
 Terms (including any terms or agreements or policies incorporated into these Terms); (b) your use of the Services in violation of these
 Terms or other policies we post or make available; (c) your breach of any applicable local, state, provincial, national or other law, rule
 or regulation or the rights of any third party; (d) Eventbrite’s collection and remission of taxes; and (e) if you are an Organizer, your
 events (including where Eventbrite has provided Services with respect to those events), provided that in the case of (e) this
 indemnification will not apply to the extent that the Claim arises out of Eventbrite's gross negligence or willful misconduct. Eventbrite
 will provide notice to you of any such Claim, provided that the failure or delay by Eventbrite in providing such notice will not limit your
 obligations hereunder except to the extent you are materially prejudiced by such failure. Also, in certain circumstances, Eventbrite
 may choose to handle the Claim ourselves, in which case you agree to cooperate with Eventbrite in any way we request.



 7-8
 7. Disclaimer of Warranties and Assumption of Risks by You

 We strive to provide Services in the way you need them, but there are some things it is important for you to understand that we
 cannot promise.
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                      4/14
8/31/2020
            p
                   Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 239 of 248
                                                                                   Help Center


 To the extent permitted by applicable laws, the Services are provided on an "as is" and "as available" basis. Eventbrite expressly
 disclaims all warranties of any kind, express or implied, including, but not limited to, implied warranties of merchantability, title, non-
 infringement and fitness for a particular purpose. For example, Eventbrite makes no warranty that (a) the Services (or any portion of
 the Services) will meet your requirements or expectations; (b) the Services will be uninterrupted, timely, secure, or error-free; or (c)
 the results that may be obtained from the use of the Services will be accurate or reliable.

 You acknowledge that Eventbrite has no control over and does not guarantee the quality, safety, accuracy or legality of any event or
 Content associated with an event, the truth or accuracy of any information provided by Users (including the Consumer's personal
 information shared with Organizers in connection with events) or the ability of any User to perform or actually complete a transaction.
 Eventbrite has no responsibility to you for, and hereby disclaims all liability arising from, the acts or omissions of any third parties that
 Eventbrite requires to provide the Services, that an Organizer chooses to assist with an event, or that you choose to contract with
 when using the Services.

 You understand and agree that some events may carry inherent risk, and by participating in those events, you choose to assume
 those risks voluntarily. For example, some events may carry risk of illness, bodily injury, disability, or death, and you freely and
 willfully assume those risks by choosing to participate in those events.

 The foregoing disclaimers apply to the maximum extent permitted by law. You may have other statutory rights. However, the duration
 of statutorily required warranties, if any, will be limited to the maximum extent permitted by law.

 8. Limitation of Liability

 8.1 To the extent permitted by applicable laws, or as otherwise set forth herein, Eventbrite and any person or entity associated with
 Eventbrite's provision of the Services (e.g., an affiliate, vendor, strategic partner or employee) ("Associated Parties"), will not be
 liable to you or any third party, for: (a) any indirect, incidental, special, consequential, punitive or exemplary damages, including, but
 not limited to, damages for loss of profits, goodwill, use, data, opportunity costs, intangible losses, or the cost of substitute services
 (even if Eventbrite has been advised of the possibility of such damages); or (b) Your Content. In addition, other than the obligation of
 Eventbrite to pay out Event Registration Fees in certain circumstances to certain organizers under the Merchant Agreement, and only
 in accordance with the terms therein, the maximum aggregate liability of Eventbrite or Associated Parties is limited to the following:

 (i) for Organizers of events with paid tickets, and subject to the terms of the Merchant Agreement, the fees (net of Eventbrite
 Payment Processing Fees) that you paid us in the three (3) month period immediately preceding the circumstances giving rise to your
 claim; and

 (ii) for Organizers of events with free tickets only, Consumers or other Users, (1) the total amount of all tickets or registrations that
 you purchased or made through the Services in the three (3) month period immediately preceding the circumstances giving rise to
 your claim; or (2) if you made no such purchases, one hundred U.S. dollars (US $100).

 8.2 Nothing in these Terms is intended to exclude or limit any condition, warranty, right or liability which may not be lawfully excluded
 or limited. Some jurisdictions do not allow the exclusion of certain warranties or conditions or the limitation or exclusion of liability for
 loss or damage caused by willful acts, negligence, breach of contract or breach of implied terms, or incidental or consequential
 damages. Accordingly, only those liability and other limitations which are lawful in your jurisdiction (if any) will apply to you and our
 liability is limited to the maximum extent permitted by law.



 9-10
 9. IMPORTANT: BINDING ARBITRATION AND CLASS ACTION WAIVER PROVISIONS.

 PLEASE READ THIS SECTION CAREFULLY AS IT AFFECTS YOUR RIGHTS. ANY DISPUTE OR CLAIM UNDER THESE TERMS
 OR WITH RESPECT TO THE SERVICES WILL BE SETTLED BY BINDING ARBITRATION OR IN SMALL CLAIMS COURT (TO THE
 EXTENT THE CLAIM QUALIFIES) AND WILL TAKE PLACE ON AN INDIVIDUAL BASIS ONLY; YOU AGREE THAT CLASS,
 CONSOLIDATED OR REPRESENTATIVE ARBITRATIONS AND CIVIL ACTIONS ARE NOT PERMITTED AND ANY RIGHTS TO
 BRING SUCH ACTIONS ARE WAIVED BY EACH PARTY.

 The parties understand that, absent this mandatory provision, they would have the right to sue in court and have a jury trial. They
 further understand that, in some instances, the costs of arbitration could exceed the costs of litigation and the right to discovery may
 be more limited in arbitration than in court.

 (a) Contact Us First.
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                       5/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 240 of 248
                                                                                   Help Center

 If you have a question or concern about the Services, please contact us first. Our customer support team will try to answer your
 question or resolve your concern.

 (b) Agreement to Arbitrate.
 In the unlikely event that our customer support team is unable to resolve your concerns, the parties (you and we) each hereby agree
 to resolve any and all disputes or claims under these Terms, with respect to the Services, or related to our relationship through
 binding arbitration or in small claims court (to the extent the claim qualifies) instead of in courts of general jurisdiction, and only on an
 individual basis. In no event may either we or you seek to resolve a dispute with the other as part of any purported class,
 consolidated or representative proceeding. Binding arbitration is subject to very limited review. Only the arbitrator appointed pursuant
 to this Section, and not any federal, state or local court will have the authority to resolve any dispute or claim relating to this Section
 including, without limitation, regarding the scope, enforceability and arbitrability of these Terms. This arbitration provision will survive
 termination of these Terms. These Terms evidence a transaction in interstate commerce and the interpretation and enforcement of
 this Section 9 is governed by the Federal Arbitration Act, notwithstanding the choice of law set forth in Section 9(h) below.

 (c) Scope of Agreement.
 This agreement to arbitrate is intended to be broadly interpreted as to legal disputes between you and us. It includes, but is not
 limited to: (i) all claims arising out of or relating to any aspect of the relationship between us, whether based in contract, tort, statute,
 fraud, misrepresentation or any other legal theory; (ii) all claims that arose before this or any prior agreement (including, but not
 limited to, claims relating to advertising); and (iii) all claims that may arise after termination of these Terms and/or your use of the
 Services.

 (d) Exceptions.
 Notwithstanding this Agreement to arbitrate, either party may (i) bring an action on an individual basis in small claims court (to the
 extent the applicable claim qualifies); or (ii) bring enforcement actions, validity determinations or claims arising from or relating to
 theft, piracy or unauthorized use of intellectual property in state or federal court in the U.S. Patent or Trademark Office to protect its
 Intellectual Property Rights ("Intellectual Property Rights" means patents, copyrights, moral rights, trademarks, and trade secrets, but
 not privacy or publicity rights). In addition, the portion of any dispute or complaint relating to our participation in the US-EU or US-
 Swiss Privacy Shield Frameworks is subject to the Dispute Resolution section of our Privacy Policy before being subject to this
 Section.

 (e) No Class Actions.
 YOU AND EVENTBRITE AGREE THAT EACH MAY BRING CLAIMS AGAINST THE OTHER ONLY IN YOUR OR ITS INDIVIDUAL
 CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS, CONSOLIDATED OR
 REPRESENTATIVE PROCEEDING. THE ARBITRATOR MAY NOT CONSOLIDATE MORE THAN ONE PERSON'S CLAIMS, MAY
 NOT PRESIDE OVER ANY FORM OF CLASS, CONSOLIDATED OR REPRESENTATIVE PROCEEDING AND MAY ONLY PROVIDE
 RELIEF IN FAVOR OF THE INDIVIDUAL PARTY SEEKING RELIEF AND ONLY TO THE EXTENT NECESSARY TO PROVIDE
 RELIEF WARRANTED BY THAT PARTY'S INDIVIDUAL CLAIM.

 (f) Notice of Dispute.
 A party who intends to seek arbitration must first send to the other a written Notice of Dispute ("Notice"). The Notice to Eventbrite
 must be addressed to the following address ("Notice Address") and must be sent by certified mail: Eventbrite, Inc., Attn: Legal
 Department, 155 5th Street Floor 7, San Francisco, CA 94103, USA. Notice to you will be addressed to a mailing, home or payment
 address currently on record with Eventbrite and must be sent by certified mail. If Eventbrite has no records of such physical address,
 such notice may be delivered to your Eventbrite account email address. The Notice must (i) describe the nature and basis of the
 claim or dispute; and (ii) set forth the specific relief sought. If Eventbrite and you do not reach an agreement to resolve the claim
 within sixty (60) calendar days after the Notice is received, you or Eventbrite may commence an arbitration proceeding.

 (g) Arbitration Proceedings.
 The arbitration will be governed by the Commercial Arbitration Rules, or, if the actions giving rise to the dispute or claim relate to your
 personal or household use of the Services (rather than business use), the Consumer Arbitration Rules (in each case, the "AAA
 Rules") of the American Arbitration Association ("AAA"), as modified by this Section 9, and will be administered by the AAA and
 settled by a single arbitrator. (The AAA Rules are also available by calling the AAA at 1-800-778-7879.) All issues in dispute between
 the parties are for the arbitrator to decide, including, but not limited to, issues relating to the scope, enforceability, and arbitrability of
 this Section 9.

 (h) Location of Arbitration Proceedings. If you are a Consumer, any arbitration hearings will take place (at your option) either in the
 county of your residence or by phone, except that is you are a Consumer whose residence is outside of the United States, the
 hearing will take place either in San Francisco, California or by phone or videoconference, at your option and as permitted by the
 AAA Rules. If you are a business (i.e., your use of the Services were for commercial use), then unless Eventbrite and you agree
 otherwise, any arbitration hearings will take place in a reasonably convenient location in the United States for both parties with due
 consideration of their ability to travel and other pertinent circumstances If the parties are unable to agree on a location AAA will
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                       6/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 241 of 248
                                                                                   Help Center
 consideration of their ability to travel and other pertinent circumstances. If the parties are unable to agree on a location, AAA will
 determine the location. If your claim is for ten thousand dollars ($10,000) or less, we agree that you may choose whether the
 arbitration will be conducted solely on the basis of documents submitted to the arbitrator, through a telephonic hearing, or by an in-
 person hearing as established by the AAA Rules. If your claim exceeds ten thousand dollars ($10,000), the right to a hearing will be
 determined by the AAA Rules. Regardless of the manner in which the arbitration is conducted, the arbitrator will issue a reasoned
 written decision sufficient to explain the essential findings and conclusions on which the award is based. All decisions by the
 arbitrator will be final and binding and judgment on the award rendered may be entered in any court having jurisdiction.

 (i) Costs of Arbitration; Legal Fees.

 i. Payment of Costs and Expenses. Payment of all filing, administration, and arbitrator costs and expenses imposed by AAA will be
 governed by the AAA rules, provided that if you are initiating an arbitration against Eventbrite and the value of the relief sought is ten
 thousand dollars ($10,000) or less, then Eventbrite will advance all filing, administrative and arbitration costs and expenses imposed
 by AAA (subject to reimbursement as set forth below). Further, if the circumstances in the preceding sentence apply and your claim
 arises from your use of the Services as a Consumer, but the value of relief sought is more than ten thousand dollars ($10,000) and
 you demonstrate to the arbitrator that such costs and expenses would be more expensive than a court proceeding, then Eventbrite
 will pay the amount of any such costs and expenses. In the event that the arbitrator determines that all of the claims you assert in
 arbitration are frivolous according to Federal Rule of Civil Procedure 11, you agree to reimburse Eventbrite for all such cost and
 expenses that Eventbrite paid and that you would have been obligated to pay under the AAA rules.

 ii. Payment of Legal Fees. Just as in any court proceeding, each party will initially bear its own attorneys' fees and expenses in
 connection with any arbitration. Should either party be determined to have substantially prevailed in the arbitration, then upon such
 party's request, the arbitrator will award such prevailing party the reasonable attorneys' fees and expenses that it incurred in
 connection with the arbitration, provided that to the extent that the dispute or claim relate to your personal or household use of the
 Services (rather than business use) Eventbrite will not seek to recover its attorneys' fees and expenses in an arbitration initiated by
 you. The arbitrator may make rulings and resolve disputes as to the reimbursement of attorneys' fees and expenses upon request
 from either party made within fourteen (14) days of the arbitrator's ruling on the merits.

 (j) Future Changes. Notwithstanding any provision in these Terms to the contrary, you and Eventbrite agree that if Eventbrite makes
 any future change to this arbitration provision (other than a change to the Notice Address) Eventbrite will provide you with notice of
 such change and you may reject any such change by sending us written notice within thirty (30) calendar days of the change to the
 Notice Address provided above. By rejecting any future change, you are agreeing that you will arbitrate any dispute between us in
 accordance with the language of this provision as unmodified by such rejected change.

 (k) Special Severability.

 In the event that any provisions of this Section 9 are found to be invalid or unenforceable for any dispute or claim, then, the entirety
 of this Section 9 will be null and void with respect to such dispute or claim and Section 23 will apply in lieu of this Section 9.

 (l) Opt Out.

 You have the right to opt out and not be bound by the arbitration or class action waiver provisions set forth above by sending (from
 the email address we associate with you as a User) written notice of your decision to opt-out to legal@eventbrite.com, with the
 subject line, "ARBITRATION AND CLASS ACTION WAIVER OPT-OUT." The notice must be sent within thirty (30) days of your first
 use of the Services or your agreement to these Terms (whichever is later); otherwise, you will be bound to arbitrate disputes in
 accordance with the terms of those paragraphs. Note that if you opt out of these arbitration provisions, Eventbrite also will not be
 bound by them.

 10. License to the Eventbrite Services

 10.1 License to Services. We grant you a limited, non-exclusive, non-transferable, non-sublicensable (except to sub-Users registered
 via the Services), revocable right to use our Services solely to (a) browse the Services and search for, view, register for or purchase
 tickets or registrations to an event listed on the Services; and/or (b) create event registration, organizer profile and other webpages
 to promote, market, manage, track, and collect sales proceeds for an event. Your use of the Services must be in compliance with
 these Terms and in compliance with all applicable local, state, provincial, national and other laws, rules and regulations. In addition,
 by using any search functionality or address auto-population tools, you are bound by the Google Maps/Google Earth Additional Terms
 of Service (including the Google Privacy Policy).

 10.2 Restrictions on Your License. Without limitations on other restrictions, limitations and prohibitions that we impose (in these
 Terms or elsewhere), you agree you will not directly or indirectly (a) copy, modify, reproduce, translate, localize, port or otherwise
 create derivatives of any part of the Services; (b) reverse engineer, disassemble, decompile or otherwise attempt to discover the
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                     7/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 242 of 248
                                                                                   Help Center
 source code or structure, sequence and organization of all or any part of the Services; (c) rent, lease, resell, distribute, use the
 Services for other commercial purposes not contemplated or otherwise exploit the Services in any unauthorized manner; (d) remove
 or alter any proprietary notices on the Services; or (e) engage in any activity that interferes with or disrupts the Services.

 10.3 Our Intellectual Property and Copyrights. You agree that all Site Content may be protected by copyrights, trademarks, service
 marks, trade secrets or other intellectual property and other proprietary rights and laws. Eventbrite may own the Site Content or
 portions of the Site Content may be made available to Eventbrite through arrangements with third parties. Site Content included in or
 made available through the Services is the exclusive property of Eventbrite and is protected by copyright laws. You agree to use the
 Site Content only for purposes that are permitted by these Terms and any applicable local, state, provincial, national or other law, rule
 or regulation. Any rights not expressly granted herein are reserved.

 10.4 Trademarks. The trademarks, service marks and logos of Eventbrite (the "Eventbrite Trademarks") used and displayed in
 connection with the Services are registered and unregistered trademarks or service marks of Eventbrite. Other company, product and
 service names used in connection with the Services may be trademarks or service marks owned by third parties (the "Third Party
 Trademarks," and, collectively with Eventbrite Trademarks, the "Trademarks"). The offering of the Services will not be construed as
 granting, by implication, estoppel, or otherwise, any license or right to use any Trademark displayed in connection with the Services
 without the prior written consent of Eventbrite specific for each such use. The Trademarks may not be used to disparage Eventbrite,
 any third party or Eventbrite's or such third party's products or services, or in any manner that may damage any goodwill in the
 Trademarks. Use of any Trademarks as part of a link to or from any site is prohibited unless Eventbrite approves the establishment of
 such a link by prior written consent specific for each such link. All goodwill generated from the use of any Eventbrite Trademark will
 inure to Eventbrite's benefit. A number of issued patents and patents pending apply to the Services. Site Content may also be
 protected by copyrights owned by Eventbrite and/or third parties. Please note that if you copy portions of the Services you are
 violating these patent rights and copyrights.

 10.5 Use of Sub-domains. Eventbrite may provide you with the right to use a sub-domain within the Site (e.g., [sub-domain
 prefix].eventbrite.com) for a given event. All such sub-domains are the sole property of Eventbrite and we reserve the right to
 determine the appearance, design, functionality and all other aspects of such sub-domains. In the event Eventbrite provides you with
 a sub-domain, your right to use such sub-domain will continue only for so long as your event is actively selling on the Services and
 you are in compliance with the Terms, including without limitation, these Terms of Service. If Eventbrite terminates your right to use a
 sub-domain for any other reason, it will provide you with a new sub-domain.



 11-12
 11. Licenses and Permits Organizers Must Obtain

 If you are an Organizer, without limiting the generality of any representations or warranties provided elsewhere in these Terms of
 Service, you represent and warrant to us that:

 (a) You and your affiliates will obtain, prior to the start of ticket sales, all applicable licenses, permits, and authorizations (individually
 and collectively, "Licensure") with respect to events hosted by you or your affiliates on the Services. Licensure includes but is not
 limited to property operation permits and fire marshal permits;

 (b) You and your affiliates will comply, and will ensure that the venues for each event hosted by you or your affiliates on the Services
 will comply, with all applicable laws, regulations, rules and ordinances;

 (c) You will only request that Eventbrite offer tickets to an event after you have obtained any specific Licensures for such event,
 including, but not limited to, any state, county, municipal or other local authority's authorization of the event, traffic engineering
 authorizations, fire department inspection reports, authorization to receive minors (if applicable), sanitary authorization (if applicable),
 and any other potential applicable authorization; and (d) you and your affiliates will maintain in force throughout the term of access to
 the Service the applicable Licensure for organizer to promote, produce, sponsor host and sell tickets for all events hosted by you or
 your affiliates on the Services

 (d) Without limiting the generality of any release provided under these Terms of Service, as a material inducement to Eventbrite
 permitting you to access and use the Services, you hereby agree to release Eventbrite, and its affiliates and subsidiaries, and each
 of its and their respective parent companies, subsidiaries, officers, affiliates, representatives, shareholders, contractors, directors,
 agents, partners and employees from all damages (whether direct, indirect, incidental, consequential or otherwise), losses, liabilities,
 costs and expenses of every kind and nature, including, without limitation, attorneys' fees, known and unknown, arising out of or in
 any way connected with your or your affiliates' Licensure, any failure to obtain or maintain any Licensure, or any error in obtaining or
 maintaining any Licensure.


https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                        8/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 243 of 248
                                                                                   Help Center
 (e) Without limiting your indemnification obligations elsewhere under these Terms of Service, you agree to defend, indemnify and
 hold Eventbrite, and its affiliates and subsidiaries, and each of its and their respective officers, directors, agents, co-branders,
 licensors, payment processing partners, other partners and employees, harmless from any and all damage (whether direct, indirect,
 incidental, consequential or otherwise), loss, liability, cost and expense (including, without limitation, reasonable attorneys' and
 accounting fees) resulting from any Claim due to or arising out of your or your affiliates' Licensure, any failure to obtain or maintain
 any Licensure, or any error in obtaining or maintaining any Licensure. You agree to provide evidence of Licensure and related
 information prior to offering tickets or registrations for events on the Site and promptly upon the reasonable request of Eventbrite
 from time to time.

 12. Your Rights to Submit a Copyright Takedown Notice

 If you are a copyright owner or an agent of a copyright owner and you believe that any content on the Sites infringes your copyrights,
 you may submit a notice pursuant to the Digital Millennium Copyright Act ("DMCA") by following the directions we provided in
 Eventbrite's Trademark and Copyright Policy.



 13-14
 13. Scraping or Commercial Use of Site Content is Prohibited

 The Site Content is not intended for your commercial use. You have no right to use, and agree not to use, any Site Content for your
 own commercial purposes. You have no right to, and agree not to scrape, crawl, or employ any automated means to extract data from
 the Site(s).

 14. Fees and Refunds.

 14.1 Fees That We Charge. Creating an account, listing an event and accessing the Services are free. However, we charge fees
 when you sell or buy paid tickets or registrations. These fees may vary based on individual agreements between Eventbrite and
 certain Organizers. Organizers ultimately determine whether these fees will be passed along to Consumers and shown as "Fees" on
 the applicable event page or absorbed into the ticket or registration price and paid by the Organizer out of ticket and registration
 gross proceeds. The fees charged to Consumers may include certain other charges, including without limitation, facility fees,
 royalties, taxes, processing fees and fulfillment fees. Therefore, the fees paid by Consumers for an event are not necessarily the
 same as those charged by Eventbrite to the applicable Organizer or the standard fees described on the Services to Organizers. In
 addition, certain fees are meant, on average, to defray certain costs incurred by Eventbrite, but may in some cases include an
 element of profit and in some cases include an element of loss. Eventbrite does not control (and thus cannot disclose) fees levied by
 your bank and/or credit card company, including fees for purchasing tickets and registrations in foreign currencies or from foreign
 persons. Be sure to check with your bank or credit card company prior to engaging in a transaction to understand all applicable fees,
 credit card surcharges and currency conversion rates.

 14.2 Ticket Transfers. If you wish to transfer tickets to an event you have purchased on Eventbrite, in some instances Eventbrite may
 be able to accommodate this for you. In all other instances, please contact the Organizer of the event to arrange for ticket transfer. If
 you are unable to reach the Organizer, or the Organizer is unable to arrange a ticket transfer, please contact us.

 14.3 Refunds. Because all transactions are between an Organizer and its respective attendees, Eventbrite asks that all Consumers
 contact the applicable Organizer of their event with any refund requests. You can find help with getting a refund here.

 (a) If you are a Consumer, you acknowledge that should you receive a refund for your ticket, you will discard any ticket that we or any
 Organizer has delivered, and will not use it (or any copy of it) to attend the event. Violation of the foregoing constitutes fraud. You
 acknowledge that the applicable procedure to check the validity of the ticket must always be followed. Eventbrite will not be held
 liable under any circumstances for any costs arisen from non-compliance by Organizers with applicable procedures that must be
 implemented by Organizers to check validity of tickets. Eventbrite will not be held liable under any circumstances for costs and/or
 damage associated with tickets arisen from situations with fraud and/or for damage associated with the purchase of the ticket through
 non-official means, such as third parties.

 (b) If you are an Organizer, you acknowledge that the applicable procedure to check the validity of the ticket must always be
 followed. Eventbrite will not be held liable under any circumstances for any costs arisen from non-compliance by Organizers with
 applicable procedures that must be implemented by Organizers to check validity of tickets. Eventbrite will not be held liable under
 any circumstances for costs and/or damage associated with tickets arisen from situations with fraud and/or for damage associated
 with the purchase of the ticket through non-official means, such as third parties.



 15 16
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                  9/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 244 of 248
                                                                                   Help Center
 15-16
 15. Your Account with Eventbrite

 We may require you to create an account to access certain features or functions of the Services. You agree to follow certain rules
 when you create an account with Eventbrite or user the Services, including the following:

 • You must be at least 18 years of age, or the legal age of majority where you reside, to use the Services. If you are 13 or older, you
 may only use the Services under the supervisions of a parent or legal guardian who manages your use and/or account. However, if
 you are under 13, please do not provide us with any information about yourself.

 • You agree to provide true, accurate, current and complete information about yourself, or if you are using the Services on behalf of
 an entity, the entity (the "Registration Data"). You also agree to update this Registration Data if it changes.

 • If there is a dispute between two or more persons or entities as to account ownership, Eventbrite will be the sole arbiter of that
 dispute and Eventbrite's decision (which may include termination or suspension of the account) will be final and binding on those
 parties.

 • If you are using the Services on behalf of a company or other entity, you represent and warrant that you have the authority to legally
 bind that entity and grant Eventbrite all permissions and licenses provided in these Terms.

 • We may provide you the ability to implement certain permission within your account to third parties including, "sub-users," "sub-
 accounts," or other credentialed account users. If we do so, you agree that you are solely responsible for all activity that occurs under
 your account (including actions by sub-users), so you must maintain the confidentiality of your password and account details. You
 likewise agree that all rules applicable to your account will apply to all third parties to whom you grant access to your account.

 • You agree to immediately notify Eventbrite of any unauthorized use of your password or account or any other breach of security.
 You are responsible for (and we will hold you responsible for) any activities that occur under your account.

 16. Our Community Guidelines

 You agree to abide by the Eventbrite Community Guidelines whenever you use or access our Services. Please read these carefully,
 as they affect what types of content and conduct are permitted on and through the Eventbrite Services.



 17-18
 17. Your Content.

 17.1 License. Eventbrite does not make any claim to Your Content. However, you are solely responsible for Your Content. You hereby
 grant Eventbrite a non-exclusive, worldwide, perpetual, irrevocable, royalty-free, transferable, sublicensable right and license to
 access, use, reproduce, transmit, adapt, modify, perform, display, distribute, translate, publish and create derivative works based on
 Your Content, in whole or in part, in any media, for the purpose of operating the Services (including Eventbrite's promotional and
 marketing services, which may include without limitation, promotion of your event on a third party website), and you hereby waive any
 and all moral right to use the name you submit with Your Content. Notwithstanding the foregoing, Eventbrite does not claim, and you
 do not transfer, any ownership rights in any of Your Content and nothing in these Terms of Service will restrict any rights that you may
 have to use and exploit Your Content outside of the Services.

 17.2 Your Representations About Your Content. You represent and warrant that you have all the rights, power and authority
 necessary to grant the foregoing license, and that all Your Content (a) does not infringe, violate, misappropriate or otherwise conflict
 with the rights of any third party; (b) complies with all applicable local, state, provincial, national and other laws, rules and
 regulations; and (c) does not violate these Terms.

 17.3 Additional Rules About Your Content. Your Content must be accurate and truthful. Eventbrite reserves the right to remove Your
 Content from the Services if Eventbrite believes in its sole discretion that it violates these Terms, our Community Guidelines, or for
 any other reason. Eventbrite may use your name and logo (whether or not you have made it available through the Services) for the
 purpose of identifying you as an existing or past customer of Eventbrite both on the Services and in marketing, advertising and
 promotional materials. We likewise may preserve Your Content and account information and may also disclose Your Content and
 account information if required to do so by law or in the good faith belief that such preservation or disclosure is reasonably necessary
 to (a) comply with legal process; (b) respond to claims that any of Your Content violates the rights of third parties; (c) enforce or
 administer the Terms of Service, including without limitation, these Terms of Service; and/or (d) protect the rights, property and/or
 personal safety of Eventbrite, its users and/or the public, including fraud prevention. You understand that the technical processing
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                  10/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 245 of 248
                                                                                   Help Center
 and transmission of the Services, including Your Content, may involve transmissions over various networks and/or changes to
 conform and adapt to technical requirements of connecting networks or devices.

 18. Rules for Use of Email Tools

 18.1 Eventbrite may make available to you features and tools that allow you to contact your Consumers, other users of the Services,
 or third parties via email (the "Email Tools"). If you use Email Tools, you represent and agree that:

 (a) you have the right and authority to send emails to the addresses on your recipient list and such addresses were gathered in
 accordance with email marketing regulations in the recipient's country of residence;

 (b) your emails are not sent in violation of any privacy policy under which the recipient emails were gathered;

 (c) you will use the Email Tools in compliance with all applicable local, state, provincial, national and other laws, rules and
 regulations, including those relating to spam and email, and including without limitation, the U.S. CAN-SPAM Act, the Canadian
 CASL, and the EU GDPR and e-privacy directive;

 (d) you will only use the Email Tools to advertise, promote and/or manage a bona fide event listed on the Services;

 (e) your use of the Email Tools and the content of your emails complies these Terms;
 (f) you will not use false or misleading headers or deceptive subject lines in emails sent using the Email Tools;

 (g) you will respond immediately and in accordance with instructions to any Consumer sent to you by Eventbrite requesting you
 modify such Consumer's email preferences;
 (h) you will provide an accessible and unconditional unsubscribe link for inclusion in every email where one is required, and you will
 not send any emails to any recipient who has unsubscribed from your mailing list.

 18.2 If you violate any of these Email Tools rules or if your use of the Email Tools results in bounce rates, complaint rates or
 unsubscribe requests in excess of industry standards or if your emails cause disruption to the Services, Eventbrite may (without
 limitation of any other legal or contractual remedies it has) limit or suspend your access to the Email Tools.



 19-20
 19. Notices

 Notices to you may be sent via email or regular mail to the address in Eventbrite's records. The Services may also provide notices of
 changes to these Terms or other matters by displaying notices or links to notices to you generally on the Services. If you wish to
 contact Eventbrite or deliver any notice, you can do so at Eventbrite, Inc., Attn: Legal Department 155 5th Street Floor 7, San
 Francisco, CA 94103, USA or via email to legal@eventbrite.com.

 20. Modifications to the Terms or Services

 Eventbrite reserves the right to modify these Terms from time to time (collectively, "Modifications"). If we believe the Modifications are
 material, we will inform you about them by doing one (or more) of the following (a) posting the changes through the Services; (b)
 updating the "Updated" date at the top of this page; or (c) sending you an email or message about the Modifications. Modifications
 that are material will be effective thirty (30) days following the "Updated" date or such other date as communicated in any other
 notice to you. Modifications that are simply addressing new functions we add to the Services or which do not impose any additional
 burdens or obligations on you will be effective immediately. You are responsible for reviewing and becoming familiar with any
 Modifications. Your continued use of the Services following Modifications constitutes your acceptance of those Modifications and the
 updated Terms. In certain circumstances, Eventbrite may seek a Modification to these Terms that will only apply to you. This type of
 Modification must be accomplished by way of a written or electronic document signed by you and an authorized officer of Eventbrite.
 Eventbrite is constantly evolving our products and services to better meet the needs of our Users. Because of this, we cannot
 guarantee the availability of certain product features or functionality. Eventbrite reserves the right modify, replace or discontinue any
 part of the Services or the entire Service.



 21-22
 21. Assignment.

 We may, without your consent or approval, freely assign these Terms and our rights and obligations under these Terms whether to an
https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                 11/14
8/31/2020
          y,
                   Case 3:20-cv-03698-WHO Eventbrite
                    y                  pp
                                          Document
                                              ,     y
                                                     Terms 18-4
                                                          g
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 246 of 248
                                                                                   Help Center
                                                                                    g   g
 affiliate or to another entity in connection with a corporate transaction or otherwise.

 22. Entire Agreement

 Except as otherwise set forth herein, these Terms constitute the entire agreement between you and Eventbrite and govern your use
 of the Services, superseding any prior or contemporaneous agreements, proposals, discussions or communications between you and
 Eventbrite on the subject matter hereof, other than any written agreement for Services between you and an authorized officer of
 Eventbrite relating to a specified event or events.



 23-24
 23. Applicable Law and Jurisdiction

 These Terms are governed by the laws of the State of California, without regard to its conflict of laws rules. These laws will apply no
 matter where in the world you live. But if you live outside of the United States, you may be entitled to the protection of the mandatory
 consumer protection provisions of your local consumer protection law. Eventbrite is based in San Francisco, California, and any legal
 action against Eventbrite related to our Services and that is not precluded by the arbitration provisions in these Terms must be filed
 and take place in San Francisco. Thus, for any actions not subject to arbitration, you and Eventbrite agree to submit to the personal
 jurisdiction of the federal or state courts (as applicable) located in San Francisco County, California.

 24. Feedback

 We welcome and encourage you to provide feedback, comments and suggestions for improvements to the Services ("Feedback").
 Any Feedback you submit to us will be considered non-confidential and non-proprietary to you. By submitting Feedback to us, you
 grant us a non-exclusive, worldwide, royalty-free, irrevocable, sub-licensable, perpetual license to use and publish those ideas and
 materials for any purpose, without compensation to you.



 25-26
 25. Third Party Websites; Linked Accounts; Third Party Offers

 The Services may provide, or Users may provide, links to other Internet websites or resources. Because Eventbrite has no control
 over such websites and resources, you acknowledge and agree that Eventbrite is not responsible for the availability of such websites
 or resources, and does not endorse and is not responsible or liable for any Content, advertising, offers, products, services or other
 materials on or available from such websites or resources, or any damages or losses related thereto, even if such websites or
 resources are connected with Eventbrite partners or third party service providers. For example, if you purchase ticket insurance on
 Eventbrite from a third party, your contractual relationship is with the third party ticket insurance provider, not Eventbrite.

 26. Additional Miscellaneous Provisions

 Our failure to enforce any part of these Terms will not constitute a waiver of our right to later enforce that or any other part of these
 Terms. No oral waiver, amendment or modification of these Terms will be effective. If any provision of these Terms is found to be
 unenforceable, that part will be limited to the minimum extent necessary the other provisions of these Terms remain in full force and
 effect. Section titles in these Terms are for convenience and have no legal or contractual effect. No independent contractor, agency,
 partnership, joint venture or other such relationship is created by these Terms. We may freely assign any of our rights and obligations
 under these Terms. We may translate these Terms into other languages for your convenience. If there is a conflict between the
 English version and a translated version, the English version will control.



 27
 27. Additional Clauses for Users in Certain Locations

 Eventbrite is a global company offering Organizers and Consumers the opportunity to benefit from our Services worldwide. To allow
 each User full advantage of our Services and applicable law, certain additional provisions included in this Section may be applicable
 to you.

 27.1 Australian Users. If you are a User located in Australia and constitute a Consumer as defined by Australian Consumer Law while
 using the Services, then the following Australian Amendments available here apply to you.


https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                                12/14
8/31/2020             Case 3:20-cv-03698-WHO Eventbrite
                                             Document   Terms 18-4
                                                              of ServiceFiled  08/31/20
                                                                         | Eventbrite          Page 247 of 248
                                                                                      Help Center
 27.2 EEA, Swiss and UK Users. If you are a User located in the European Economic Area ("EEA"), Switzerland and the United
 Kingdom (together, "EU") who is an individual acting for purposes that are wholly or mainly outside of your trade, business, craft or
 profession while using the Services, then the following EU Amendments available here apply to you. If you are an Organizer located
 in the EU you are a data controller with respect to your event attendees' personal data of which Eventbrite will act as a data
 processor in relation to certain data processing operations. In these circumstances, the Data Processing Addendum for Organizers
 located here is incorporated in to these Terms.

 27.3 Argentinian Users. If you are a User located in Argentina, then the following Argentinian Amendments available here apply to
 you.

 27.4 Brazilian Users. If you are a User located in Brazil, then the following Brazilian Amendments available here apply to you.




 Did this article answer your question?


    



                                         Still have questions? Our team can help. Contact us.




              We can totally help you:
              Find your tickets

              Understand Eventbrite fees

              Check your payout status

              Request a refund


              More Resources:
              Developer Site

              Eventbrite Blog

              Download the Eventbrite App for Android

              Download the Eventbrite App for iOS

              Download the Eventbrite Organizer app


              Get in Touch:
              Twitter

              Facebook

              YouTube

              Contact Support


              About Us
              About Eventbrite

              Careers

              Press

              Legal Terms




https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                               13/14
8/31/2020          Case 3:20-cv-03698-WHO Eventbrite
                                          Document   Terms 18-4
                                                           of ServiceFiled  08/31/20
                                                                      | Eventbrite          Page 248 of 248
                                                                                   Help Center


                     © 2020 Eventbrite. All Rights Reserved. Terms. Privacy Policy. California Privacy Notice. Cookies.




                                                                         




https://www.eventbrite.com/support/articles/en_US/Troubleshooting/eventbrite-terms-of-service?lg=en_US                    14/14
